Exhibit 10.1

 

Execution Version

 

OMNIBUS AMENDMENT

 

This Omnibus Amendment, dated as of June 20, 2018 (this “Amendment”),
constitutes (i) Amendment No. 30 to that certain Transfer and Administration
Agreement dated as of March 21, 2001, as amended by Amendment No. 1 to Transfer
and Administration Agreement dated as of November 30, 2001, Amendment No. 2 to
Transfer and Administration Agreement dated as of December 14, 2001, Amendment
No. 3 to Transfer and Administration Agreement dated as of March 20, 2002,
Amendment No. 4 to Transfer and Administration Agreement dated as of March 29,
2002, Amendment No. 5 to Transfer and Administration Agreement dated as of
May 22, 2002, Amendment No. 6 and Limited Waiver to Transfer and Administration
Agreement dated as of September 27, 2002, Amendment No. 7 to Transfer and
Administration Agreement dated as of February 19, 2003, Amendment No. 8 to
Transfer and Administration Agreement dated as of April 14, 2003, Amendment
No. 9 to Transfer and Administration Agreement dated as of August 13, 2003,
Amendment No. 10 to Transfer and Administration Agreement dated as of
February 18, 2004, Amendment No. 11 to Transfer and Administration Agreement
dated as of August 13, 2004, Amendment No. 12 to Transfer and Administration
Agreement dated as of February 14, 2005, Amendment No. 13 to Transfer and
Administration Agreement dated as of February 13, 2006, Amendment No. 14 to
Transfer and Administration Agreement dated as of October 31, 2006, Amendment
No. 15 to Transfer and Administration Agreement dated as of February 12, 2007,
Amendment No. 16 to Transfer and Administration Agreement dated as of March 27,
2007, Amendment No. 17 to Transfer and Administration Agreement dated as of
March 26, 2010, Amendment No. 18 to Transfer and Administration Agreement dated
as of December 15, 2010, Amendment No. 19 to Transfer and Administration
Agreement dated as of February 14, 2011, Amendment No. 20 to Transfer and
Administration Agreement dated as of December 7, 2011, Amendment No. 21 to
Transfer and Administration Agreement dated as of March 30, 2012, Amendment
No. 22 to Transfer and Administration Agreement dated as of August 29, 2012,
Amendment No. 23 to Transfer and Administration Agreement dated as of July 29,
2013, Amendment No. 24 to Transfer and Administration Agreement dated as of
March 24, 2014, Amendment No. 25 to Transfer and Administration Agreement dated
as of March 9, 2015, Amendment No. 26 to Transfer and Administration Agreement
dated as of September 19, 2016, Amendment No. 27 to Transfer and Administration
Agreement dated as of February 6, 2017, Amendment No. 28 to the transfer and
Administration Agreement dated as of July 13, 2017 and Amendment No. 29 to the
transfer and Administration Agreement dated as of January 31, 2018 (as so
amended and in effect, the “TAA”), by and among Arrow Electronics Funding
Corporation, a Delaware corporation (the “SPV”), Arrow Electronics, Inc., a New
York corporation, individually (“Arrow”) and as the initial Master Servicer, the
several commercial paper conduits identified on Schedule A to the TAA and their
respective permitted successors and assigns (the “Conduit Investors”; each
individually, a “Conduit Investor”), the agent bank set forth opposite the name
of each Conduit Investor on such Schedule A and its permitted successors and
assigns (each a “Funding Agent”) with respect to such Conduit Investor, the
financial institutions identified on Schedule A to the TAA as Alternate
Investors and their respective permitted successors and assigns (the “Alternate
Investors”; each individually, an “Alternate Investor”; together with the
Conduit Investors, the “Investors”; each individually, an “Investor”), Mizuho
Bank Ltd., as structuring agent (the “Structuring Agent”)  and Bank of America,
National

 

--------------------------------------------------------------------------------


 

Association, a national banking association, as the administrative agent for the
Investors (the “Administrative Agent”); (ii) Amendment No. 3 to that certain
Sale Agreement dated as of March 21, 2001, as amended by amendment No. 1 to Sale
Agreement dated as of May 23, 2002 and Amendment 2 to Sale Agreement dated as of
December 7, 2011 (as so amended and in effect, the “First Tier Agreement”)
between Arrow, as seller (in such capacity, the “Seller”), and SPV, as
purchaser; (iii) Amendment No. 1 to that certain Originator Sale Agreement dated
as of September 19, 2016, between Richardson RFPD, Inc., as seller (in such
capacity, an “Originator”), and Arrow, as buyer (in such capacity, the “Buyer”);
(iv) Amendment No. 1 to that certain Originator Sale Agreement dated as of
September 19, 2016, between ImmixTechnology, Inc., as seller (in such capacity,
an “Originator”), and Arrow, as buyer (in such capacity, the “Buyer”); (v)  
Amendment No. 1 to that certain Originator Sale Agreement dated as of
September 19, 2016, between EC America, Inc., as seller (in such capacity, an
“Originator”), and Arrow, as buyer (in such capacity, the “Buyer”);
(vi) Amendment No. 1 to that certain Originator Sale Agreement dated as of
December 14, 2001, between Arrow Asia Distribution Limited, as seller (in such
capacity, an “Originator”), and Arrow, as buyer (in such capacity, the “Buyer”);
and (vii) Amendment No. 1 to that certain Amended and Restated Originator Sale
Agreement dated as of December 9, 2010, between Arrow Enterprise Computing
Solutions, Inc., as seller (in such capacity, an “Originator”, and together with
each entity designated as an Originator in clauses (iii) through (vi) above, the
“Originators”), and Arrow, as buyer (in such capacity, the “Buyer”) (each
agreement referenced in clauses (iii) through (vii) an “Originator Sale
Agreement” and, collectively, the “Originator Sale Agreements”). Capitalized
terms used and not otherwise defined herein have the meanings assigned to such
terms in the TAA.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the SPV, Arrow, the Conduit Investors, the Funding Agents, the
Alternate Investors and the Administrative Agent have entered into the TAA;

 

WHEREAS, the SPV and Arrow have requested that the Conduit Investors, the
Funding Agents, the Alternate Investors and the Administrative Agent agree to
make certain changes and amendments to the TAA;

 

WHEREAS, subject to the terms and conditions set forth herein, the Conduit
Investors, the Alternate Investors, the Funding Agents and the Administrative
Agent are willing to make such changes and amendments to the TAA;

 

WHEREAS, each of Branch Banking and Trust Company and PNC Bank, National
Association desires to become an Alternate Investor and Funding Agent under the
TAA;

 

WHEREAS, the SPV and Arrow have entered into the First Tier Agreement and wish
to make certain changes and amendments to the First Tier Agreement;

 

WHEREAS, the Arrow and each Originator have entered an Originator Sale Agreement
and wish to make certain changes and amendments to such Originator Sale
Agreement;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

2

--------------------------------------------------------------------------------


 

SECTION 1.  Amendments to the TAA.  As of the date hereof, the TAA is hereby
amended to incorporate the changes reflected in Exhibit A hereto.

 

SECTION 2.  New Funding Agents and Alternate Investors. After giving effect to
the funding and the reallocation contemplated in Section 10 hereof, each of PNC
Bank, National Association and Branch Banking and Trust Company will be parties
to the TAA as Alternate Investors and Funding Agents.  Each of PNC Bank,
National Association and Branch Banking and Trust Company, as Alternate
Investors, (i) confirms that it has received a copy of the TAA, the First Tier
Agreement and each Originator Sale Agreement, together with copies of the most
recent financial statements referred to in Section 6.1 of the TAA, to the extent
delivered through the date of this Amendment, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment and the TAA; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, any Funding
Agent, any Conduit Investor, any other Alternate Investor or any of their
respective Affiliates and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the TAA and any other Transaction Document;
(iii) appoints and authorizes the Administrative Agent and the Related Funding
Agent to take such action as Administrative Agent or the Related Funding Agent
on its behalf and to exercise such powers and discretion as are reasonably
incidental thereto; (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the TAA are required to be
performed by it as an Alternate Investor; (v) specifies as its address for
notices and its account for payments as the address and account set forth
beneath its name on Schedule 11.3 to the TAA; (vi) shall have delivered the
forms prescribed by the Internal Revenue Service of the United States of America
certifying as to its status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to it under the
TAA or such other documents as are necessary to indicate that all such payments
are subject to such rates at a rate reduced by an applicable tax treaty; and
(vii) agrees to comply with Section 9.3(f) of the TAA.

 

SECTION 3.  Amendments to the First Tier Agreement and each Originator Sale
Agreement.  Section 5.2(d) of the First Tier Agreement and each Originator Sale
Agreement is hereby amended by deleting all of the words after “Material Adverse
Effect” in the second sentence thereof.

 

SECTION 4.  Representations and Warranties of the SPV, Arrow and the
Originators.  The SPV, Arrow and each Originator each makes the following
representations and warranties (which representations and warranties shall
survive the execution and delivery of this Amendment) as of the date hereof and,
after giving effect to the amendments set forth herein as of the date hereof:

 

SECTION 4.1.  Authority.  The SPV, Arrow and each Originator each has the
requisite corporate power, authority and legal right to execute and deliver this
Amendment and to perform its obligations hereunder and under the Transaction
Documents (as modified hereby). The execution, delivery and performance by the
SPV, Arrow and each Originator of this Amendment and their performance of the
Transaction Documents (as modified hereby), have been duly approved by all
necessary corporate action and no other corporate proceedings are necessary to
consummate such transactions.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.2.  Enforceability.  This Amendment has been duly executed and
delivered by the SPV, Arrow and each Originator. This Amendment is the legal,
valid and binding obligation of the SPV, Arrow and each Originator, enforceable
against the SPV, Arrow and each Originator in accordance with its terms, subject
to applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and the application of general principles of
equity (regardless of whether considered in a proceeding at law or in equity).
The making and delivery of this Amendment and the performance of the Transaction
Documents, as amended by this Amendment, do not violate any provision of law or
any regulation (except to the extent that the violation thereof could not, in
the aggregate, be expected to have a Material Adverse Effect or a material
adverse effect on the condition (financial or otherwise), business or properties
of Arrow and the other Originators, taken as a whole), or its charter or
by-laws, or result in the breach of or constitute a default under or require any
consent under any indenture or other agreement or instrument to which it is a
party or by which it or any of its properties may be bound or affected.

 

SECTION 4.3.  Representations and Warranties.  The representations and
warranties contained in the Transaction Documents are true and correct on and as
of the date hereof, as applicable, as though made on and as of such date after
giving effect to this Amendment, except for representations and warranties made
by the SPV, Arrow or an Originator expressly stated to relate to an earlier
date, in which case such representations and warranties are true and correct as
of such earlier date.

 

SECTION 4.4.  No Termination Event.  After giving effect to this Amendment, no
event has occurred and is continuing that constitutes a Termination Event or a
Potential Termination Event.

 

SECTION 5.  Conditions Precedent.  This Amendment shall become effective on and
be deemed effective (the “Effective Date”) upon (i) the Administrative Agent’s
having received counterparts of (A) this Amendment and (B) that certain Transfer
and Release Agreement (the “Transfer Agreement”), dated as of the date hereof
among the SPV and the Administrative Agent, attached hereto as Exhibit B, in
each case duly executed by each party hereto or thereto, as applicable,
(ii) receipt by each Funding Agent of the amounts set forth on Exhibit C
attached hereto opposite such Funding Agent’s name and all other amounts set
forth on the flow of funds set forth on Exhibit E attached hereto opposite such
Funding Agent’s name, in each case, by wire transfer of immediately available
funds to the account specified by such Funding Agent, (iii) each Funding Agent
shall have received for the benefit of itself and its Investors payment in full
of such fees and reimbursement of such expenses as may be due and payable by the
SPV to such Funding Agent and Investor in connection with this Amendment and
(iv) receipt by the Administrative Agent, the applicable Funding Agent or the
applicable Investor of information and documentation reasonably requested by the
Administrative Agent, any Funding Agent or any Investor for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

 

SECTION 6.  Removal of Arrow Electronics Canada Ltd. as Originator and
Termination of Originator Sale Agreement.  The parties hereto acknowledge and
agree that, as of the date hereof, (i) Arrow Electronics Canada Ltd., as
Originator (the “Exiting Originator”), shall cease to be an “Originator” under
the TAA and shall have no further rights, duties or obligations

 

4

--------------------------------------------------------------------------------


 

thereunder or under any Transaction Documents (except any such rights, duties or
obligations that by the express terms thereof survive the termination of the TAA
or such Transaction Document) and (ii) the Originator Sale Agreement, dated
September 19, 2016, by and between Arrow Electronics Canada Ltd. and Arrow is
terminated.

 

SECTION 7.  Termination of Manhattan Asset Funding Company, LLC and BNP, Bank of
Nova Scotia and MUFG Bank Ltd. f/k/a Bank of Tokyo-Mitsubishi UFJ, Ltd.
Purchaser Groups.

 

(i) The parties hereto acknowledge and agree that, effective as of the Effective
Date and subject to receipt of the Termination Amount (as hereinafter defined),
each of the entities identified on Exhibit D as a Funding Agent (each a
“Terminating Agent”), each of the entities identified on Exhibit D as an
Alternate Investor (each a “Terminating Alternate Investor”), and each of the
entities identified on Exhibit D as a Conduit Investor (each a “Terminating
Conduit Investor”), shall cease to be a party to the TAA and shall have no
further rights, duties, Commitments or obligations thereunder or under any
Transaction Documents (except any such rights, duties or obligations that by the
express terms thereof survive the termination of the TAA or such Transaction
Document or the resignation or termination of a Funding Agent or an Investor).
The SPV shall pay, by wire transfer of immediately available funds, to Manhattan
Asset Funding Company, LLC (or the related Funding Agent on its behalf) and each
Terminating Agent for its own account and for the account of the related
Terminating Alternate Investor and Terminating Conduit Investor the amount as
set forth on Exhibit D opposite Manhattan Asset Funding Company, LLC or such
Terminating Agent, as applicable (each such amount, a “Termination Amount”),
representing the outstanding Net Investment funded by Manhattan Asset Funding
Company, LLC or each Terminating Agent’s related Terminating Alternate Investor
and Terminating Conduit Investor, as applicable, the accrued and unpaid Fees,
the accrued and unpaid Yield and all other Aggregate Unpaids owing to Manhattan
Asset Funding Company, LLC or such Terminating Agent, the related Terminating
Alternate Investor and the related Terminating Conduit Investor under the TAA
and other Transaction Documents as of the date hereof.

 

(ii) Each Terminating Agent, Terminating Alternate Investor and Terminating
Conduit Investor acknowledges that their corresponding Termination Amount
constitutes the total of all outstanding principal and all accrued and unpaid
interest, fees and expenses and other Aggregate Unpaids payable to such
Terminating Agent or such Terminating Alternate Investor or such Terminating
Conduit Investor, as applicable, as of the date hereof under the TAA and the
Transaction Documents.

 

SECTION 8.  Payment of Fees and Expenses.  The SPV agrees to pay all fees and
expenses (including attorney’s fees and expenses of Sidley Austin LLP) as may be
due and payable by the SPV pursuant to Section 9.4 of the TAA in connection with
this Amendment and the transactions contemplated hereby.

 

SECTION 9.  References to and Effect on the Transaction Documents.

 

SECTION 9.1.  Except as specifically amended and modified hereby, each
Transaction Document is and shall continue to be in full force and effect and is
hereby in all respects ratified and confirmed.

 

5

--------------------------------------------------------------------------------


 

SECTION 9.2.  The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Investor, Funding
Agent or the Administrative Agent under any Transaction Document, nor constitute
a waiver, amendment or modification of any provision of any Transaction
Document, except as expressly provided in Section 1 hereof.

 

SECTION 9.3.  This Amendment contains the final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
hereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter hereof superseding all prior oral or written
understandings.

 

SECTION 9.4.  Each reference in the TAA to “this  Agreement”,  “hereunder”,
“hereof’ or words of like import, and each reference in any other Transaction
Document to “the Transfer and Administration Agreement”, “thereunder”, “thereof”
or words of like import, referring to the TAA, shall mean and be a reference to
the TAA as amended hereby.  Each reference in the First Tier Agreement to “this
Agreement”, “hereunder”, “hereof’ or words of like import, and each reference in
any other Transaction Document to “the First Tier Agreement”, “thereunder”,
“thereof” or words of like import, referring to the Sale Agreement, shall mean
and be a reference to the First Tier Agreement as amended hereby.  Each
reference in any Originator Sale Agreement to “this Agreement”, “hereunder”,
“hereof’ or words of like import, and each reference in any other Transaction
Document to “the Originator Agreement”, “thereunder”, “thereof” or words of like
import, referring to such Originator Sale Agreement, shall mean and be a
reference to such Originator Sale Agreement as amended hereby.

 

SECTION 10.  Reallocation.  The parties hereto agree that upon the Effective
Date and after giving effect to this Amendment, the Net Investment shall be
reallocated among the Purchaser Groups such that after giving effect to such
reallocation, the portion of the Net Investment funded by each Purchaser Group
as a percentage of the total Net Investment shall equal such Purchaser Group’s
Pro Rata Share.  Each applicable Investor shall make the payments specified in
the flow of funds prepared by the Administrative Agent.

 

SECTION 11.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telefacsimile, electronic mail, portable document format (PDF) or similar means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

SECTION 12.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATION LAW).

 

SECTION 13.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE, AMONG ANY

 

6

--------------------------------------------------------------------------------


 

OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO OR INCIDENTAL TO THE
RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AMENDMENT OR ANY OTHER
TRANSACTION DOCUMENT.

 

SECTION 14.  FUNDING AGENT AND INVESTOR CONSENT.  Each of the Funding Agent and
Investors party hereto, hereby consents to the transfer by the Administrative
Agent of the Arrow Canada Assets (as defined in the Transfer Agreement) to the
SPV and the execution of the Transfer Agreement by the Administrative Agent in
connection with this Amendment.

 

[REMINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

ARROW ELECTRONICS FUNDING CORPORATION, as SPV

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name:

Christopher D. Stansbury

 

 

Title:

President and CFO

 

 

 

 

 

ARROW ELECTRONICS, INC.

 

individually, as Master Servicer, as Seller and as Buyer

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name:

Christopher D. Stansbury

 

 

Title:

SVP and CFO

 

 

 

 

 

ARROW ELECTRONICS CANADA LTD., as Exiting Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name:

Christopher D. Stansbury

 

 

Title:

Vice President and CFO

 

 

 

 

 

RICHARDSON RFPD, INC., as an Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name:

Christopher D. Stansbury

 

 

Title:

Vice President and CFO

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

IMMIXTECHNOLOGY, INC., as an Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name: Christopher D. Stansbury

 

 

Title: Director

 

 

 

 

 

EC AMERICA, INC., as an Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name: Christopher D. Stansbury

 

 

Title: Director

 

 

 

 

 

ARROW ASIA DISTRIBUTION LIMITED, as an Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name: Christopher D. Stansbury

 

 

Title: President and CFO

 

 

 

 

 

ARROW ENTERPRISE COMPUTING SOLUTIONS, INC., as an Originator

 

 

 

 

 

 

By:

/s/ Christopher D. Stansbury

 

 

Name: Christopher D. Stansbury

 

 

Title: Vice President and CFO

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION, as a Funding Agent, as Administrative
Agent, and as an Alternate Investor

 

 

 

 

 

 

By:

/s/ Christopher Haynes

 

 

Name: Christopher Haynes

 

 

Title: Vice President

 

 

 

 

 

MIZUHO BANK, LTD., as a Funding Agent, as an Alternate Investor and as
Structuring Agent

 

 

 

 

 

 

By:

/s/ Richard A. Burke

 

 

Name: Richard A. Burke

 

 

Title: Managing Director

 

 

 

 

 

WELLS FARGO BANK, N.A., as a Funding Agent and as an Alternate Investor

 

 

 

 

 

 

By:

/s/ Isaac Washington

 

 

Name: Isaac Washington

 

 

Title: Vice President

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as an Alternate Investor

 

 

 

 

 

 

By:

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

 

 

 

 

SMBC NIKKO SECURITIES AMERICA, INC., as a Funding Agent

 

 

 

 

 

 

By:

/s/ Yukimi Konno

 

 

Name: Yukimi Konno

 

 

Title: Managing Director

 

 

 

 

 

MANHATTAN ASSET FUNDING COMPANY, LLC, as a Terminating Conduit Investor

 

 

 

By: MAF Receivables Corp., Its sole member

 

 

 

 

 

 

By:

/s/ Irina Khaimova

 

 

Name: Irina Khaimova

 

 

Title: Vice President

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Funding Agent and as an Alternate
Investor

 

 

 

 

 

 

By:

/s/ David Miller

 

 

Name: David Miller

 

 

Title: Vice President

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

PNC Bank, National Association, as a Funding Agent and an Alternate Investor

 

 

 

 

 

 

By:

/s/ Michael Brown

 

 

Name: Michael Brown

 

 

Title: Senior Vice President

 

 

 

 

 

The Bank of Nova Scotia, as a Terminating Agent and a Terminating Alternate
Investor

 

 

 

 

 

 

By:

/s/ Diane Emanuel

 

 

Name: Diane Emanuel

 

 

Title: Managing Director & Co-Head U.S. Execution

 

 

 

 

 

Liberty Street Funding LLC, as a Terminating Conduit Investor

 

 

 

 

 

 

By:

/s/ Jill A. Russo

 

 

Name: Jill A. Russo

 

 

Title: Vice President

 

 

 

 

 

MUFG Bank, Ltd. f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd., as a Terminating
Agent and a Terminating Alternate Investor

 

 

 

 

 

 

By:

/s/ Nicolas Mounier

 

 

Name: Nicolas Mounier

 

 

Title: Director

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

 

Gotham Funding Corporation, as a Terminating Conduit Investor

 

 

 

 

 

 

By:

/s/ Kevin J. Corrigan

 

 

Name: Kevin J. Corrigan

 

 

Title: Vice President

 

 

 

 

 

BNP Paribas, as a Terminating Agent and a Terminating Alternate Investor

 

 

 

 

 

 

By:

/s/ Mary Dierdorff

 

 

Name: Mary Dierdorff

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

/s/ Khol-Anh Berger-Luong

 

 

Name: Khol-Anh Berger-Luong

 

 

Title: Managing Director

 

 

 

 

 

Starbird Funding Corporation, as a Terminating Conduit Investor

 

 

 

 

 

 

By:

/s/ David V. DeAngelis

 

 

Name: David V. DeAngelis

 

 

Title: Vice President

 

 

Signature Page to Omnibus Amendment
(Arrow Electronics)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXECUTION COPY

 

COMPOSITE COPY: Showing Draft Amendment No. 30 dated as of June 20, 2018

 

The TAA formerly provided that a Conduit Investor had the option of being either
a Match Funding Conduit Investor or a Pooled Funding Conduit Investor.  On
March 27, 2007, (i) such option terminated, (ii) each Conduit Investor was
thereupon and at all times thereafter deemed to be a Pooled Funding Conduit
Investor and (iii) each term or provision of the TAA, including, without
limitation, Section 2.4(b), relating to a Conduit Investor as a Match Funding
Conduit Investor ceased to be operative or available.

 

--------------------------------------------------------------------------------

 

TRANSFER AND ADMINISTRATION AGREEMENT

 

by and among

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

ARROW ELECTRONICS, INC.,

 

Individually and as Master Servicer

 

The Persons Parties hereto as Conduit Investors,
Alternate Investors and Funding Agents

 

MIZUHO BANK LTD.,
as Structuring Agent

 

BANK OF AMERICA,
NATIONAL ASSOCIATION,
as Administrative Agent

 

[g160151ko03i001.jpg]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

PAGE

 

 

ARTICLE I DEFINITIONS

1

 

 

SECTION 1.1 . Certain Defined Terms

1

SECTION 1.2 . Other Terms

25

SECTION 1.3 . Computation of Time Periods

26

 

 

ARTICLE II PURCHASES AND SETTLEMENTS

26

 

 

SECTION 2.1 . Transfer of Affected Assets; Intended Characterization

26

SECTION 2.2 . Purchase Price

28

SECTION 2.3 . Investment Procedures

29

SECTION 2.4 . [IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]

31

SECTION 2.5 . Yield, Fees and Other Costs and Expenses

31

SECTION 2.6 . Deemed Collections

31

SECTION 2.7 . Payments and Computations, Etc.

31

SECTION 2.8 . Reports

32

SECTION 2.9 . Collection Account

32

SECTION 2.10 . Sharing of Payments, Etc.

33

SECTION 2.11 . Right of Setoff

33

SECTION 2.12 . [RESERVED]

33

SECTION 2.13 . [RESERVED]

33

SECTION 2.14 . [RESERVED]

33

SECTION 2.15 . [RESERVED]

33

SECTION 2.16 . Special Termination Date with Respect to a Particular Conduit
Investor

34

 

 

ARTICLE III ADDITIONAL ALTERNATE INVESTOR PROVISIONS

34

 

 

SECTION 3.1 . Assignment to Alternate Investors

34

SECTION 3.2 . [RESERVED.]

34

SECTION 3.3 . Extension of Commitment Termination Date

34

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

35

 

 

SECTION 4.1 . Representations and Warranties of the SPV and the Master Servicer

35

SECTION 4.2 . Additional Representations and Warranties of the Master Servicer

43

 

 

ARTICLE V CONDITIONS PRECEDENT

43

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.1 . Conditions Precedent to Closing

43

SECTION 5.2 . Conditions Precedent to All Investments and Reinvestments

47

SECTION 5.3 . Master Servicer Report

44

 

 

ARTICLE VI COVENANTS

48

 

 

SECTION 6.1 . Affirmative Covenants of the SPV and Master Servicer

48

SECTION 6.2 . Negative Covenants of the SPV and Master Servicer

55

 

 

ARTICLE VII ADMINISTRATION AND COLLECTIONS

57

 

 

SECTION 7.1 . Appointment of Master Servicer

57

SECTION 7.2 . Duties of Master Servicer

59

SECTION 7.3 . Blocked Account Arrangements

60

SECTION 7.4 . Enforcement Rights After Designation of New Master Servicer

61

SECTION 7.5 . Master Servicer Default

62

SECTION 7.6 . Servicing Fee

63

SECTION 7.7 . Protection of Ownership Interest of the Investors

63

 

 

ARTICLE VIII TERMINATION EVENTS

64

 

 

SECTION 8.1 . Termination Events

64

SECTION 8.2 . Termination

67

 

 

ARTICLE IX INDEMNIFICATION; EXPENSES; RELATED MATTERS

67

 

 

SECTION 9.1 . Indemnities by the SPV

67

SECTION 9.2 . Indemnity for Taxes, Reserves and Expenses

70

SECTION 9.3 . Taxes

71

SECTION 9.4 . Other Costs and Expenses; Breakage Costs

73

SECTION 9.5 . Reconveyance Under Certain Circumstances

74

SECTION 9.6 . Indemnities by the Master Servicer

74

 

 

ARTICLE X THE ADMINISTRATIVE AGENT

75

 

 

SECTION 10.1 . Appointment and Authorization of Administrative Agent

75

SECTION 10.2 . Delegation of Duties

75

SECTION 10.3 . Liability of Administrative Agent

75

SECTION 10.4 . Reliance by Administrative Agent

76

SECTION 10.5 . Notice of Termination Event, Potential Termination Event or
Master Servicer Default

76

SECTION 10.6 . Credit Decision; Disclosure of Information by the Administrative
Agent

77

SECTION 10.7 . Indemnification of the Administrative Agent

77

SECTION 10.8 . Administrative Agent in Individual Capacity

78

SECTION 10.9 . Resignation of Administrative Agent

78

SECTION 10.10 . Payments by the Administrative Agent

79

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI MISCELLANEOUS

79

 

 

SECTION 11.1 . Term of Agreement

79

SECTION 11.2 . Waivers; Amendments

79

SECTION 11.3 . Notices; Payment Information

80

SECTION 11.4 . Governing Law; Submission to Jurisdiction; Appointment of Service
Administrative Agent

81

SECTION 11.5 . Integration

82

SECTION 11.6 . Severability of Provisions

82

SECTION 11.7 . Counterparts; Facsimile Delivery

82

SECTION 11.8 . Successors and Assigns; Binding Effect

82

SECTION 11.9 . Waiver of Confidentiality

85

SECTION 11.10 . Confidentiality Agreement

86

SECTION 11.11 . No Bankruptcy Petition Against the Conduit Investors

86

SECTION 11.12 . No Recourse Against Conduit Investors, Stockholders, Officers or
Directors

86

 

Schedules

 

 

 

Schedule A

Investors

Schedule B

Match Funding Conduit Investors

Schedule C

Excluded Receivables

Schedule I

Yield and Interest Periods

Schedule II

Calculation of Required Reserves

Schedule III

Settlement Procedures

Schedule IV

Calculation of Fees

Schedule V

Agreed Upon Procedures

Schedule 4.1(g)

List of Actions and Suits

Schedule 4.1(i)

Location of Certain Offices and Records

Schedule 4.1(j)

List of Subsidiaries, Divisions and Tradenames; FEIN

Schedule 4.1(s)

List of Blocked Account Banks and Blocked Accounts

Schedule 11.3

Address and Payment Information

 

 

EXHIBITS

 

 

Exhibit A

Form of Assignment and Assumption Agreement

Exhibit B

Form of Contract

Exhibit C

Credit and Collection Policies and Practices

Exhibit D

Form of Investment Request

Exhibit E

Form of Optional Reduction Notice

Exhibit F

Form of Servicer Report

Exhibit G

Form of SPV Secretary’s Certificate

Exhibit H

Forms of Originator/Master Servicer Secretary’s Certificate

Exhibit I-1

Form of Opinion of Robert E. Klatell, Counsel to the SPV, Originators and Master
Servicer

 

iv

--------------------------------------------------------------------------------


 

Exhibit I-2

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Counsel to the SPV,
Originators and Master Servicer

Exhibit J

Form of Extension Request

 

v

--------------------------------------------------------------------------------


 

TRANSFER AND ADMINISTRATION AGREEMENT

 

This TRANSFER AND ADMINISTRATION AGREEMENT (this “Agreement”), dated as of
March 21, 2001, by and among Arrow Electronics Funding Corporation, a Delaware
corporation (the “SPV”), Arrow Electronics, Inc., a New York corporation,
individually (“Arrow”) and as initial Master Servicer, the several commercial
paper conduits identified on Schedule A and their respective permitted
successors and assigns (the “Conduit Investors”; each individually, a “Conduit
Investor”), the financial institutions from time to time parties hereto as
Alternate Investors, the agent bank set forth opposite the name of each Conduit
Investor on Schedule A and its permitted successors and assigns (each a “Funding
Agent”) with respect to such Conduit Investor and Alternate Investor, Mizuho
Bank, Ltd., as Structuring Agent and Bank of America, National Association, a
national banking association (“Bank of America”), as the Administrative Agent
for the Conduit Investors and the Alternate Investors.  Each Funding Agent, the
related Alternate Investors and the Conduit Investors set forth opposite the
name of such Funding Agent shall comprise a purchaser group (each, a “Purchaser
Group”); provided, however, that no Purchaser Group is required to include a
Conduit Investor.

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1 .  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Account Bank” means (i) Bank of America, National Association or (ii) any other
Qualified Institution reasonably acceptable to the Administrative Agent.

 

“Account Control Agreement” means an agreement in form reasonably acceptable to
the Administrative Agent among the SPV, the Administrative Agent, the Account
Bank pursuant to which the Administrative Agent obtains “control” within the
meaning of the UCC over the Collection Account or such other account as may be
applicable from time to time.

 

“Additional Commitment Amendment” means an amendment to this Agreement pursuant
to the provisions hereof, among the SPV, Arrow, the Administrative Agent and a
commercial paper conduit and the alternate investors related thereto providing
for such commercial paper conduit and alternate investors to become a party to
this Agreement with a corresponding increase in the Facility Limit hereunder.

 

“Additional Costs” is defined in Section 9.2(d).

 

“Adjusted Consolidated EBITDA” means for any fiscal period, without duplication
(a) the Consolidated Net Income for such period, plus (b) to the extent deducted
from earnings in determining Consolidated Net Income for such period, the sum,
in each case for such period, of income taxes, interest expense, depreciation
expense amortization expense, including amortization of

 

1

--------------------------------------------------------------------------------


 

any goodwill or other intangibles, minus (c) to the extent included in
determining Consolidated Net Income for such period, non-cash  equity earnings
of unconsolidated CA Affiliates, plus (d) to the extent excluded in determining
Consolidated Net Income for such period, cash distributions received by Arrow
from unconsolidated CA Affiliates, plus (e) to the extent deducted from earnings
in determining Consolidated Net Income for such period, the aggregate amount of
all non-cash compensation expense paid to directors, officers and employees,
plus (f) to the extent deducted from earnings in determining Consolidated Net
Income for such period, non-cash charges due to impairments recorded in such
period in accordance with the Financial Accounting Standards Board’s Statement
of Financial Accounting Standards No. 142, all as determined on a consolidated
basis in accordance with GAAP plus (or minus) (g) losses (or gains) related to
the early extinguishment of notes, bonds or other fixed income obligations, plus
(or minus) (h) losses (or gains) due to integration or restructuring charges to
the extent disclosed in public filings; provided that in determining Adjusted
Consolidated EBITDA for any period of four consecutive fiscal quarters during
which any business is acquired by Arrow, such Adjusted Consolidated EBITDA shall
be measured on a pro forma basis to include the consolidated EBITDA of the
acquired business (determined for such business in the manner Adjusted
Consolidated EBITDA is determined for Arrow, as described above in this
definition), plus identifiable, board-approved and publicly announced
acquisition-related synergies which are expected to be realized over a
twelve-month period following such acquisition.

 

“Administrative Agent” means Bank of America or an Affiliate thereof, as
Administrative Agent for the Conduit Investors, the Funding Agents and the
Alternate Investors.

 

“Administrative Agent-Related Persons” means the Administrative Agent, together
with its Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and their respective Affiliates.

 

“Administrative Fee” means the fee payable to the Administrative Agent as set
forth in the Fee Letter.

 

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties (including any UCC
financing statement or any similar instrument filed against such Person’s assets
or properties) in favor of any other Person (including any bankruptcy trustee
with respect to any Originator or the SPV) other than Permitted Liens.

 

“Affected Assets” means, collectively, (a) the Receivables, (b) the Related
Security, (c) all rights and remedies of the SPV under the First Tier Agreement,
together with all financing statements filed by the SPV against Arrow in
connection therewith, (d) all Blocked Accounts and all funds and investments
therein and all Blocked Account Agreements, and (e) all proceeds of the
foregoing.

 

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, owns, is in control of, is controlled by, or is under common control
with, such Person, in each case whether

 

2

--------------------------------------------------------------------------------


 

beneficially, or as a trustee, guardian or other fiduciary. A Person shall be
deemed to control another Person if the controlling Person possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the other Person, whether through the ownership of voting securities
or membership interests, by contract, or otherwise.

 

“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect.

 

“Aggregate Unpaids” means, at any time, an amount equal to the sum of (a) the
aggregate unpaid Yield accrued, (b) the Net Investment at such time and (c) all
other amounts owed (whether or not then due and payable) hereunder and under the
other Transaction Documents by the SPV or Arrow to the Administrative Agent, the
Funding Agents, the Investors or the Indemnified Parties at such time, including
all Fees, expenses, breakage costs and indemnities or any amounts payable to a
successor administrative agent pursuant to Section 10.9.

 

“Agreement” is defined in the preamble.

 

“Allocable Portion of Maximum Net Investment” means, with respect to each
Alternate Investor, the dollar amount set forth opposite such Alternate
Investor’s name on Schedule A hereto under the heading “Allocable Portion of
Maximum Net Investment”.

 

“Alternate Investor Percentage” means, at any time, a fraction, expressed as a
percentage, the numerator of which is the portion of the Net Investment funded
by the Alternate Investor(s) related to a particular Purchaser Group and the
denominator of which is the Net Investment funded through such Purchaser Group
at such time.

 

“Alternate Investors” means each financial institution identified as such on
Schedule A and any other financial institution that shall become a party to this
Agreement pursuant to Section 11.8.

 

“Amendment No. 26 Effective Date” means September 19, 2016.

 

“Amendment No. 30 Effective Date” means [•], 2018.

 

“Anti-Corruption Laws” means Law of any jurisdiction applicable to Arrow or any
of its Subsidiaries concerning or relating to bribery, money laundering,
terrorism financing, corruption, any predicate crime to money laundering, or any
financial record keeping and reporting requirements related thereto, including
(a) the PATRIOT Act, (b) the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and (c) the U.K. Bribery Act of 2010, as amended.

 

“Arrow” means Arrow Electronics, Inc., a New York corporation.

 

“Arrow Asia” means Arrow Asia Distribution Limited, a company incorporated in
Hong Kong and having its registered office at 2/F, Green 18, Phase 2 Hong Kong
Science Park, Pak Shek Kok, New Territories, Hong Kong.

 

3

--------------------------------------------------------------------------------


 

“Arrow Asia Effective Date” means the date on which the Administrative Agent has
received, in form and substance satisfactory to the Administrative Agent in its
sole and absolute discretion, each of the following:

 

(a)                                 a favorable opinion of nationally or
internationally recognized counsel to Arrow Asia covering corporate,
enforceability, security interest and perfection matters;

 

(b)                                 a favorable opinion of nationally or
internationally recognized counsel to Arrow Asia covering true sale matters in
connection with the sale of Arrow Asia Receivables to Arrow under the Originator
Sale Agreement between Arrow and Arrow Asia, as well as non-consolidation
matters between Arrow Asia and the SPV;

 

(c)                                  copies of proper financing statements
(Form UCC-1) or the equivalent naming Arrow Asia, as the debtor, in favor of
Arrow, as secured party, and the Administrative Agent, for the benefit of the
Investors, as assignee, or other similar instruments or documents as may be
necessary or in the reasonable opinion of the Administrative Agent desirable
under the UCC of the appropriate jurisdictions or any comparable law;

 

(d)                                 copies of any applicable filings (Form UCC-3
or the equivalent) necessary to terminate all security interests in the Arrow
Asia Receivables, other than those filings required in connection with this
Agreement and the other Transaction Documents; and

 

(e)                                  a secretary certificate of Arrow Asia,
attaching certified copies of Arrow Asia’s organizing documents, authorizing
resolutions, the incumbency, authority and signature of each officer executing
the Transaction Documents on behalf of Arrow Asia, and a good standing
certificate (or the equivalent), dated as of a recent date.

 

“Arrow Asia Receivable” means a Receivable originated by Arrow Asia.

 

“Arrow ECS” means Arrow Enterprise Computing Solutions, Inc., a Delaware
corporation.

 

“Arrow ECS Receivable” means a Receivable originated by Arrow ECS.

 

“Arrow Level 1 Rating Event” means five (5) Business Days following the
withdrawal or downgrade of the long-term senior unsecured debt rating of Arrow
below either BBB- or Baa3 by S&P and Moody’s, respectively.

 

“Arrow Level 2 Rating Event” means the withdrawal or downgrade of the long-term
senior unsecured debt rating of Arrow below either BB+ or Ba1 by S&P and
Moody’s, respectively.

 

“Asset Interest” is defined in Section 2.1(b).

 

“Assignment Amount” means, with respect to an Alternate Investor at the time of
any assignment pursuant to this Agreement, an amount equal to the least of
(a) such Alternate Investor’s Special Pro Rata Share of the applicable Net
Investment requested by the related Conduit Investor to

 

4

--------------------------------------------------------------------------------


 

be assigned at such time; and (b) such Alternate Investor’s unused Commitment
(minus the unrecovered principal amount of such Alternate Investor’s investments
in the Asset Interest pursuant to the Program Support Agreement to which it is a
party).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in any of the forms set forth in Exhibit A.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of America” is defined in the preamble.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

 

“Base Rate” is defined in Section 2.4.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Billing Date” means the 5th day of each calendar month or if such day is not a
Business Day, the next succeeding Business Day.

 

“Billing Statement” means a statement prepared by each Funding Agent with
respect to the prior calendar month, setting forth the Aggregate Unpaids due and
owing to each related Investor (other than with respect to Yield), and
specifying the nature of such Aggregate Unpaids, including without limitation,
any Fees due and owing to such Investor and any breakage costs incurred by any
such Investor.

 

“Blocked Account” means an account maintained by the SPV or an Originator as
Master Servicer or Sub-Servicer, as applicable, at a Blocked Account Bank for
the purpose of receiving Collections, set forth in Schedule 4.1(s) or any
account added as a Blocked Account pursuant to and in accordance with
Section 4.1(s) and which, if not maintained at and in the name of the
Administrative Agent, is subject to a Blocked Account Agreement (or will become
subject to such an agreement as provided in the definition of “Net Pool
Balance”).

 

5

--------------------------------------------------------------------------------


 

“Blocked Account Agreement” means an agreement among the SPV or an Originator,
the Administrative Agent and a Blocked Account Bank in substantially the form of
Exhibit E, or as otherwise may be acceptable to the Administrative Agent in its
sole discretion.

 

“Blocked Account Bank” means each of the banks set forth in Schedule 4.1(s), as
such Schedule 4.1(s) may be modified pursuant to Section 4.1(s).

 

“Business Day” means any day excluding Saturday, Sunday and any day on which
banks in New York, New York or Charlotte, North Carolina are authorized or
required by law to close, and, when used with respect to the determination of
any Offshore Rate or any notice with respect thereto, any such day which is also
a day for trading by and between banks in United States dollar deposits in the
London interbank market.

 

“CA Affiliate” means, as to any Person, (a) any other Person (other than a CA
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person or (b) any Person who is a director
or officer of Arrow or any of its CA Subsidiaries.  For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

 

“CA Permitted Receivables Securitization” means any transaction involving one or
more sales, contributions or other conveyances by Arrow or any CA Subsidiary of
any CA Receivables to a special purpose entity (which may be a CA Subsidiary or
CA Affiliate of Arrow), which special purpose entity finances such sales,
contributions or other conveyances by in turn conveying an interest in such CA
Receivables to one or more CA Receivable Financiers, provided that such
transaction shall not involve any recourse to Arrow or any CA Subsidiary (other
than such special purpose entity) for any reason other than (i) repurchases of
non-eligible CA Receivables, (ii) indemnification for losses (including any
adjustments for dilutions), other than credit losses related to the CA
Receivables conveyed in such transaction and (iii) payment of costs, fees,
expenses and indemnities relating to such transaction.

 

“CA Receivable Financier” means any Person (other than a CA Subsidiary or CA
Affiliate of Arrow) that finances the acquisition by a special purpose entity of
CA Receivables from Arrow or any CA Subsidiary.

 

“CA Receivables” means all accounts receivable of Arrow or any of its CA
Subsidiaries, and all proceeds thereof and rights (contractual and other) and
collateral related thereto.

 

“CA Subsidiary” means, as to any Person, a corporation, partnership or other
entity of which shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or

 

6

--------------------------------------------------------------------------------


 

indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “CA Subsidiary” or to “CA Subsidiaries”
in this Agreement shall refer to a CA Subsidiary or CA Subsidiaries of Arrow.

 

“Calculation Period” is defined on Schedule II.

 

“Closing Date” means March 22, 2001.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Trustee” means, with respect to a Conduit Investor, a Collateral
Trustee for the benefit of the holders of such Conduit Investor’s Commercial
Paper appointed pursuant to such Conduit Investor’s program documents.

 

“Collection Account” means, (a) the segregated account in the name of the SPV as
set forth on Schedule 11.3 or (b) such other segregated account established at
an Account Bank in the name of the Administrative Agent or SPV as set forth in a
prior written notice by the SPV to the Administrative Agent and each of the
Funding Agents and established and maintained pursuant to Section 2.9.

 

“Collections” means, with respect to Receivables, all cash collections and other
cash proceeds of Receivables, including all finance charges, if any, and cash
proceeds of Related Security and all Deemed Collections.

 

“Commercial Paper” means the promissory notes issued or to be issued by the
Conduit Investors in the commercial paper market.

 

“Commitment” means, with respect to each Alternate Investor, as the context
requires, (a) the commitment of such Alternate Investor to make Investments and
to pay Assignment Amounts in accordance herewith in an amount not to exceed the
amount described in the following clause (b), and (b) the dollar amount set
forth opposite such Alternate Investor’s name on Schedule A hereto under the
heading “Alternate Investor(s) Commitment” (or (i) in the case of an Alternate
Investor which becomes a party hereto pursuant to an Assignment and Assumption
Agreement, as set forth in such Assignment and Assumption Agreement and (ii) in
the case of an Alternate Investor which becomes a party hereto pursuant to an
Additional Commitment Amendment, as specified in such Additional Commitment
Amendment), minus the dollar amount of any Commitment or portion thereof
assigned by such Alternate Investor pursuant to an Assignment and Assumption
Agreement, plus the dollar amount of any increase to such Alternate Investor’s
Commitment consented to by such Alternate Investor prior to the time of
determination; provided, however, that in the event that the Facility Limit is
reduced, the aggregate of the Commitments of all the Alternate Investors shall
be reduced in a like amount and the Commitment of each Alternate Investor shall
be reduced in proportion to such reduction.

 

7

--------------------------------------------------------------------------------


 

“Commitment Termination Date” means the earlier to occur of (a) June 18, 2021
(or such later date to which the Commitment Termination Date shall have been
extended in accordance with Section 3.3) and (b) the date upon which the
Termination Date is declared or automatically occurs pursuant to Section 8.2.

 

“Concentration Percentage” is defined in Schedule II.

 

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit that issues commercial paper rated at least A-1 by S&P and P1 by
Moody’s and sponsored or administered by the Funding Agent with respect to such
Conduit Investor and designated by such Funding Agent to accept an assignment
from such Conduit Investor of all or a portion of such Conduit Investor’s rights
and obligations pursuant to Section 11.8(d)

 

“Conduit Funding Limit” means, with respect to any Conduit Investor, the amount
set forth opposite such Conduit Investor’s name on Schedule A, as the same may
be reduced from time to time pursuant to the terms hereof.

 

“Conduit Investor” is defined in the preamble.

 

“Conduit Investor Percentage” means at any time with respect to any Conduit
Investor, a fraction expressed as a percentage, the numerator of which is the
portion of the Net Investment funded by such Conduit Investor and the
denominator of which the Net Investment funded through such Conduit Investor’s
related Purchaser Group at such time.

 

“Consolidated Cash Interest Expense” means for any period, (a) the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” or any like caption on a consolidated income statement of Arrow and its
CA Subsidiaries minus (b) the amount of non-cash interest (including interest
paid by the issuance of additional securities) included in such amount; provided
that in the event of the consummation of any CA Permitted Receivables
Securitization (including the transactions contemplated hereunder),
“Consolidated Cash Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount) accrued and paid or payable in cash for such period by the
special purpose entity to the CA Receivable Financiers under such CA Permitted
Receivables Securitization.

 

“Consolidated Interest Coverage Ratio” means for any period, the ratio of
(a) Adjusted Consolidated EBITDA to (b) Consolidated Cash Interest Expense for
such period.

 

“Consolidated Leverage Ratio” means on any date, the ratio of (a) Consolidated
Total Debt on such date to (b) Adjusted Consolidated EBITDA for the period of
four consecutive fiscal quarters most recently ended on or prior to such date.

 

“Consolidated Net Income” means for any fiscal period, the consolidated net
income (or loss) of Arrow and its CA Subsidiaries after excluding all unusual,
extraordinary and non-recurring gains and after adding all unusual,
extraordinary and non-recurring losses, in all cases of Arrow and its CA

 

8

--------------------------------------------------------------------------------


 

Subsidiaries determined on a consolidated basis during the relevant period in
accordance with GAAP.

 

“Consolidated Total Debt” means at the date of determination thereof, (i) all
Indebtedness of Arrow and its CA Subsidiaries (excluding Indebtedness of Arrow
owing to any of its CA Subsidiaries or Indebtedness of any CA Subsidiary owing
to Arrow or any other CA Subsidiary of Arrow), as determined on a consolidated
basis in accordance with GAAP plus (ii) without duplication of amounts included
in clause (i) above, an amount equal to the aggregate unpaid amount of cash
proceeds advanced by the CA Receivables Financiers to the special purpose entity
under any CA Permitted Receivables Securitization at the date of determination.

 

“Contract” means, in relation to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes, or other writings pursuant to
which such Receivable arises or which evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.

 

“Credit and Collection Policy” means, collectively, the Originators’ credit and
collection policies and practices, relating to Contracts and Receivables as set
forth in Exhibit C, as modified, from time to time, in compliance with Sections
6.1(a)(vii) and 6.2(c).

 

“Credit Memo” means a credit to the account of an Obligor.

 

“Deemed Collections” means any Collections on any Receivable deemed to have been
received pursuant to Section 2.6.

 

“Default Ratio” is defined in Schedule II.

 

“Defaulted Receivable” means as of any date of determination, a Receivable
(a) as to which any payment, or part thereof, remains unpaid for 91 days or more
from the original scheduled due date for such Receivable; (b) as to which an
Event of Bankruptcy has occurred and is continuing with respect to the Obligor
thereof; (c) which has been identified by the SPV, the related Originator or the
Master Servicer as uncollectible; or (d) which, consistent with the Credit and
Collection Policy, would be written off as uncollectible.

 

“Delinquency Ratio” is defined in Schedule II.

 

“Delinquent Receivable” means as of any date of determination, a Receivable as
to which any payment, or part thereof, remains unpaid for 61 days or more from
the original scheduled due date for such Receivable.

 

“Dilution” has the meaning ascribed to such term in Schedule II.

 

“Dilution Ratio” is defined in Schedule II.

 

“Dollar” or “$” means the lawful currency of the United States.

 

9

--------------------------------------------------------------------------------


 

“Early Adoption Increased Costs” has the meaning provided in Section 9.2(a).

 

“EC America” means EC America, Inc., a Virginia corporation.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Investments” means highly rated short-term debt or the other highly
rated liquid investments in which each Conduit Investor is permitted to invest
cash pursuant to its commercial paper program documents.

 

“Eligible Receivable” means, at any time, any Receivable:

 

(a)                                 which was originated or acquired (through an
acquisition of all or substantially all of the target company’s assets), by an
Originator in the ordinary course of its business;

 

(b)                                 (i)                                    
which arises pursuant to a Contract with respect to which each of the related
Originator and the SPV has performed all obligations (if any) required to be
performed by it thereunder, including shipment of the merchandise and/or the
performance of the services purchased thereunder; (ii) which has been billed to
the relevant Obligor; and (iii) which according to the Contract related thereto,
is required to be paid in full within no more than 120 days of the original
billing date therefor;

 

(c)                                  which satisfies all applicable requirements
of the Credit and Collection Policy;

 

(d)                                 which has been sold or contributed to the
SPV pursuant to (and in accordance with) the First Tier Agreement, which does
not arise from the sale of any inventory subject to any Adverse Claim and to
which the SPV has good and marketable title, free and clear of all Adverse
Claims;

 

(e)                                  as to which at the time of the purchase by
the Administrative Agent on behalf of the Funding Agents for the benefit of the
Investors thereof hereunder the Administrative

 

10

--------------------------------------------------------------------------------


 

Agent has not notified the SPV that either such Receivable or any class of
Receivables of which such Receivable is a part is not acceptable for purchase
hereunder, as determined by the Funding Agents in their reasonable discretion,
(A) because of the nature of the business of the Obligor or (B) because of a
potential conflict of interest between the interests of the SPV or the
Originator, on the one hand, and any Investor, any Funding Agent, Conduit
Investor, any Program Support Provider, any Alternate Investor or any of their
Affiliates, on the other hand;

 

(f)                                   the Obligor of which is a U.S. Obligor or
a Permitted Foreign Obligor, is not an Affiliate or employee of any Originator;

 

(g)                                  the Obligor of which has been directed to
make all payments to a Blocked Account;

 

(h)                                 the Obligor of which at the time of creation
of an interest therein hereunder, is not the Obligor of Extended Defaulted
Receivables for which the Unpaid Balances of all such Extended Defaulted
Receivables exceeds 33% of the Unpaid Balances of all Receivables for which it
is the Obligor;

 

(i)                                     which under the related Contract and
applicable Law is assignable without the consent of, or notice to, the Obligor
thereunder unless such consent has been obtained and is in effect or such notice
has been given;

 

(j)                                    which, together with the related
Contract, is in full force and effect and constitutes the legal, valid and
binding obligation of the related Obligor enforceable against such Obligor in
accordance with its terms and is not subject to any litigation, material
dispute, legal right of offset, counterclaim or other defense;

 

(k)                                 which is invoiced, denominated and payable
only in Dollars;

 

(l)                                     [RESERVED];

 

(m)                             which is not a Defaulted Receivable at the time
of the purchase thereof by the Administrative Agent, on behalf of the Funding
Agents for the Investors, hereunder;

 

(n)                                 which is not a Delinquent Receivable at the
time of the purchase thereof by the Administrative Agent, on behalf of the
Funding Agents for the Investors, hereunder;

 

(o)                                 which has not been compromised, adjusted or
modified (including by the extension of time for payment or the granting of any
discounts, allowances or credits); provided, however, that, in the event such
Receivable is so comprised, adjusted or modified, and to the extent
quantifiable, only the dollar amount of such portion of such Receivable that is
the subject of such comprise, adjustment or modification shall be deemed to be
ineligible pursuant to the terms of this clause (o);

 

11

--------------------------------------------------------------------------------


 

(p)                                 which is an “account” or “general
intangible” and is not evidenced by an “instrument” or “chattel paper” within
the meaning of Article 9 of the UCC of all applicable jurisdictions;

 

(q)                                 which is an “eligible asset” as defined in
Rule 3a-7 under the Investment Company Act of 1940;

 

(r)                                    which, together with the Contract related
thereto, does not contravene in any material respect any Laws applicable thereto
(including Laws relating to truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no part of the Contract related thereto is in
violation of any such Law in any material respect;

 

(s)                                   the assignment of which under the First
Tier Agreement by Arrow to the SPV and hereunder by the SPV to the
Administrative Agent for the benefit of the Funding Agents on behalf of the
Investors does not violate, conflict or contravene any applicable Law or any
contractual or other restriction, limitation or encumbrance;

 

(t)                                    which (together with the Related Security
related thereto) has been the subject of either a valid transfer and assignment
from, or the grant of a first priority perfected security interest (subject to
Permitted Liens) therein by, the SPV to the Administrative Agent, on behalf of
the Funding Agents for the benefit of the Investors, of all of the SPV’s right,
title and interest therein; and

 

(u)                                 as to which no Tax is applicable, solely as
a result of withholding by the Obligor thereof or any assessment on the SPV or
any Investor.

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974 and any
regulations promulgated and rulings issued thereunder.

 

“ERISA Affiliate” means, with respect to any Person, any corporation,
partnership, trust, sole proprietorship or trade or business which, together
with such Person, is treated as a single employer under Section 414(b) or (c) of
the Code or, with respect to any liability for contributions under
Section 302(c) of ERISA, Section 414(m) or Section 414(o) of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person or
any Significant Subsidiary of such Person (i) shall generally not pay its debts
as such debts become due, (ii) shall admit in writing its inability, or shall be
deemed under any applicable Law to be unable, to pay its debts generally or
(iii) shall enter into an arrangement or compromise with creditors or
shareholders (solely in the case of Arrow Asia) or shall make a general
assignment for the benefit of creditors or, solely in the case of Arrow Asia,
shareholders; (b) any proceeding shall be instituted by

 

12

--------------------------------------------------------------------------------


 

or against such Person or any Significant Subsidiary of such Person seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, receiver and manager, trustee, provisional
liquidator, liquidator, provisional supervisor or other similar official for it
or any substantial part of its property or assets; or (c) such Person or any
Significant Subsidiary of such Person shall take any corporate, partnership or
other similar appropriate action to authorize any of the actions set forth in
the preceding clauses (a) or (b).

 

“Excluded Taxes” means, with respect to any particular Indemnified Party, Taxes
that are (1) both (A) imposed (i) by the jurisdiction in which such Indemnified
Party is a resident, organized or in which its principal office is located, a
taxing authority thereof or therein or (ii) by any other taxing authority of a
United States jurisdiction as a result of such Indemnified Party doing business
or maintaining an office in such jurisdiction (other than any such Taxes imposed
solely by reason of (x) having entered into, executed, delivered, performed, not
performed or enforced or failed to enforce the Agreement or any documents
relating thereto or (y) any of the transactions contemplated therein) and also
(B) imposed on, based on or measured by the net income or gross receipts of such
Indemnified Party or are branch, capital or franchise taxes, (2) imposed under
FATCA and (3) attributable to an Indemnified Party’s failure to comply with
Section 9.3(e) or (g).

 

“Extended Defaulted Receivable” mean any Receivable for which any payments, or
part thereof, remains unpaid for 91 days or more from the scheduled due date for
such Receivables.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code, and any legislation, rules,
agreements and practices adopted pursuant to any intergovernmental agreement
entered into by any other jurisdiction.

 

“Facility Limit” means the sum of each of the Allocable Portion of Maximum Net
Investment set forth opposite each Alternate Investor’s name on Schedule A
attached hereto; provided that such amount may not at any time exceed the
aggregate Commitments then in effect.

 

“Federal Funds Rate” is defined in Section 2.4.

 

“Fee Letter” means the confidential letter agreement dated March 21, 2001 among
the SPV, Arrow, and the Administrative Agent with respect to certain fees to be
paid by the SPV and Arrow to Bank of America, National Association and Bank of
America Securities LLC.

 

“Fees” means any of the fees payable pursuant to the Fee Letter or as set forth
on Schedule IV hereto.

 

13

--------------------------------------------------------------------------------


 

“Final Payout Date” means the earliest date, after the Termination Date, on
which the Net Investment has been reduced to zero, all accrued Servicing Fees
have been paid in full and all other Aggregate Unpaids have been paid in full in
cash.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“First Tier Agreement” means the Sale Agreement dated as of March 21, 2001
between Arrow and the SPV.

 

“Fitch” means Fitch Ratings, Inc., or any successor that is a nationally
recognized statistical rating organization.

 

“Fluctuation Factor” is defined in Section 2.4.

 

“Funding Account” means the account established pursuant to Section 2.9(b) or
such other account as notified to the Investors and Funding Agents from time to
time by the Administrative Agent.

 

“Funding Agent” is defined in the preamble.

 

“GAAP” means generally accepted accounting principles in the United States, in
effect from time to time.

 

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to

 

14

--------------------------------------------------------------------------------


 

the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by Arrow in good faith.

 

“Hedging Agreements” means, (a) Interest Rate Agreements and (b) any swap,
futures, forward or option agreements or other agreements or arrangements
designed to limit or eliminate the risk and/or exposure of a Person to
fluctuations in currency exchange rates.

 

“immixTechnology” means immixTechnology, Inc., a Virginia corporation.

 

“Indebtedness” means, of any Person at any date, without duplication, (a) the
principal amount of all indebtedness of such Person for borrowed money or for
the deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) the principal amount of any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) the portion of all obligations of such Person under
Financing Leases which must be capitalized in accordance with GAAP, (d) the
principal or stated amount of all obligations of such Person in respect of
letters of credit, banker’s acceptances or similar obligations issued or created
for the account of such Person, (e) all liabilities arising under Hedging
Agreements of such Person, (f) the principal or stated amount of all Guarantee
Obligations of such Person (other than guarantees by Arrow or any Subsidiary in
respect of current trade liabilities of Arrow or any Subsidiary incurred in the
ordinary course of business and payable in accordance with customary terms), and
(g) the principal amount of all liabilities secured by any lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof.

 

“Indemnified Amounts” is defined in Section 9.1.

 

“Indemnified Parties” is defined in Section 9.1.

 

“Interest Component” means, at any time of determination, with respect to
Commercial Paper issued by a Conduit Investor, the aggregate Yield accrued and
to accrue through the end of the current Interest Period for the portion of the
Investment.

 

“Interest Period” is defined in Section 2.4.

 

“Interest Rate Agreement” means, any interest rate protection agreement,
interest rate future, interest rate option, interest rate swap, interest rate
cap or other interest rate hedge or arrangement under which Arrow is a party or
a beneficiary.

 

“Investment” is defined in Section 2.2(a).

 

“Investment Date” is defined in Section 2.3(a).

 

15

--------------------------------------------------------------------------------


 

“Investment Deficit” is defined in Section 2.3(f).

 

“Investment Request” means each request substantially in the form of Exhibit D.

 

“Investor(s)” means any of the Conduit Investors and/or the Alternate Investors,
as the context may require.

 

“Investor Interest” means on any day, with respect to any Investor, the
beneficial interest of such Investor in the Affected Assets, which beneficial
interest shall equal the product of (i) the Unpaid Balance of all Receivables
and (ii) a fraction, the numerator of which is the aggregate portion of the Net
Investment funded by such Investor and the denominator of which is the Net
Investment.

 

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree, judgment or award
of any Official Body.

 

“Majority Investors” means, at any time, each of the Alternate Investors which
hold Commitments aggregating in excess of 50% of the Maximum Net Investment as
of such date (or, if the Commitments shall have been terminated, one or more
Alternate Investors whose aggregate pro rata shares of the Net Investment exceed
50% of the aggregate share of the Net Investment held by all Alternate
Investors).

 

“Master Servicer” is defined in Section 7.1.

 

“Master Servicer Default” is defined in Section 7.5.

 

“Master Servicer Report” means a report, in substantially the form attached
hereto as Exhibit F or in such other form as is mutually agreed to by the SPV,
the Master Servicer and the Administrative Agent, furnished by the Master
Servicer pursuant to Section 2.8.

 

“Match Funding Conduit Investor” means each Conduit Investor that is identified
on Schedule B as a Match Funding Conduit Investor, until such time as any such
Match Funding Conduit Investor notifies the SPV and the Administrative Agent
that such Conduit Investor desires to be treated as a Pooled Funding Conduit
Investor for all purposes of this Agreement.

 

“Material Adverse Effect” means any event or condition which would have a
material adverse effect on (a) the collectibility of the Receivables, (b) the
condition (financial or otherwise), businesses or properties of the SPV, (c) the
ability of the SPV, the Master Servicer, the Seller under the First Tier
Agreement or any Originator to perform its respective obligations under the
Transaction Documents to which it is a party, or (d) the interests of the
Administrative Agent, Funding Agents or the Investors under the Transaction
Documents, including the first priority perfected ownership or security interest
(subject to Permitted Liens) in the Affected Assets in favor of the
Administrative Agent on behalf of the Funding Agents for the benefit of the
Investors.

 

16

--------------------------------------------------------------------------------


 

“Maximum Net Investment” means the sum of each of the Allocable Portions of
Maximum Net Investment set forth opposite each Alternate Investor’s name on
Schedule A attached hereto.

 

“Microsoft Singapore Receivables” is defined in Schedule II.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

 

“Multiemployer Plan” is defined in Section 4001(a)(3) of ERISA.

 

“Net Investment” means, at any time, the amount equal to (a) the sum of the cash
amounts paid to the SPV in respect of Investments pursuant to Sections
2.2(a) and 2.3 together with the amount of any funding under a Program Support
Agreement allocated to the Interest Component at the time of such funding less
(b) the aggregate amount of Collections theretofore received and applied by the
Administrative Agent to reduce such Net Investment pursuant to Section 2.12;
provided that the Net Investment shall be restored and reinstated in the amount
of any Collections so received and applied if at any time the distribution of
such Collections is rescinded or must otherwise be returned for any reason; and
provided further, that the Net Investment shall be increased by the amount
described in Section 3.1(a) as described therein.

 

“Net Pool Balance” means, at any time, (a) the aggregate Unpaid Balances of
Eligible Receivables at such time, minus (b) the sum of (i) the aggregate Unpaid
Balances of such Eligible Receivables that have become Delinquent Receivables
after the time of purchase thereof, (ii) the aggregate Unpaid Balances of such
Eligible Receivables that have become Defaulted Receivables after the time of
purchase thereof,  (iii) the aggregate, for all Obligors, of the amount by which
the Unpaid Balances of such Eligible Receivables (other than Delinquent
Receivables and Defaulted Receivables) of each Obligor exceeds the product of
(A) the Concentration Percentage for such Obligor, multiplied by (B) the
aggregate Unpaid Balances of all of the Eligible Receivables (other than
Delinquent Receivables and Defaulted Receivables), (iv) the aggregate, for all
Obligors, of the amount by which the aggregate Unpaid Balances of Eligible
Receivables (other than Delinquent Receivables and Defaulted Receivables) that
are required to be paid in full within 61 to 90 days of the original billing
date therefor exceeds 25.0% of the aggregate Unpaid Balances of all Receivables,
(v) the aggregate, for all Obligors, of the amount by which the aggregate Unpaid
Balances of Eligible Receivables (other than Delinquent Receivables and
Defaulted Receivables) that are required to be paid in full within 91 to 120
days of the original billing date therefor exceeds 5.0% of the aggregate Unpaid
Balances of all Receivables, (vi) the amount by which the aggregate Unpaid
Balances of Eligible Receivables (other than Microsoft Singapore Receivables)
that are owing from Permitted Foreign Obligors which are residents of, or
organized in, any Permitted Foreign Jurisdiction within a Special Foreign Rating
Tier (as set forth in the definition of Special Foreign Concentration
Percentage) exceeds the applicable Special Foreign Concentration Percentage for
such Special Foreign Rating Tier of the aggregate Unpaid Balances of all
Receivables, (vii) (after giving effect to the computation set forth in the
foregoing clause (vi)), the amount by which the aggregate Unpaid Balances of
Eligible Receivables that are owing from all Permitted Foreign Obligors (other
than

 

17

--------------------------------------------------------------------------------


 

Microsoft Singapore Receivables) exceeds 12.5% of the aggregate Unpaid Balances
of all Receivables, (viii) the amount by which the aggregate Unpaid Balances of
Microsoft Singapore Receivables exceeds 15% of the aggregate Unpaid Balances of
all Receivables, (ix) the amount by which the aggregate Unpaid Balances of
Eligible Receivables that are owing from Obligors that are U.S. Official Bodies
exceeds 3.0% of the aggregate Unpaid Balances of all Receivables, (x) prior to
the Arrow Asia Effective Date, the aggregate amount by which the aggregate
Unpaid Balances of all Eligible Receivables originated by Arrow Asia exceeds 0%
of the aggregate Unpaid Balances of all Eligible Receivables and (xi) on and
after the Arrow Asia Effective Date, the aggregate amount by which the aggregate
Unpaid Balances of all Eligible Receivables originated by Arrow Asia exceeds 5%
of the aggregate Unpaid Balances of all Eligible Receivables.

 

“Obligor” means, with respect to any Receivable, the Person obligated to make
payments in respect of such Receivable pursuant to a Contract.

 

“Official Body” means any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Offshore Rate” is defined in Section 2.4.

 

“Optional Reduction Notice” means each notice substantially in the form of
Exhibit E.

 

“Originator” means any of Arrow, Arrow ECS, Arrow Asia, EC America,
immixTechnology and Richardson RFPD and such other originators as may be
designated from time to time by the SPV with the consent of the Administrative
Agent and each Investor.

 

“Originator Sale Agreement” means any Originator Sale Agreement between an
Originator (other than Arrow) and Arrow as the same may be amended, restated,
modified or supplemented with the consent of the Administrative Agent at the
direction of the Majority Investors.

 

“Other SPV” means any Person other than the SPV that has entered into a
receivables purchase agreement, loan and security agreement, note purchase
agreement, transfer and administration agreement or any other similar agreement
with any Conduit Investor.

 

“Pension Plan” means an employee pension benefit plan as defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and to which the Originator, the SPV or an ERISA Affiliate
of either may have any liability, including any liability by reason of having
been a substantial employer within the meaning of Section 4063 of ERISA or by
reason of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

“Permitted Foreign Jurisdiction” means, at any time, a country or territory
which is not the subject of Sanctions.

 

18

--------------------------------------------------------------------------------


 

“Permitted Foreign Obligor” means a Person that (i) if a natural person, is a
resident of a Permitted Foreign Jurisdiction (ii) if a corporation or other
business organization, is organized under the laws of a Permitted Foreign
Jurisdiction or any political subdivision thereof.  For the avoidance of doubt,
no Official Body shall be considered to be a “Permitted Foreign Obligor.”

 

“Permitted Investment Date” means each Settlement Date or such other Business
Day within five days of the delivery of a Master Servicer Report.

 

“Permitted Lien” means any lien, security interest, charge or encumbrance
relating solely to Receivables with Allied Signal, Inc. as the Obligor, at any
time when such Receivables are not treated as “Eligible Receivables” hereunder.

 

“Person” means an individual, partnership, limited liability company,
corporation, joint stock company, trust (including a business trust),
unincorporated association, joint venture, firm, enterprise, Official Body or
any other entity.

 

“Pooled Funding Conduit Investor” means each Conduit Investor that is not a
Match Funding Conduit Investor.

 

“Potential Termination Event” means an event which but for the lapse of time or
the giving of notice, or both, would constitute a Termination Event.

 

“Pro Rata Share” means, on any date of determination, with respect to each
Purchaser Group, the ratio (expressed as a percentage) of (i) the Allocable
Portion of Maximum Net Investment to (ii) the Maximum Net Investment at such
time.

 

“Program Support Agreement” means any agreement entered into by any Program
Support Provider providing for (i) cash collateral, (ii) the issuance of one or
more letters of credit for the account of a Conduit Investor, (iii) the issuance
of one or more surety bonds for which such Conduit Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
(iv) the sale by such Conduit Investor to any Program Support Provider of the
Asset Interest (or portions thereof or participations therein) and/or the making
of loans and/or (v) other extensions of credit to such Conduit Investor in
connection with such Conduit Investor’s commercial paper program, together with
any letter of credit, surety bond or other instrument issued thereunder.

 

“Program Support Provider” means any Person now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Investor or providing cash collateral or issuing a
letter of credit, surety bond or other instrument to support any obligations
arising under or in connection with such Conduit Investor’s commercial paper
program.

 

“Purchase Termination Date” is defined in Section 7.1 of the First Tier
Agreement.

 

“Purchaser Group” is defined in the preamble.

 

19

--------------------------------------------------------------------------------


 

“Qualified Institution” means a depository institution or trust company
organized under the laws of the United States of America or any one of the
States thereof or the District of Columbia (or any domestic branch of a foreign
bank), (i) (a) that has either (1) a long-term unsecured debt rating of “A” or
better by S&P and “A2” or better by Moody’s or (2) a short-term unsecured debt
rating or certificate of deposit rating of “A-1” or better by S&P or “P-1” or
better by Moody’s, (b) the parent corporation of which has either (1) a
long-term unsecured debt rating of “A” or better by S&P and “A2” or better by
Moody’s or (2) a short-term unsecured debt rating or certificate of deposit
rating of “A-1” or better by S&P and “P-1” or better by Moody’s or (c) is
otherwise acceptable to the Administrative Agent and (iii) the deposits of which
are insured by the Federal Deposit Insurance Corporation.

 

“Rate Type” is defined in Section 2.4.

 

“Ratings” means the actual or implied senior unsecured non-credit enhanced debt
ratings of Arrow in effect from time to time by Moody’s or S&P, as the case may
be, the bank debt rating of Arrow in effect from time to time by Moody’s or the
corporate credit rating of Arrow in effect from time to time by S&P.

 

“Receivable” means any indebtedness and other obligations owed by any Obligor to
an Originator (without giving effect to any transfer under the First Tier
Agreement or any Originator Sale Agreement) under a Contract or any right of the
SPV to payment from or on behalf of an Obligor, whether constituting an account,
chattel paper, instrument or general intangible, (i) arising in connection with
the sale or lease of goods or the rendering of services in the ordinary course
of business by such Originator, and includes the obligation to pay any finance
charges, fees and other charges with respect thereto, (ii) denominated in
Dollars, and (iii) the Obligor of which is a U.S. Obligor or a Permitted Foreign
Obligor and is not an Affiliate or employee of any Originator. Notwithstanding
the foregoing, the following indebtedness and obligations shall not constitute
“Receivables” for purposes of this Agreement: (a) receivables identified on the
systems of an Originator, comprising those set forth on Schedule C; and
(b) receivables identified by Arrow in a written notice to the Administrative
Agent as receivables which are to be subject to the Agreement for the Purchase
and Sale of Accounts Receivable dated as of August 19, 2016 between Arrow ECS
and IBM Credit LLC (or other similar agreement replacing or supplementing such
agreement) and with respect to which the Administrative Agent (acting in its
sole discretion), Arrow, the SPV and Arrow ECS have executed a partial release
of such receivables as is customary amongst the parties.

 

“Recipient” is defined in Section 2.10.

 

“Records” means all Contracts and other documents, purchase orders, invoices,
agreements, books, records and any other media, materials or devices for the
storage of information (including tapes, disks, punch cards, computer programs
and databases and related property) maintained by the SPV, the related
Originator or the Master Servicer with respect to the Receivables, any other
Affected Assets or the Obligors.

 

“Reinvestment” is defined in Section 2.2(b).

 

20

--------------------------------------------------------------------------------


 

“Reinvestment Period” means the period commencing on the Closing Date and ending
on the Termination Date.

 

“Related Alternate Investor” means, with respect to any Conduit Investor, each
Alternate Investor set forth opposite such Conduit Investor’s name on Schedule A
(and any transferee of any such Alternate Investor pursuant to Section 11.8).

 

“Related Commercial Paper” means, at any time of determination, Commercial Paper
the proceeds of which are then allocated by the Related Funding Agent as the
source of funding the acquisition or maintenance of, the Asset Interest.

 

“Related Funding Agent” means, with respect to any Conduit Investor, the Funding
Agent set forth opposite such Conduit Investor’s name on Schedule A.

 

“Related Security” means, with respect to any Receivable, all of the
Originator’s (without giving effect to any transfer under the Originator Sale
Agreement), Arrow’s (without giving effect to any transfer under the First Tier
Agreement) or the SPV’s rights, title and interest in, to and under:

 

(a)                                 any goods (including returned or repossessed
goods) and documentation or title evidencing the shipment or storage of any
goods relating to any sale giving rise to such Receivable;

 

(b)                                 all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements and other filings signed by
an Obligor relating thereto;

 

(c)                                  the Contract and all guarantees,
indemnities, warranties, insurance (and proceeds and premium refunds thereof) or
other agreements or arrangements of any kind from time to time supporting or
securing payment of such Receivable, whether pursuant to the Contract related to
such Receivable or otherwise;

 

(d)                                 all Records related to such Receivable;

 

(e)                                  [RESERVED]; and

 

(f)                                   all Collections on and other proceeds of
any of the foregoing.

 

“Remittance Date” means the 10th day of each month, or if such day is not a
Business Day, the next succeeding Business Day.

 

“Renewal Date” means December 7, 2011.

 

21

--------------------------------------------------------------------------------


 

“Reportable Event” means any event, transaction or circumstance which is
required to be reported with respect to any Pension Plan under Section 4043 of
ERISA and the applicable regulations thereunder (other than an event for which
the 30 day notice period is waived).

 

“Reporting Date” means each of the following dates: (i) at any time other than
during the occurrence and continuance of an Arrow Level 1 Rating Event, the
18th day of each calendar month or if such day is not a Business Day, the next
succeeding Business Day, (ii) at any time during the occurrence and continuance
of an Arrow Level 1 Rating Event, the third Business Day of the week, and
(iii) after the occurrence of a Termination Event, within two (2) Business Days
after a request from the Administrative Agent; provided, however, that upon and
after the occurrence of an Arrow Level 2 Rating Event, the Reporting Date shall
be each Business Day of the week.

 

“Required Funding Agents” means, at any time, Funding Agents that are Affiliates
of Alternate Investors that hold Commitments aggregating at least 67% of the
Maximum Net Investment as of such date (or, if the Commitments shall have been
terminated, one or more Funding Agents that are Affiliates of Alternate
Investors whose aggregate pro rata shares of the Net Investment exceeds 67% of
the aggregate share of the Net Investment held by all Alternate Investors).

 

“Required Reserves” is defined in Schedule II.

 

“Restricted Payments” is defined in Section 6.2(k).

 

“Richardson RFPD” means Richardson RFPD, Inc., a Delaware corporation.

 

“Sanctioned Country” means a country, region or territory which is, or whose
government is, the subject or target of any Sanctions.

 

“Sanctioned Person” means any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any member
state of the European, Union Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority or otherwise subject to any Sanctions (b) any
Person located, operating, organized or resident in a Sanctioned Country or
(c) any Person owned or controlled by any such Person or Persons described in
the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions, sectoral sanctions, secondary
sanctions, restrictive measures, trade embargoes and anti-terrorism laws,
including but not limited to those enacted, imposed, administered or enforced
from time to time by (a) the U.S. government, including those administered by
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority with jurisdiction over the
SPV, the initial Master Servicer or any Originator.

 

22

--------------------------------------------------------------------------------


 

“Servicing Fee” means the fees payable by the SPV to the Master Servicer from
Collections, in an amount equal to either (i) at any time when Arrow or any of
its Affiliates, is the Master Servicer, the lesser of 110% of the expenses of
Arrow or such Affiliate incurred or otherwise attributable to its services as
Master Servicer during any period and 0.50% per annum on the daily average of
the aggregate Unpaid Balances of the Receivables, or (ii) at any time when Arrow
or any of its Affiliates is not the Master Servicer, the amount determined upon
the agreement of such Person and the Administrative Agent, payable in arrears on
each Settlement Date from Collections pursuant to, provided that such amount
shall not exceed 110% of the reasonable and appropriate out-of-pocket costs and
expenses of such successor Master Servicer, and subject to the priority of
payments set forth in Section 2.12.  With respect to any portion of Investment,
the Servicing Fee allocable thereto shall be equal to the Servicing Fee
determined as set forth above, multiplied by a fraction, the numerator of which
is the amount of such portion of Investment and the denominator of which is the
Net Investment.

 

“Settlement Date” means (a) prior to the Termination Date, the 23rd day of each
calendar month (or if such day is not a Business Day, the next succeeding
Business Day) or such other day as the SPV, the Administrative Agent and the
Majority Investors may from time to time mutually agree, and (b) for any portion
of Investment on and after the Termination Date, each day selected from time to
time by the Majority Investors (it being understood that the Majority Investors
may select such Settlement Date to occur as frequently as daily) or, in the
absence of any such selection, the date which would be the Settlement Date for
such portion of Investment pursuant to clause (a) of this definition.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., or any successor that is a nationally recognized statistical
rating organization.

 

“Significant Subsidiary” means any Subsidiary that, directly or indirectly,
accounts for more than five percent (5%) of the assets of Arrow and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

 

“Special Foreign Concentration Percentage” is defined in Schedule II.

 

“Special Pro Rata Share” means, for an Alternate Investor, the Commitment of
such Alternate Investor, divided by the sum of the Commitments of all Related
Alternate Investors (or, if the Commitments shall have been terminated, the
portion of the Net Investment funded by such Alternate Investor divided by the
aggregate Net Investment funded by such Alternate Investor and its Related
Alternate Investors).

 

“Special Termination Date” means with respect to any Conduit Investor and its
Related Alternate Investors, five (5) Business Days prior to the Commitment
Termination Date if such Conduit Investor or its Related Alternate Investors do
not agree to extend the Commitment Termination Date.

 

“SPV” means Arrow Electronics Funding Corporation, a Delaware corporation.

 

23

--------------------------------------------------------------------------------


 

“Structuring Agent” means Mizuho Bank, Ltd. or an Affiliate thereof, as
Structuring Agent.

 

“Sub-Servicer” is defined in Section 7.1(d).

 

“Subordinated Obligations” has the meaning assigned to it in Section 1.1 of the
First Tier Agreement.

 

“Subsidiary” means, with respect to any Person, any corporation or other Person
(a) of which securities or other ownership interests having ordinary voting
power to elect a majority of the board of directors or other Persons performing
similar functions are at the time directly or indirectly owned by such Person or
(b) that is directly or indirectly controlled by such Person within the meaning
of control under Section 15 of the Securities Act of 1933.

 

“Tangible Net Worth” means the total of all assets appearing on a balance sheet
prepared for the SPV in accordance with GAAP, after deducting therefrom (without
duplication of deductions):

 

(i)                                     any write-up in the book carrying value
of any asset resulting from a revaluation thereof subsequent to Closing Date;

 

(ii)                                  all reserves required by GAAP, including
but not limited to reserves for liabilities, fixed or contingent, deferred
income taxes, obsolescence, depletion, insurance, and inventory valuation, which
are not deducted from assets;

 

(iii)                               all Indebtedness of the SPV, including the
Subordinated Obligations; and

 

(iv)                              the book value of all assets which would be
treated as intangibles under GAAP, including, without limitation, good will,
trademarks, trade names, patents, copyrights and licenses.

 

“Taxes” shall have the meaning specified in Section 9.3.

 

“Termination Date” means the earliest of (a) the Business Day designated by the
SPV to the Administrative Agent and each Funding Agent as the Termination Date
at any time following not less than thirty (30) days’ written notice to the
Administrative Agent and Funding Agents, (b) the day upon which the Termination
Date is declared or automatically occurs pursuant to Section 8.2, (c) the day
which is five (5) Business Days prior to the Commitment Termination Date,
(d) the Purchase Termination Date and (e) the day designated by the
Administrative Agent to the SPV as the Termination Date as a result of the
failure of the Master Servicer to comply with its obligations under
Section 6.1(s).

 

“Termination Event” is defined in Section 8.1.

 

“Transaction Costs” is defined in Section 9.4(a).

 

24

--------------------------------------------------------------------------------


 

“Transaction Documents” means, collectively, this Agreement, the First Tier
Agreement, the Originator Sale Agreements, the Fee Letter, the Blocked Account
Agreements, and all of the other instruments, documents, amendments and other
agreements executed and delivered by the Master Servicer, any Originator or the
SPV in connection with any of the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the applicable
jurisdiction or jurisdictions.

 

“Unpaid Balance” of any Receivable means, at any time, the unpaid principal
amount thereof.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Obligor” means a Person that (i) if a natural person, is a resident of the
United States or (ii) if a corporation or other business organization, is either
organized under the laws of the United States or any political subdivision
thereof or has its chief executive office located in the United States.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” is defined in Section 2.4.

 

“Yield Payment Date” means, with respect to a Conduit Investor and its Related
Alternate Investor, each Remittance Date.

 

“Yield Rate” is defined in Section 2.4.

 

SECTION 1.2.  Other Terms.  All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not otherwise defined
herein, and accounting terms partly defined herein to the extent not defined,
shall have the respective meanings given to them under, and shall be construed
in accordance with, GAAP; (b) terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9; (c) references to any amount as on deposit or outstanding on any
particular date means such amount at the close of business on such day; (d) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement (or the certificate or other document in which they are used) as
a whole and not to any particular provision of this Agreement (or such
certificate or document); (e) references to any Section, Schedule or Exhibit are
references to Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of

 

25

--------------------------------------------------------------------------------


 

such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any Law refer to that Law as amended from time to
time and include any successor Law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms; (i)
references to any Person include that Person’s successors and permitted assigns;
and (j) headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.

 

SECTION 1.3.  Computation of Time Periods.   Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

 

ARTICLE II

 

PURCHASES AND SETTLEMENTS

 

SECTION 2.1.  Transfer of Affected Assets; Intended Characterization.  (a)  
Sale of Asset Interest.  In consideration of the payment by the Administrative
Agent (on behalf of the Funding Agents on behalf of the Conduit Investors and/or
the Alternate Investors) of the amount of the initial Net Investment on the
Closing Date and the Administrative Agent’s agreement (on behalf of the Funding
Agents on behalf of the Conduit Investors or the Alternate Investors) to make
payments to the SPV from time to time in accordance with Section 2.2, effective
upon the SPV’s receipt of payment for such initial Net Investment on the Closing
Date, the SPV hereby sells, conveys, transfers and assigns to the Administrative
Agent, on behalf of the Funding Agents on behalf of the Conduit Investors or the
Alternate Investors, as applicable, all of the SPV’s right, title and interest
in, to and under (i) all Receivables existing on the Closing Date or thereafter
arising or acquired by the SPV from time to time prior to the Final Payout Date
and (ii) all other Affected Assets, whether existing on the Closing Date or
thereafter arising at any time.  The Alternate Investors’ several obligations to
make purchases from the SPV hereunder shall terminate on the Termination Date.

 

(b)                     Purchase of Asset Interest.  Subject to the terms and
conditions hereof, the Administrative Agent on behalf of the Funding Agents (on
behalf of their related Conduit Investors and/or the Related Alternate Investors
as applicable) hereby purchases and accepts from the SPV an undivided percentage
ownership interest in the Receivables and all other Affected Assets sold,
assigned and transferred pursuant to subsection (a).  The Funding Agents’ right,
title and interest in and to the Receivables and all other Affected Assets
hereunder is herein called the “Asset Interest”.  The Funding Agents shall hold
the Asset Interest on behalf of their related Conduit Investors and Related
Alternate Investors in accordance with the related Investor Interest, from time
to time. To the extent a Funding Agent holds the Asset Interest on behalf of the
Related Alternate Investors, such Funding Agent shall hold the Alternate
Investor Percentage of the Asset Interest on behalf of such Alternate Investors
pro rata in accordance with their respective outstanding portions of the Net
Investment funded by them.

 

26

--------------------------------------------------------------------------------


 

(c)                      Obligations Not Assumed.  The foregoing sale,
assignment and transfer does not constitute and is not intended to result in the
creation, or an assumption by any Funding Agent, the Administrative Agent or any
Investor, of any obligation of the SPV, any Originator, or any other Person
under or in connection with the Receivables or any other Affected Asset, all of
which shall remain the obligations and liabilities of the SPV and the applicable
Originator.

 

(d)                     Intended Characterization; Grant of Security Interest.

 

(i)                                     The SPV, each Funding Agent, the
Administrative Agent and the Investors intend that the sale, assignment and
transfer of the Affected Assets to the Funding Agent (on behalf of their related
Conduit Investors and/or the Related Alternate Investors as applicable)
hereunder shall be treated as a sale for all purposes, other than U.S. federal
and state income tax purposes.  If notwithstanding the intent of the parties,
the sale, assignment and transfer of the Affected Assets to the Funding Agents
shall be characterized as a secured loan and not a sale for all purposes (other
than U.S. federal and state income tax purposes) or any such sale shall for any
reason be ineffective or unenforceable (any of the foregoing being a
“Recharacterization”) (as to which the foregoing shall constitute indebtedness
of the SPV secured by the Affected Assets), such sale, assignment and transfer
of the Affected Assets shall be treated as the grant of, and the SPV hereby does
grant, a security interest in the Affected Assets to secure the payment and
performance of the SPV’s obligations for the benefit of the Funding Agents (on
behalf of the related Conduit Investors and/or the Related Alternate Investors
as applicable) hereunder and under the other Transaction Documents or as may be
determined in connection therewith by applicable Law.  In the case of any
Recharacterization, the SPV represents and warrants that each remittance of
Collections to the Administrative Agent, any Funding Agent or any Purchaser
Group hereunder will have been (i) in payment of a debt incurred in the ordinary
course of business or financial affairs of the SPV and (ii) made in the ordinary
course of business or financial affairs of the SPV.

 

(i)                                     The parties hereto acknowledge that
Arrow and the SPV intend that the sale, assignment and transfer of the
Receivables and Related Security to the SPV under the First Tier Agreement shall
be treated as a sale for all purposes, and each of the parties hereto is relying
on such treatment.  If, notwithstanding the intent of Arrow and the SPV, the
sale, assignment and transfer of the Receivables and Related Security under the
First Tier Agreement shall for any reason be characterized as a secured loan and
not a sale or such sale shall for any reason be ineffective or unenforceable,
each of Arrow and the SPV represents and warrants as to itself that each
remittance of Collections by Arrow to the SPV under the First Tier Agreement
will have been (i) in payment of a debt incurred by Arrow in the ordinary course
of business or financial affairs of Arrow and the SPV and (ii) made in the
ordinary course of business or financial affairs of Arrow and the SPV.

 

(ii)                                  Each of the parties hereto further
expressly acknowledges and agrees that the Commitments of the Alternate
Investors hereunder, regardless of the intended true

 

27

--------------------------------------------------------------------------------


 

sale nature of the overall transaction, are financial accommodations (within the
meaning of Section 365(c)(2) of the Bankruptcy Code) to or for the benefit of
the SPV.

 

SECTION 2.2.  Purchase Price.  Subject to the terms and conditions hereof,
including Article V, in consideration for the sale, assignment and transfer of
the Affected Assets by the SPV to the Funding Agents (on behalf of their related
Conduit Investors and/or the Related Alternate Investors as applicable)
hereunder:

 

(a)                     Investments.  On the Closing Date, and thereafter from
time to time during the Reinvestment Period, on request of the SPV in accordance
with Section 2.3, each Funding Agent (on behalf of its related Conduit Investors
or the Related Alternate Investors as determined pursuant to Section 2.3) shall
deposit in the Funding Account for payment to the SPV from funds received from
the related Investors pursuant to Section 2.3(d) an amount equal in each
instance to the least of (i) its Purchaser Group’s Pro Rata Share of the amount
requested by the SPV under Section 2.3(a), (ii) its Purchaser Group’s Pro Rata
Share of the largest amount that will not cause (A) the Net Investment to exceed
the Maximum Net Investment or (B) the sum of the Net Investment and the Required
Reserves to exceed the Net Pool Balance and (iii) the largest amount which will
not cause such Investor to exceed its Conduit Funding Limit or Commitment, as
applicable.  Each such payment is herein called an “Investment”.

 

(b)                     Reinvestments.  On each Business Day during the
Reinvestment Period, the Master Servicer, on behalf of the Administrative Agent
(on behalf of the Funding Agents for the benefit of the Conduit Investors and/or
the Alternate Investors as applicable), shall pay to the SPV, out of Collections
of Receivables, the amount available for Reinvestment in accordance with
Section 2.12(a)(iii).  Each such payment is hereinafter called a
“Reinvestment”.  All Reinvestments with respect to the Conduit Investor
Percentage and the Alternate Investor Percentage of the Asset Interest shall be
made ratably on behalf of the Conduit Investors and Alternate Investors, as
applicable, pro rata in accordance with their respective outstanding portions of
the Alternate Investor Percentage and Conduit Investor Percentage, as
applicable, of the Net Investment funded by them.

 

(c)                      Deferred Purchase Price.  On each Business Day on and
after the Final Payout Date, the Master Servicer, on behalf of the
Administrative Agent on behalf of the Funding Agents for the benefit of the
Investors, shall pay to the SPV an amount equal to the Collections of
Receivables received by the SPV less the accrued and unpaid Servicing Fee (and
the SPV (or the Master Servicer on its behalf) shall apply such Collections in
the manner described in Section 2.14).

 

(d)                     SPV Payments Limited to Collections.  Notwithstanding
any provision contained in this Agreement to the contrary, the Administrative
Agent shall not, and shall not be obligated (whether on behalf of the Funding
Agents for the benefits of the Conduit Investors or the Alternate Investors, as
applicable), to pay any amount to the SPV as the purchase price of Receivables
pursuant to subsections (b) and (c) above except to the extent of Collections on

 

28

--------------------------------------------------------------------------------


 

Receivables available for distribution to the SPV in accordance with this
Agreement.  Any amount which the Administrative Agent (whether on behalf of the
Funding Agents for the benefit of the Conduit Investors or the Alternate
Investors, if applicable) does not pay pursuant to the preceding sentence shall
not constitute a claim (as defined in § 101 of the Bankruptcy Code) against or
corporate obligation of the Administrative Agent, any Funding Agent or any
Investor for any such insufficiency unless and until such amount becomes
available for distribution to the SPV under Section 2.12.

 

SECTION 2.3.  Investment Procedures.

 

(a)                     Notice.  The SPV shall request an Investment hereunder,
by request to the Administrative Agent, with a copy to each Funding Agent, given
by email or facsimile in the form of an Investment Request by no later than
12:00 p.m. (New York City time) on the same Business Day of the proposed date of
such Investment.  Each such Investment Request shall specify (i) the desired
amount of such Investment (which shall be at least $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (or, to the extent that the then
available unused portion of the Maximum Net Investment is less than such amount,
such lesser amount) up to the entire available unused portion of the Maximum Net
Investment), including the aggregate Pro Rata Shares per Purchaser Group of such
Investment and (ii) the desired date of such Investment (the “Investment Date”)
which shall be a Permitted Investment Date.

 

(b)                     [Reserved].

 

(c)                      Conduit Investor Acceptance or Rejection; Investment
Request Irrevocable.

 

(i)                                     Each Funding Agent will promptly notify
the related Conduit Investor of each Funding Agent’s receipt of any Investment
Request.  Each Conduit Investor shall instruct such Funding Agent to accept or
reject (on such Conduit Investor’s behalf) such Investment Request by notice
given to the SPV, the Administrative Agent and such Funding Agent by telephone
or facsimile by no later than 1:00 p.m. (New York City time) on the requested
Investment Date.  Failure by a Conduit Investor to timely deliver such notice
shall be deemed to be an acceptance of such Investment Request.  If more than
one Conduit Investor in any Purchaser Group accepts an Investment Request, the
portion of such Investment Request to be funded by each Conduit Investor in such
Purchaser Group shall be determined by the Related Funding Agent in its sole
discretion.

 

(ii)                                  Each Investment Request shall be
irrevocable and binding on the SPV, and the SPV shall indemnify each Investor
against any loss or expense incurred by such Investor, either directly or
indirectly (including, in the case of a Conduit Investor, through a Program
Support Agreement) as a result of any failure by the SPV to complete such
Investment, including any loss (including loss of profit) or expense incurred by
a Funding Agent or any Investor, either directly or indirectly (including, in
the case of a Conduit Investor, pursuant to a Program Support Agreement) by
reason of the liquidation or reemployment of funds acquired by such Investor (or
the applicable Program Support

 

29

--------------------------------------------------------------------------------


 

Provider(s)) (including funds obtained by issuing commercial paper or promissory
notes or obtaining deposits or loans from third parties) in order to fund such
Investment.

 

(d)                     Alternate Investor’s Commitment.  Subject to
Section 2.2(b) concerning Reinvestments, at no time will a Conduit Investor have
any obligation to fund an Investment or Reinvestment.  At any time when all
Conduit Investors in a Purchaser Group have rejected a request for Investment or
a Conduit Investor has failed to make an Investment in connection with an
Investment Request it has accepted (or the portion thereof determined by the
Related Funding Agent), the Related Funding Agent shall so notify the Related
Alternate Investors and such Alternate Investors shall make such Investment, on
a pro rata basis, in accordance with their respective Special Pro Rata Shares. 
Notwithstanding anything contained in this Section 2.3(d) or elsewhere in this
Agreement to the contrary, no Alternate Investor shall be obligated to provide
any Funding Agent or the SPV with funds in connection with an Investment in an
amount that would result in the portion of the Net Investment then funded by it
exceeding its Allocable Portion of Maximum Net Investment then in effect (minus
the unrecovered principal amount of such Alternate Investor’s investment in the
Asset Interest pursuant to the Program Support Agreement to which it is a
party).  The obligation of each Alternate Investor to remit its Special Pro Rata
Share of any such Investment shall be several from that of each other Alternate
Investor, and the failure of any Alternate Investor to so make such amount
available to the Related Funding Agent shall not relieve any other Alternate
Investor of its obligation hereunder.

 

(e)                      Payment of Investment.  On any Investment Date, each
Conduit Investor and/or Alternate Investor, as the case may be, shall, not later
than 2:00 p.m. (New York City time) on such date, remit its share of the
aggregate amount of such Investment (determined pursuant to Section 2.2(a)) to
the Funding Account specified from time to time by the Administrative Agent to
each Funding Agent by notice to such Persons by wire transfer of same day
funds.  Following the Administrative Agent’s receipt of funds from the Investors
as aforesaid, the Administrative Agent shall promptly (but in no event later
than 3:00 p.m. (New York City time) on such day) remit such funds in the Funding
Account in respect of each Investment to the SPV’s account designated pursuant
to Section 11.3, by wire transfer of same day funds.

 

(f)                       Administrative Agent May Advance Funds.  Unless the
Administrative Agent shall have received notice from a Funding Agent that any
related Investor will not make its share of any Investment available on the
applicable Investment Date therefor, the Administrative Agent may (but shall
have no obligation to) make any such Investor’s share of any such Investment
available to the SPV in anticipation of the receipt by the Administrative Agent
of such amount from the applicable Investor.  To the extent any such Investor or
Funding Agent on behalf of such Investor fails to remit any such amount to the
Administrative Agent after any such advance by the Administrative Agent on such
Investment Date, such Investor, on the one hand, and the SPV, on the other hand,
shall be required to pay such amount to the Administrative Agent for its own
account, together with interest thereon at a per annum rate equal to the Federal
Funds Rate, in the case of such Investor, or the Base Rate, in the case of the
SPV, to the Administrative Agent upon its demand therefor (provided that a
Conduit Investor shall have no obligation to pay such interest

 

30

--------------------------------------------------------------------------------


 

amounts except to the extent that it shall have sufficient funds to pay the face
amount of its Commercial Paper in full).  Until such amount shall be repaid,
such amount shall be deemed to be Net Investment paid by the Administrative
Agent and the Administrative Agent shall be deemed to be the owner of an
interest in the Asset Interest hereunder to the extent of such Investment.  Upon
the payment of such amount to the Administrative Agent (i) by the SPV, the
amount of the aggregate Net Investment shall be reduced by such amount or
(ii) by such Investor, such payment shall constitute such Investor’s payment of
its share of the applicable Investment.

 

SECTION 2.4.  [IS RESERVED AND IS SPECIFIED IN SCHEDULE I.]

 

SECTION 2.5.  Yield, Fees and Other Costs and Expenses.  Notwithstanding any
limitation on recourse herein, the SPV shall pay, as and when due in accordance
with this Agreement, all Fees, Yield, all amounts payable pursuant to
Article IX, if any, and the Servicing Fees.  On each Remittance Date, to the
extent not paid pursuant to Section 2.12 for any reason, the SPV shall pay to
the Administrative Agent, for the benefit of the Funding Agents on behalf of the
Conduit Investors or the Alternate Investors, as applicable, an amount equal to
the accrued and unpaid Yield in respect of the prior calendar month.  Nothing in
this Agreement shall limit in any way the obligations of the SPV to pay the
amounts set forth in this Section 2.5.

 

SECTION 2.6.  Deemed Collections.  (a) Dilutions.  If on any day the Unpaid
Balance of a Receivable is reduced or such Receivable is canceled as a result of
any Dilution, the SPV shall be deemed to have received on such day a Collection
of such Receivable in the amount of the Unpaid Balance (as determined
immediately prior to such Dilution) of such Receivable (if such Receivable is
canceled) or, otherwise in the amount of such reduction, and the SPV shall pay
to the Master Servicer an amount equal to such Deemed Collection and such amount
shall be applied by the Master Servicer as a Collection in accordance with
Section 2.12.

 

(b)                     Breach of Representation or Warranty.  If on any day any
of the representations or warranties in Article IV was or becomes untrue with
respect to a Receivable (whether on or after the date of transfer thereof to the
Administrative Agent, for the benefit of the Funding Agents, on behalf of the
Investors, as contemplated hereunder), the SPV shall be deemed to have received
on such day a Collection of such Receivable in full and the SPV shall on such
day pay to the Master Servicer an amount equal to the Unpaid Balance of such
Receivable and such amount shall be allocated and applied by the Master Servicer
as a Collection in accordance with Section 2.12.  Notwithstanding the foregoing,
any representation or warranty made with respect to a Receivable in respect of
the criteria set forth in clause (e), (h) or (m) of the definition of “Eligible
Receivable” in Section 1.1 shall be made with respect to such criteria solely as
of the date such Receivable was purchased hereunder.

 

SECTION 2.7.  Payments and Computations, Etc.  All amounts to be paid or
deposited by the SPV or the Master Servicer hereunder shall be paid or deposited
in accordance with the terms hereof no later than 1:00 p.m. (New York City time)
on the day when due in immediately available funds; if such amounts are payable
to the Administrative Agent (whether on behalf of any Funding Agent, any

 

31

--------------------------------------------------------------------------------


 

Investor or otherwise) they shall be paid or deposited in the account designated
pursuant to Section 11.3, until otherwise notified by the Administrative Agent. 
The SPV shall, to the extent permitted by Law, pay to the Administrative Agent,
for the benefit of the Funding Agents, on behalf of the Investors, upon demand,
interest on all amounts not paid or deposited when due hereunder at a rate equal
to 2.00% per annum, plus the Base Rate.  All computations of Yield and all per
annum fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first but excluding the last day) elapsed. 
Any computations by the Administrative Agent of amounts payable by the SPV
hereunder shall be binding upon the SPV absent manifest error.

 

SECTION 2.8.  Reports.  By no later than 4:00 p.m. (New York City time) on each
Reporting Date, the Master Servicer shall prepare and forward to the
Administrative Agent a Master Servicer Report, as at, and for the Calculation
Period ending on, the immediately preceding Month End Date; provided, however,
that with respect to a Master Servicer Report delivered on a weekly basis, the
information shall be provided as of the Friday of the preceding week and with
respect to a Master Servicer Report delivered more frequently than weekly, the
information shall be provided as of the Business Day immediately prior to such
Reporting Date. The Master Servicer Report shall be certified by the SPV and the
Master Servicer.  The Administrative Agent shall promptly provide a copy of such
Master Servicer Report to each Investor.

 

SECTION 2.9.  Collection Account.  (a) The SPV shall establish and at all times
maintain the Collection Account, bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Administrative
Agent, for the benefit of the Funding Agents, on behalf of the Investors.  If at
any time the Collection Account is not maintained at or in the name of the
Administrative Agent, such account shall be subject to an Account Control
Agreement. The Administrative Agent shall have exclusive dominion and control
over the Collection Account and all monies, instruments and other property from
time to time in the Collection Account.  On and after the occurrence of a
Termination Event or a Potential Termination Event (which Potential Termination
Event is not capable of being cured), the Master Servicer shall remit daily
within one Business Day of receipt to the Collection Account all Collections
received.  Funds on deposit in the Collection Account (other than investment
earnings) shall be invested by the Administrative Agent, in the name of the
Administrative Agent for the benefit of the Funding Agents on behalf of the
Investors, in Eligible Investments that will mature so that such funds will be
available so as to permit amounts in the Collection Account to be paid and
applied on the next Settlement Date and otherwise in accordance with the
provisions of Section 2.12; provided that such funds shall not reduce the Net
Investment or accrued Yield hereunder until so applied under Section 2.12.  On
each Remittance Date, all interest and earnings (net of losses and investment
expenses) on funds on deposit in the Collection Account shall be applied as
Collections set aside for the Administrative Agent in accordance with
Section 2.12.  On the Final Payout Date, any funds remaining on deposit in the
Collection Account shall be paid to the SPV for application as set forth in
Section 2.14.

 

(b) The Administrative Agent shall establish in its name on or before the day of
the initial Investment hereunder and shall maintain the Funding Account for the
benefit of the Funding Agents, on behalf of the Conduit Investors and the
Alternate Investors, into which all payments received by

 

32

--------------------------------------------------------------------------------


 

the Administrative Agent from the Funding Agents and the Investors shall be
deposited pursuant to Section 2.3(d).  The Administrative Agent shall have the
sole right of withdrawal from the Funding Account.

 

SECTION 2.10.  Sharing of Payments, Etc.  If any Investor (for purposes of this
Section 2.10 only, being a “Recipient”) shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the portion of the Asset Interest owned by it (other
than pursuant to the Fee Letter, or Article IX and other than as a result of the
differences in the timing of the applications of Collections pursuant to
Section 2.12 and other than a result of the different methods for calculating
Yield) in excess of its ratable share of payments on account of the Asset
Interest obtained by the Investors entitled thereto, such Recipient shall
forthwith purchase from the Investors entitled to a share of such amount
participations in the portions of the Asset Interest owned by such Persons as
shall be necessary to cause such Recipient to share the excess payment ratably
with each such other Person entitled thereto; provided, however, that if all or
any portion of such excess payment is thereafter recovered from such Recipient,
such purchase from each such other Person shall be rescinded and each such other
Person shall repay to the Recipient the purchase price paid by such Recipient
for such participation to the extent of such recovery, together with an amount
equal to such other Person’s ratable share (according to the proportion of
(a) the amount of such other Person’s required payment to (b) the total amount
so recovered from the Recipient) of any interest or other amount paid or payable
by the Recipient in respect of the total amount so recovered.

 

SECTION 2.11.  Right of Setoff.  Without in any way limiting the provisions of
Section 2.10, the Administrative Agent, each Funding Agent and each Investor is
hereby authorized (in addition to any other rights it may have) at any time
after the occurrence of the Termination Date due to the occurrence of a
Termination Event or during the continuance of a Potential Termination Event
(which Potential Termination Event is not capable of being cured) to set-off,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by the Administrative Agent, such Funding Agent or such Investor to, or
for the account of, the SPV against the amount of the Aggregate Unpaids owing by
the SPV to such Person or to the Administrative Agent, or such Funding Agent on
behalf of such Person (even if contingent or unmatured).

 

[SECTIONS 2.12 THROUGH 2.15 ARE RESERVED AND SPECIFIED IN SCHEDULE III
(SETTLEMENT PROCEDURES).]

 

SECTION 2.12.  [RESERVED]

 

SECTION 2.13.  [RESERVED]

 

SECTION 2.14.  [RESERVED]

 

SECTION 2.15.  [RESERVED]

 

33

--------------------------------------------------------------------------------


 

SECTION 2.16.  Special Termination Date with Respect to a Particular Conduit
Investor. Notwithstanding anything to the contrary contained in this Agreement,
if there shall occur a Special Termination Date with respect to a Conduit
Investor or its Related Alternate Investors, then, from and after such Special
Termination Date, (a) no further Investments or Reinvestments shall be made by
such Conduit Investors or Related Alternate Investor, (b) the Administrative
Agent shall distribute Collections to such Conduit Investor or Related Alternate
Investor in accordance with the provisions of Sections 2.12 and 2.13 applicable
to a Special Termination Date, (c) in all respects, the provisions of this
Agreement with respect to a Termination Date shall be deemed to apply with
respect to such Conduit Investor or Related Alternate Investor for which a
Special Termination Date has occurred, other than as explicitly set forth
herein, and (d) all provisions of this Agreement shall continue to apply to the
other Conduit Investors and Related Alternate Investors.

 

ARTICLE III

 

ADDITIONAL ALTERNATE INVESTOR PROVISIONS

 

SECTION 3.1.  Assignment to Alternate Investors.

 

(a)                     SPV’s Obligation to Pay Certain Amounts; Additional
Assignment Amount.  The SPV shall pay to the Administrative Agent, on behalf of
a Funding Agent, for the account of the related Conduit Investors, in connection
with any assignment by any such Conduit Investor to the Related Alternate
Investors pursuant to this Agreement, an aggregate amount equal to all Yield to
accrue through the end of the current Interest Period to the extent attributable
to the portion of the Net Investment so assigned to such Alternate Investors (as
determined immediately prior to giving effect to such assignment), plus all
other accrued Aggregate Unpaids (other than the Net Investment and other than
any Yield not described above) payable to any such Conduit Investor in respect
of such portion of the Net Investment so assigned.  If the SPV fails to make
payment of such amounts at or prior to the time of assignment by any such
Conduit Investor to the Related Alternate Investors, such amount shall be paid
by the Alternate Investors (in accordance with their respective Special Pro Rata
Shares) to any such Conduit Investor as additional consideration for the
interests assigned to the Alternate Investors and the amount of the “Net
Investment” hereunder held by the Alternate Investors shall be increased by an
amount equal to the additional amount so paid by the Alternate Investors.

 

(b)                     Payments to Funding Agent’s Account.  After any
assignment in whole by a Conduit Investor to the Related Alternate Investors
pursuant to this Agreement at any time on or after the Conduit Investment
Termination Date, all payments to be made hereunder by the SPV or the Master
Servicer to such Conduit Investor shall be made to the Related Funding Agent’s
account as such account shall have been designated by such Funding Agent to the
Administrative Agent, the SPV and the Master Servicer. [RESERVED.]

 

SECTION 3.3.  Extension of Commitment Termination Date.  (a)  The SPV may, at
any time during the period which is no more than sixty (60) days or less than
thirty (30) days immediately

 

34

--------------------------------------------------------------------------------


 

preceding the Commitment Termination Date then in effect, request that such
Commitment Termination Date be extended for an additional 364 days.  Any such
request shall be in writing, in substantially the form of Exhibit J (an
“Extension Request”), and delivered to the Administrative Agent (which shall be
promptly forwarded by the Administrative Agent to each Alternate Investor), and
shall be subject to the following conditions: (i) such extension shall be at
each Alternate Investor’s sole and absolute discretion, including in respect of
any extension or renewal fee that may be payable at the time of such extension,
(ii) no Alternate Investor shall have any obligation to extend the Commitment
Termination Date at any time, and (iii) any such extension with respect to any
Alternate Investor shall be effective only upon the written agreement of the
Administrative Agent, such Alternate Investor, the SPV and the Master Servicer,
as evidenced by their execution of a counterpart signature page to the
applicable Extension Request.  Each Alternate Investor will respond to any such
request no later than the fifteenth day prior to the Commitment Termination Date
(the “Response Deadline”), provided, that a failure by any Alternate Investor to
respond by the Response Deadline shall be deemed to be a rejection of the
requested extension.  (b) If at any time the SPV requests that the Alternate
Investors extend the Commitment Termination Date in accordance with
Section 3.3(a), and some but less than all the Alternate Investors consent to
such renewal as of the applicable Response Deadline, the SPV may arrange for an
assignment to one or more financial institutions of all the rights and
obligations hereunder of each such non-consenting Alternate Investor in
accordance with Section 11.8, provided that any such financial institution shall
be acceptable to the Related Funding Agent in its sole and absolute discretion. 
Any such assignment shall become effective on the then-current Commitment
Termination Date.  Each Alternate Investor which does not so consent to any
renewal shall cooperate fully with the SPV in effectuating the administrative
details of any such assignment.  If none or less than all the Commitments of the
non-renewing Alternate Investors are so assigned as provided above and the
aggregate Conduit Investor Percentage of the related Conduit Investors equals
100%, then (i) the extended Commitment Termination Date shall be effective
solely with respect to the renewing Alternate Investors, (ii) the Facility Limit
shall automatically be reduced by an amount equal to the aggregate of the
Commitments of all non-renewing Alternate Investors, (iii) the Conduit Funding
Limit of the related Conduit Investors shall automatically be reduced by an
amount equal to the aggregate of the Commitments of all non-renewing Related
Alternate Investors, and (iv) this Agreement and the Commitments of the renewing
Alternate Investors shall remain in effect in accordance with their terms
notwithstanding the expiration of the Commitments of such non-renewing Alternate
Investors.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 4.1.  Representations and Warranties of the SPV and the Master
Servicer.  Each of the SPV and the Master Servicer represents and warrants to
each Funding Agent, the Administrative Agent and each Investor, as to itself,
that, on the Closing Date and on each Investment Date and Reinvestment Date:

 

35

--------------------------------------------------------------------------------


 

(a)                     Corporate Existence and Power. It (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) has all corporate power and all licenses,
authorizations, consents and approvals of all Official Bodies required to carry
on its business in each jurisdiction in which its business is now and proposed
to be conducted (except where the failure to have any such licenses,
authorizations, consents and approvals would not individually or in the
aggregate have a Material Adverse Effect) and (iii) is duly qualified to do
business and is in good standing in every other jurisdiction in which the nature
of its business requires it to be so qualified, except where the failure to be
so qualified or in good standing would not have a Material Adverse Effect.

 

(b)                     Corporate and Governmental Authorization;
Contravention.  The execution, delivery and performance by it of this Agreement
and the other Transaction Documents to which it is a party are (i) within the
its corporate powers, (ii) have been duly authorized by all necessary corporate
and shareholder action, (iii) require no action by or in respect of, or filing
with, any Official Body or official thereof (except as contemplated by Sections
5.1(f), 5.1(g) and 7.7, all of which have been (or as of the Closing Date will
have been) duly made and in full force and effect), (iv) do not contravene or
constitute a default under (A) its articles of incorporation or by-laws, (B) any
Law applicable to it, except to the extent (solely in the case of the Master
Servicer) that the failure to comply therewith could not, in the aggregate, be
expected to have a Material Adverse Effect or a material adverse effect on the
condition (financial or otherwise), business or properties of Arrow and the
other Originators, taken as a whole, (C) any contractual restriction binding on
or affecting it or its property or (D) any order, writ, judgment, award,
injunction, decree or other instrument binding on or affecting it or its
property, or (v) result in the creation or imposition of any Adverse Claim upon
or with respect to its property or the property of any of its Subsidiaries
(except as contemplated hereby).

 

(c)                      Binding Effect.  Each of this Agreement and the other
Transaction Documents to which it is a party has been duly executed and
delivered and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, moratorium or other similar laws affecting the rights of creditors
generally and the application of general principles of equity (regardless of
whether considered in a proceeding at law or in equity).

 

(d)                     Perfection.  In the case of the SPV, it is the owner of
all of the Receivables and other Affected Assets, free and clear of all Adverse
Claims (other than any Adverse Claim arising hereunder), and upon the making of
the initial Investment on the Closing Date and at all times thereafter until the
Final Payout Date, all financing statements and other documents required to be
recorded or filed in order to perfect and protect the first priority perfected
ownership or security interest (subject to Permitted Liens) of the
Administrative Agent for the benefit of each Funding Agent on behalf of the
related Investors in the Asset Interest against all creditors of and purchasers
from the SPV, Arrow and the other Originators will have been duly filed in each
filing office necessary for such purpose and all filing fees and taxes, if any,
payable in connection with such filings shall have been paid in full.

 

36

--------------------------------------------------------------------------------


 

(e)                      Accuracy of Information.  The information included in
the Beneficial Ownership Certification is true and correct in all respects.  All
other information heretofore furnished by it (including the Master Servicer
Reports and its financial statements) to any Investor, any Funding Agent or the
Administrative Agent for purposes of or in connection with this Agreement or any
transaction contemplated hereby was true, complete and accurate in every
material respect, on the date such information is stated or certified, and no
such item contains or contained any untrue statement of a material fact or omits
or did omit to state a material fact necessary in order to make the statements
contained therein, in the light of the circumstances under which (and as of the
date) they were made, not misleading.

 

(f)                       Tax Status; GAAP Treatment.  It has (i) in the case of
the SPV, timely filed all tax returns (federal, state and local) required to be
filed and, in the case of the Master Servicer, filed all material tax returns
(federal, state and local) required to be filed and (ii) paid or made adequate
provision for the payment of all taxes, assessments and other governmental
charges and, solely with respect to the Master Servicer, other than those which,
individually or in the aggregate, would not result in liability in excess of
$5,000,000.

 

(g)                      Action, Suits.  It is not in violation of any order of
Official Body or arbitrator which could not, in the aggregate, be expected to
have a Material Adverse Effect or a material adverse effect on the condition
(financial or otherwise), businesses or properties of Arrow and the other
Originators, taken as a whole.  Except as set forth in Schedule 4.1(g), there
are no actions, suits, litigation or proceedings pending, or to its knowledge,
threatened, against or affecting it or any of its Subsidiaries or their
respective properties, in or before any Official Body or arbitrator which in
each case with respect to the Master Servicer or any of its Subsidiaries (other
than the SPV), if adversely determined could have a Material Adverse Effect.

 

(h)                     Use of Proceeds.  In the case of the SPV, no proceeds of
any Investment or Reinvestment will be used by it (i) to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, (ii) to acquire any equity security of a class which is registered
pursuant to Section 12 of such act (iii) for any other purpose that violates
applicable Law, including Regulation U of the Federal Reserve Board, (iv) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(v) in a manner that would result in the violation of any Sanctions applicable
to the SPV.

 

(i)                         Principal Place of Business; Chief Executive Office;
Location of Records.  Its principal place of business, chief executive office
and the offices where it keeps all its material Records, are located at the
address(es) described on Schedule 4.1(i) or such other locations notified to the
Administrative Agent in accordance with Section 7.7 in jurisdictions where all
action required by Section 7.7 has been taken and completed.

 

(j)                        Subsidiaries; Tradenames, Etc.  In the case of the
SPV, as of the Closing Date: (i) it has only the Subsidiaries and divisions
listed on Schedule 4.1(j); and (ii) it has, within the last

 

37

--------------------------------------------------------------------------------


 

five (5) years, operated only under the tradenames identified in Schedule
4.1(j), and, within the last five (5) years, has not changed its name, the
location of its chief executive office, merged with or into or consolidated with
any other Person or been the subject of any proceeding under the Bankruptcy
Code, except as disclosed in Schedule 4.1(j).  Schedule 4.1(j) also lists the
correct Federal Employer Identification Number of the SPV.

 

(k)                     Good Title.  In the case of the SPV, upon each
Investment and Reinvestment, the Administrative Agent for the benefit of each
Funding Agent, on behalf of the related Investors shall acquire a valid and
enforceable perfected first priority ownership interest (subject to Permitted
Liens) or a first priority perfected security interest (subject to Permitted
Liens) in each Receivable and all other Affected Assets that exist on the date
of such Investment or Reinvestment, with respect thereto, free and clear of any
Adverse Claim (other than that created by the Administrative Agent, any Funding
Agent or any Investor).

 

(l)                         Nature of Receivables.  Each Receivable
(i) represented by it to be an Eligible Receivable in any Master Servicer Report
or (ii) included in the calculation of the Net Pool Balance in fact satisfies at
such time the definition of “Eligible Receivable” set forth herein and, in the
case of clause (ii) above, is not a Receivable of the type described in clauses
(b)(i) or (b)(ii) of the definition of “Net Pool Balance”.  It has no knowledge
of any fact (including any defaults by the Obligor thereunder on any other
Receivable) that would cause it or should have caused it to expect any payments
on such Receivable not to be paid in full when due or that is reasonably likely
to cause or result in any other Material Adverse Effect with respect to such
Receivable.

 

(m)                 Coverage Requirement;.  The sum of the Net Investment, plus
the Required Reserves does not exceed the Net Pool Balance.

 

(n)                     Credit and Collection Policy.  Since July 15, 2016,
there have been no material changes in the Credit and Collection Policy other
than in accordance with this Agreement. Since such date, no material adverse
change has occurred in the overall rate of collection of the Receivables other
than as disclosed in writing to the Administrative Agent and each Funding
Agent.  It has at all times materially complied with the Credit and Collection
Policy with regard to each Receivable.

 

(o)                     Material Adverse Effect.  Since December 31, 2015, there
has been no Material Adverse Effect.

 

(p)                     No Termination Event.  In the case of the SPV, no event
has occurred and is continuing and no condition exists, or would result from any
Investment or Reinvestment or from the application of the proceeds therefrom,
which constitutes or may be reasonable be expected to constitute a Termination
Event or a Potential Termination Event.  In the case of the Master Servicer, no
Master Servicer Default has occurred and is continuing to exist.

 

(q)                     Not an Investment Company; Volcker Compliance. It is
not, and is not controlled by, an “investment company” within the meaning of the
Investment Company Act of

 

38

--------------------------------------------------------------------------------


 

1940, or is exempt from all provisions of such act. The SPV is excluded from the
definition of “investment company” pursuant to Section 3(c)(5) of the Investment
Company Act of 1940, among other possible exclusions or exemptions.

 

(r)                        ERISA.  No steps have been taken by any Person to
terminate any Pension Plan the assets of which will not be sufficient to satisfy
all of its benefit liabilities (as determined under Title IV of ERISA) on the
date of such termination.  Neither Arrow, the SPV nor any ERISA Affiliates of
either such Person has incurred any withdrawal liability (which has not been
satisfied) under Title IV of ERISA with respect to any Multiemployer Plan.  No
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a lien under Section 303(k) of ERISA, and each Pension Plan has
been administered in all material respects in compliance with its terms and
applicable provisions of ERISA and the Code.

 

(s)                       Blocked Accounts.  The names and addresses of all the
Blocked Account Banks, together with the account numbers of the Blocked Accounts
at such Blocked Account Banks, are specified in Schedule 4.1(s) (or at such
other Blocked Account Banks and/or with such other Blocked Accounts as have been
notified to the Administrative Agent and for which Blocked Account Agreements
have been executed in accordance with Section 7.3 and delivered to the Master
Servicer).  All Blocked Accounts are subject to Blocked Account Agreements (or
will become subject to a Blocked Account Agreement following the Amendment
No. 26 Effective Date as set forth in the definition of “Net Pool Balance”). 
All Obligors have been instructed to make payment to a Blocked Account and only
Collections are deposited into the Blocked Accounts, except for other amounts
that are withdrawn from such Blocked Accounts within one Business Day of such
amounts becoming available for transfer therefrom.

 

(t)                        Bulk Sales.  In the case of the SPV, no transaction
contemplated hereby or by the First Tier Agreement requires compliance with any
bulk sales act or similar law.

 

(u)                     Transfers Under First Tier Agreement.  In the case of
the SPV, each Receivable has been purchased by it from Arrow pursuant to, and in
accordance with, the terms of the First Tier Agreement.  In the case of Arrow,
each Receivable has either been originated by Arrow or purchased by Arrow from
an Originator pursuant to, and in accordance with, the terms of the applicable
Originator Sale Agreement.

 

(v)                     Preference; Voidability.  In the case of the SPV, it
shall have given reasonably equivalent value to Arrow in consideration for the
transfer to it of the Affected Assets from Arrow, and each such transfer shall
not have been made for or on account of an antecedent debt owed by Arrow to it
and no such transfer is or may be voidable under any section of the Bankruptcy
Code.

 

(w)                   Nonconsolidation.  The SPV is operated in such a manner
that the separate corporate existence of the SPV, on the one hand, and each
Originator or any Affiliate thereof, on the other, would not be disregarded in
the event of the bankruptcy or insolvency of any Originator or any Affiliate
thereof and, without limiting the generality of the foregoing:

 

39

--------------------------------------------------------------------------------


 

(i)                                     the SPV is a limited purpose corporation
whose activities are restricted in its certificate of incorporation to
activities related to purchasing or otherwise acquiring receivables (including
the Receivables) and related assets and rights and conducting any related or
incidental business or activities it deems necessary or appropriate to carry out
its primary purpose, including entering into agreements like the Transaction
Documents;

 

(ii)                                  the SPV has not engaged, and does not
presently engage, in any activity other than those activities expressly
permitted hereunder and under the other Transaction Documents, nor has the SPV
entered into any agreement other than this Agreement, the other Transaction
Documents to which it is a party, and with the prior written consent of the
Investors, each Funding Agent and the Administrative Agent, any other agreement
necessary to carry out more effectively the provisions and purposes hereof or
thereof;

 

(iii)                               (A) the SPV maintains its own deposit
account or accounts, separate from those of any of its Affiliates, with
commercial banking institutions, (B) the funds of the SPV are not and have not
been diverted to any other Person or for other than the corporate use of the SPV
and (C) except as may be expressly permitted by this Agreement, the funds of the
SPV are not and have not been commingled with those of any of its Affiliates;

 

(iv)                              to the extent that the SPV contracts or does
business with vendors or service providers where the goods and services provided
are partially for the benefit of any other Person, the costs incurred in so
doing are fairly allocated to or among the SPV and such entities for whose
benefit the goods and services are provided, and each of the SPV and each such
entity bears its fair share of such costs; and all material transactions between
the SPV and any of its Affiliates shall be only on an arm’s-length basis;

 

(v)                                 the SPV maintains stationery through which
all business correspondence and communication are conducted, in each case
separate from those of each Originator and its respective Affiliates;

 

(vi)                              the SPV conducts its affairs strictly in
accordance with its certificate of incorporation and observes all necessary,
appropriate and customary corporate formalities, including (A) holding all
regular and special stockholders’ and directors’ meetings appropriate to
authorize all corporate action (which, in the case of regular stockholders’ and
directors’ meetings, are held at least annually), (B) keeping separate and
accurate minutes of such meetings, (C) passing all resolutions or consents
necessary to authorize actions taken or to be taken, and (D) maintaining
accurate and separate books, records and accounts, including intercompany
transaction accounts;

 

(vii)                           all decisions with respect to its business and
daily operations are independently made by the SPV (although the officer making
any particular decision may also be an employee, officer or director of an
Affiliate of the SPV) and are not dictated by any Affiliate of the SPV (it being
understood that the Master Servicer, which is an Affiliate

 

40

--------------------------------------------------------------------------------


 

of the SPV, will undertake and perform all of the operations, functions and
obligations of it set forth herein and it may appoint Sub-Servicers, which may
be Affiliates of the SPV, to perform certain of such operations, functions and
obligations);

 

(viii)                        the SPV acts solely in its own corporate name and
through its own authorized officers and agents, and no Affiliate of the SPV
shall be appointed to act as its agent, except as expressly contemplated by this
Agreement;

 

(ix)                              no Affiliate of the SPV advances funds to the
SPV, other than as is otherwise provided herein or in the other Transaction
Documents, and no Affiliate of the SPV otherwise supplies funds to, or
guaranties debts of, the SPV; provided, however, that an Affiliate of the SPV
may provide funds to the SPV in connection with the capitalization of the SPV;

 

(x)                                 other than organizational expenses and as
expressly provided in the Transaction Documents, the SPV pays all expenses,
indebtedness and other obligations incurred by it;

 

(xi)                              the SPV does not guarantee, and is not
otherwise liable, with respect to any obligation of any of its Affiliates;

 

(xii)                           any financial reports required of the SPV comply
with generally accepted accounting principles and are issued separately from,
but may be consolidated with, any reports prepared for any of its Affiliates;

 

(xiii)                        at all times the SPV is adequately capitalized to
engage in the transactions contemplated in its certificate of incorporation;

 

(xiv)                       the financial statements and books and records of
the SPV and Arrow reflect the separate corporate existence of the SPV;

 

(xv)                          the SPV does not act as agent for any Originator
or any Affiliate thereof, but instead presents itself to the public as a
corporation separate from each such member and independently engaged in the
business of purchasing and financing Receivables;

 

(xvi)                       the SPV maintains a three-person board of directors,
including at least one independent director, who has never been, and shall at no
time be a stockholder, director, officer, employee or associate, or any relative
of the foregoing, of any Originator or any Affiliate thereof (other than the SPV
and any other bankruptcy-remote special purpose entity formed for the sole
purpose of securitizing, or facilitating the securitization of, financial assets
of any Originator or any Affiliate thereof), all as provided in its certificate
or articles of incorporation, and is otherwise reasonably acceptable to the
Investors, the Funding Agents and the Administrative Agent; and

 

41

--------------------------------------------------------------------------------


 

(xvii)                    the bylaws or the certificate or articles of
incorporation of the SPV require the affirmative vote of the independent
director before a voluntary petition under Section 301 of the Bankruptcy Code
may be filed by the SPV, and the SPV to maintain correct and complete books and
records of account and minutes of the meetings and other proceedings of its
stockholders and board of directors.

 

(x)                     Dilution.  In the case of the Master Servicer, upon the
issuance of a Credit Memo relating to a specific Receivable, the amount of such
Credit Memo is applied against such Receivable, and the Unpaid Balance of such
Receivable is aged in accordance with the original due date of such Receivable.

 

(y)                     Representations and Warranties in other Related
Documents.  In the case of the SPV, each of the representations and warranties
made by it contained in the Transaction Documents (other than this Agreement)
was true, complete and correct in all respects and it hereby makes, as of the
date that such representation or warranty was made or deemed made, each such
representation and warranty to, and for the benefit of, each Funding Agent, the
Administrative Agent and the Investors as if the same were set forth in full
herein.

 

(z)                      No Master Servicer Default.  In the case of the Master
Servicer, no event has occurred and is continuing and no condition exists, or
would result from a purchase in respect of any Investment or Reinvestment or
from the application of the proceeds therefrom, which constitutes or may
reasonably be expected to constitute a Master Servicer Default.

 

(aa)              Identity and Location.  (i) Set forth below is a complete,
correct and current list of the SPV and all of the Originators, (ii) the legal
name of each such entity is correctly set forth below, and such name is the name
that appears in the articles of incorporation or other applicable formation
documents filed in its jurisdiction of organization, and (iii) the jurisdiction
of organization of each such entity is set forth opposite the name of such
entity below and such entity is organized solely under the laws of such
jurisdiction.

 

SPV/Originator

 

Jurisdiction of Organization

Arrow Asia Distribution Limited

 

Hong Kong

Arrow Electronics Funding Corporation

 

Delaware

Arrow Electronics, Inc.

 

New York

Arrow Enterprise Computing Solutions, Inc.

 

Delaware

EC America, Inc.

 

Virginia

immixTechnology, Inc.

 

Virginia

Richardson RFPD, Inc.

 

Delaware

 

(bb)              Anti-Corruption Laws and Sanctions.  Arrow has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Arrow, any Person that is an Affiliate of Arrow under clause (ii) of the
definition of Affiliate, its Subsidiaries and their

 

42

--------------------------------------------------------------------------------


 

respective directors, officers, employees and, to the extent commercially
reasonable, agents with Anti-Corruption Laws and applicable Sanctions.  Arrow,
its Affiliates, its Subsidiaries and their respective officers and employees
and, to the knowledge of Arrow, its directors, advisors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (a) Arrow, any Affiliate, or any Subsidiary or, to the
knowledge of Arrow, any of their respective directors, officers or employees, or
(b) to the knowledge of Arrow, any advisor or agent of Arrow, any Affiliate or
any subsidiary that will act in any capacity with or benefit from the facility
established hereby (i) is a Sanctioned Person; (ii) is controlled by or is
acting on behalf of a Sanctioned Person; (iii) to its knowledge is under
investigation for an alleged breach of Sanction(s) by an Official Body that
enforces Sanctions; or (iv) will fund any payment of Aggregate Unpaids with
proceeds derived from any transaction that would be prohibited by Sanctions. The
transactions contemplated by this Agreement will not violate Anti-Corruption
Laws or applicable Sanctions.

 

(cc)                            Risk Retention. On each Investment Date, Arrow
owns a material net economic interest in the Receivables of not less than 5% of
the Unpaid Balance of the Receivables in accordance with Article 405 of CRR.

 

SECTION 4.2.  Additional Representations and Warranties of the Master Servicer. 
The Master Servicer represents and warrants on the Closing Date and on each
Investment Date and Reinvestment Date to each Funding Agent, to the
Administrative Agent and the Investors, which representation and warranty shall
survive the execution and delivery of this Agreement, that each of the
representations and warranties of the Master Servicer (whether made by the
Master Servicer in its capacity as an Originator or as the Master Servicer)
contained in any Transaction Document (other than this Agreement) was true,
complete and correct as of the date made or deemed made and, if made by the
Master Servicer in its capacity as an Originator, applies with equal force to
the Master Servicer in its capacity as Master Servicer, and the Master Servicer
hereby so makes each such representation and warranty to, and for the benefit
of, each Funding Agent, the Administrative Agent and the Investors as if the
same were set forth in full herein.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.1.  Conditions Precedent to Closing.  The occurrence of the Closing
Date and the effectiveness of the Commitments hereunder shall be subject to the
conditions precedent that (i) the SPV or Arrow shall have paid in full (A) all
amounts required to be paid by either of them on or prior to the Closing Date
pursuant to the Fee Letter or otherwise hereunder and (B) the fees and expenses
described in clause (i) of Section 9.4(a) and invoiced prior to the Closing
Date, and (ii) the Administrative Agent shall have received, sufficient original
(unless otherwise indicated) copies for itself and each of the Investors and the
Administrative Agent’s counsel, of each of the following documents, each in form
and substance satisfactory to the Administrative Agent and each Funding Agent.

 

43

--------------------------------------------------------------------------------


 

(a)                     A duly executed counterpart of this Agreement, the First
Tier Agreement, the Fee Letter and each of the other Transaction Documents
executed by the Originators, the SPV and the Master Servicer, as applicable.

 

(b)                     A certificate, substantially in the form of Exhibit G,
of the secretary or assistant secretary of the SPV, certifying and (in the case
of clauses (i) through (iii) below) attaching as exhibits thereto, among other
things:

 

(i)                                     the articles of incorporation, charter
or other organizing document (including a limited liability company agreement,
if applicable) of the SPV (certified by the Secretary of State or other similar
official of the SPV’s jurisdiction of incorporation or organization, as
applicable, as of a recent date);

 

(ii)                                  the by-laws of the SPV;

 

(iii)                               resolutions of the board of directors or
other governing body of the of the SPV authorizing the execution, delivery and
performance by the SPV of this Agreement, the First Tier Agreement and the other
Transaction Documents to be delivered by the SPV hereunder or thereunder and all
other documents evidencing necessary corporate action (including shareholder
consents) and government approvals, if any; and

 

(iv)                              the incumbency, authority and signature of
each officer of the SPV executing the Transaction Documents or any certificates
or other documents delivered hereunder or thereunder on behalf of the SPV.

 

(c)                      A certificate, substantially in the form of Exhibit H
of the secretary or assistant secretary of each Originator and the Master
Servicer certifying and (in the case of clauses (i) through (iii) below)
attaching as exhibits thereto, among other things:

 

(i)                                     the articles of incorporation, charter
or other organizing document (including a limited liability company agreement,
if applicable) of such Originator or Master Servicer (certified by the Secretary
of State or other similar official of its jurisdiction of incorporation or
organization, as applicable, as of a recent date);

 

(ii)                                  the by-laws of such Originator or the
Master Servicer;

 

(iii)                               resolutions of the board of directors or
other governing body of such Originator or the Master Servicer authorizing the
execution, delivery and performance by it of this Agreement, the First Tier
Agreement and the other Transaction Documents to be delivered by it hereunder or
thereunder and all other documents evidencing necessary corporate action
(including shareholder consents) and government approvals, if any; and

 

44

--------------------------------------------------------------------------------


 

(iv)                              the incumbency, authority and signature of
each officer of such Originator or the Master Servicer executing the Transaction
Documents or any certificates or other documents delivered hereunder or
thereunder on its behalf.

 

(d)                     A good standing certificate for the SPV issued by the
Secretary of State or a similar official of the SPV’s jurisdiction of
incorporation or organization, as applicable, and certificates of qualification
as a foreign corporation issued by the Secretaries of State or other similar
officials of each jurisdiction where such qualification is material to the
transactions contemplated by this Agreement and the other Transaction Documents,
in each case, dated as of a recent date.

 

(e)                      A good standing certificate for each Originator and the
Master Servicer issued by the Secretary of State or a similar official of its
jurisdiction of incorporation or organization, as applicable, and certificates
of qualification as a foreign corporation issued by the Secretaries of State or
other similar officials of each jurisdiction where such qualification is
material to the transactions contemplated by this Agreement and the other
Transaction Documents, in each case, dated as of a recent date.

 

(f)                       Acknowledgment copies of proper financing statements
(Form UCC-1), filed on or before the initial Investment Date naming the SPV, as
debtor, in favor of the Administrative Agent, as secured party, for the benefit
of the Investors or other similar instruments or documents as may be necessary
or in the reasonable opinion of the Administrative Agent desirable under the UCC
of all appropriate jurisdictions or any comparable law to perfect the
Administrative Agent’s ownership or security interest in all Receivables and the
other Affected Assets.

 

(g)                      Acknowledgment copies of proper financing statements
(Form UCC-1), filed on or before the initial Investment Date naming Arrow, as
debtor, in favor of the SPV, as secured party and Administrative Agent for the
benefit of the Investors, assignee or other similar instruments or documents as
may be necessary or in the reasonable opinion of the Administrative Agent
desirable under the UCC of all appropriate jurisdictions or any comparable law
to perfect the Administrative Agent’s ownership or security interest in all
Receivables and the other Affected Assets.

 

(h)                     Acknowledgment copies of proper financing statements
(Form UCC-1) filed on or before the initial Investment Date naming the
applicable Originator, as the debtor, in favor of Arrow, as secured party, and
the Administrative Agent, for the benefit of the Investors, as assignee, or
other similar instruments or documents as may be necessary or in the reasonable
opinion of the Administrative Agent desirable under the UCC of all appropriate
jurisdictions or any comparable law to perfect the SPV’s ownership interest in
all Receivables and the other Affected Assets.

 

(i)                         Copies of proper financing statements (Form UCC-3),
if any, filed on or before the initial Investment Date necessary to terminate
all security interests and other rights of any Person in Receivables or the
other Affected Assets previously granted by SPV.

 

45

--------------------------------------------------------------------------------


 

(j)                        Copies of proper financing statements (Form UCC-3) or
appropriate acknowledgments, waivers or consents, if any, filed or obtained on
or before the initial Investment Date necessary to terminate all security
interests and other rights of any Person in Receivables or the other Affected
Assets previously granted by any Originator.

 

(k)                     Certified copies of requests for information or copies
(Form UCC-11) (or a similar search report certified by parties acceptable to the
Administrative Agent) dated a date reasonably near the date of the initial
Investment listing all effective financing statements which name the SPV or an
Originator (under their respective present names and any previous names) as
debtor and which are filed in jurisdictions in which the filings were made
pursuant to clauses (f) or (g) above and such other jurisdictions where the
Administrative Agent may reasonably request together with copies of such
financing statements (none of which shall cover any Receivables, other Affected
Assets or Contracts), and similar search reports with respect to federal tax
liens and liens of the Pension Benefit Guaranty Corporation in such
jurisdictions, showing no such liens on any of the Receivables, other Affected
Assets or Contracts.

 

(l)                         Executed copies of the Blocked Account Agreements
relating to each of the Blocked Accounts.

 

(m)                 A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP,
(i) special counsel to the SPV, the Master Servicer and the Originators,
substantially in the form set forth in Exhibit I-2, including the time period
over which UCC financing statements filed in all appropriate jurisdictions
remain effective and as to such other matters as any Funding Agent may
reasonably request, (ii) a favorable opinion of Davies, Ward, Phillips &
Vineberg LLP, special counsel to the SPV, the Master Servicer and the
Originator, substantially in the form set forth in Exhibit I-3, and (iii) a
favorable opinion of Robert E. Klatell, counsel to the SPV, the Master Servicer
and certain Originators substantially in the form set forth in Exhibit I-1.

 

(n)                     A favorable opinion of Milbank, Tweed, Hadley & McCloy
LLP, special counsel to the SPV, the Master Servicer and the Originators,
covering certain bankruptcy and insolvency matters in form and substance
satisfactory to the Administrative Agent, Administrative Agent’s counsel and
each Funding Agent.

 

(o)                     A listing in form reasonably acceptable to the
Administrative Agent setting forth all Receivables and the Unpaid Balances
thereon as of March 2, 2001 and such other information as the Administrative
Agent may reasonably request.

 

(p)                     Satisfactory results of a review and audit by the
Administrative Agent and each Investor (including discussions with the
Originators’ independent accountants) of the Originators’ collection, operating
and reporting systems, Credit and Collection Policy, historical receivables data
and accounts, including satisfactory results of a review of the Originators’
operating location(s) and satisfactory review and approval of the Eligible
Receivables in existence on the date of the initial purchase under the First
Tier Agreement and a written outside audit report of a nationally-recognized
accounting firm as to such matters.

 

46

--------------------------------------------------------------------------------


 

(q)                     A Master Servicer Report as of March 2, 2001 showing the
calculation of the Net Investment and Required Reserves after giving effect to
the initial Investment.

 

(r)                        Evidence of the appointment of Arrow as agent for
process as required by Section 11.4(c).

 

(s)                       Evidence that each of the Collection Account and the
Funding Account required to be established hereunder has been established.

 

(t)                        To the extent required by each Conduit Investor’s
commercial paper program documents, a letter from the applicable rating agencies
confirming that such Conduit Investor’s participation in the transaction
contemplated by this Agreement will not result in the withdrawal or downgrading
of the rating of such Conduit Investor’s commercial paper.

 

(u)                     Such other approvals, documents, instruments,
certificates and opinions as the Administrative Agent, any Funding Agent or any
Investor, may reasonably request.

 

SECTION 5.2.  Conditions Precedent to All Investments and Reinvestments.  Each
Investment and Reinvestment hereunder (including the initial Investment) shall
be subject to the conditions precedent that (i) the Closing Date shall have
occurred, (ii) the Administrative Agent shall have received such approvals,
documents, instruments, certificates and opinions as the Administrative Agent
may reasonably request, and (iii) on the date of such Investment or Reinvestment
the following statements shall be true (and the SPV by accepting the amount of
such Investment or Reinvestment shall be deemed to have certified that):

 

(a)                     The representations and warranties contained in
Sections 4.1 and 4.2 are true, complete and correct on and as of such day as
though made on and as of such day and shall be deemed to have been made on such
day;

 

(b)                     In the case of a Reinvestment, the amount of the
Reinvestment will not exceed the amount available therefor under Section 2.12,
and in the case of an Investment, the amount of such Investment will not exceed
the amount available therefor under Section 2.2 and after giving effect thereto,
the sum of the Net Investment and Required Reserves will not exceed the Net Pool
Balance;

 

(c)                      In the case of an Investment, the Administrative Agent
shall have received an Investment Request, appropriately completed, within the
time period required by Section 2.3;

 

(d)                     In the case of an Investment, the Administrative Agent
shall have received a Master Servicer Report (i) at any time other than during
the occurrence and continuance of an Arrow Level 1 Rating Event, dated no more
than five (5) days prior to the proposed Investment Date, and (ii) at any time
during the occurrence and continuance of an Arrow Level 1 Rating Event, dated no
later than the last Business Day of the week immediately prior to the week of
such proposed Investment Date, provided, however, that upon and after the
occurrence of an Arrow

 

47

--------------------------------------------------------------------------------


 

Level 2 Rating Event, such Master Servicer Report shall be dated no later than
the Business Day immediately prior to such proposed Investment Date, and in each
such case, the information contained in Master Servicer Report shall be true,
complete and correct; and

 

(e)                      No Termination Event or Potential Termination Event has
occurred and is continuing.

 

ARTICLE VI

 

COVENANTS

 

SECTION 6.1.  Affirmative Covenants of the SPV and Master Servicer.  At all
times from the date hereof to the Final Payout Date, unless the Majority
Investors shall otherwise consent in writing:

 

(a)                     Reporting Requirements.  The SPV shall maintain, for
itself and each of its Subsidiaries, a system of accounting established and
administered in accordance with GAAP, and furnish to the Administrative Agent
who shall in turn promptly forward each of the reports outlined below to each of
the Investors:

 

(i)                                     Annual Reporting.  Within one hundred
twenty (120) days after the close of the SPV’s and Arrow’s fiscal years,
(A) financial statements, audited by a nationally-recognized accounting firm in
accordance with GAAP on a consolidated basis for Arrow and its consolidated
Subsidiaries, in each case, including balance sheets as of the end of such
period, related statements of operations, shareholder’s equity and cash flows,
accompanied by an unqualified audit report certified by independent certified
public accountants (without a “going concern” or like qualification or exception
and without any qualifications or exception as to the scope of the audit),
acceptable to the Administrative Agent, prepared in accordance with GAAP, and
(B) unaudited financial statements of the SPV, to include balance sheets as of
the end of such period and the related statements of operations, prepared in
accordance with GAAP and certified by an officer of the SPV, provided that in
lieu of furnishing such financial statements of Arrow and its consolidated
Subsidiaries, it may furnish to the Administrative Agent Arrow’s Form 10-K filed
with the Securities and Exchange Commission.

 

(ii)                                  Quarterly Reporting.  Within sixty (60)
days after the close of the first three quarterly periods of each of the SPV’s
and Arrow’s fiscal years, for (A) Arrow and its consolidated Subsidiaries,
consolidated unaudited balance sheets as at the close of each such period and
consolidated related statements of operations, shareholder’s equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by its chief financial officer, and (B) unaudited
financial statements of the SPV, to include balance sheets as of the end of such
period and the related statements of operations, prepared in accordance with
GAAP and certified by an officer of the SPV, provided that in lieu of furnishing
such unaudited consolidated balance sheet of Arrow and its consolidated

 

48

--------------------------------------------------------------------------------


 

Subsidiaries, it may furnish to the Administrative Agent Arrow’s Form 10-Q filed
with the Securities and Exchange Commission.

 

(iii)                               Compliance Certificate.  Together with the
financial statements required hereunder, a compliance certificate signed by the
SPV’s or Arrow’s, as applicable, chief financial officer stating that (A) the
attached financial statements have been prepared in accordance with GAAP and
accurately reflect the financial condition of the SPV or Arrow and its
consolidated Subsidiaries as applicable and (B) to the best of such Person’s
knowledge, no Termination Event or Potential Termination Event exists, or if any
Termination Event or Potential Termination Event exists, stating the nature and
status thereof and showing the computation of, and showing compliance with, the
financial ratio set forth in Section 8.1(p).

 

(iv)                              Shareholders Statements and Reports.  Promptly
upon the furnishing thereof to the shareholders of the SPV, Arrow or any
Originator, copies of all financial statements, reports and proxy statements so
furnished.

 

(v)                                 SEC Filings.  Promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which Arrow or any Subsidiary of Arrow files (or causes to
be filed) with the Securities and Exchange Commission.

 

(vi)                              Notice of Termination Events or Potential
Termination Events; Etc. (A) As soon as possible and in any event within two
(2) Business Days after the SPV or the Master Servicer obtains knowledge of each
and any Termination Event or Potential Termination Event, a statement of the
chief financial officer or chief accounting officer of the SPV setting forth
details of such Termination Event or Potential Termination Event and the action
which the SPV proposes to take with respect thereto, which information shall be
updated promptly from time to time; (B) promptly after the SPV obtains knowledge
thereof, notice of any litigation, investigation or proceeding that may exist at
any time between the SPV and any Person that may result in a Material Adverse
Effect or any litigation or proceeding relating to any Transaction Document; and
(C) promptly after the occurrence thereof, notice of a Material Adverse Effect.

 

(vii)                           Change in Credit and Collection Policy and Debt
Ratings.  Within ten (10) Business Days after the date any material change in or
amendment to the Credit and Collection Policy is made, a copy of such change in
or amendment to the Credit and Collection Policy then in effect indicating such
change or amendment.  Within five (5) days after the date of any change in
Arrow’s public or private debt ratings, if any, a written certification of
Arrow’s public and private debt ratings after giving effect to any such change.

 

(viii)                        Credit and Collection Policy.  Within ninety (90)
days after the close of each of Arrow’s and the SPV’s fiscal years, a complete
copy of the Credit and Collection Policy then in effect, if requested by the
Administrative Agent.

 

49

--------------------------------------------------------------------------------


 

(ix)                              ERISA.  Promptly after the filing, giving or
receiving thereof, copies of all reports and notices with respect to any
Reportable Event pertaining to any Pension Plan and copies of any notice by any
Person of its intent to terminate any Pension Plan or any notice received by any
Person regarding withdrawal liability from any Multiemployer Plan, and promptly
upon the occurrence thereof, written notice of any contribution failure with
respect to any Pension Plan sufficient to give rise to a lien under
Section 303(k) of ERISA.

 

(x)                                 Change in Accountants or Accounting Policy. 
Promptly, notice of any change in the accountants or any material change in the
accounting policy of either the SPV, Arrow or any Originator.

 

(xi)                              Modification of Systems.  The Master Servicer
agrees, promptly after the replacement or any material modification of any
computer, automation or other operating systems (in respect of hardware or
software) used to perform its services as Master Servicer or to make any
calculations or report hereunder or otherwise relating to the Receivables, to
give notice of any such replacement or modification to the Administrative Agent
to the extent such replacement or material modification could be expected to
have a Material Adverse Effect.

 

(xii)                           Litigation.  As soon as possible, and in any
event within ten Business Days of the Master Servicer’s knowledge thereof, the
Master Servicer shall give the Administrative Agent and Funding Agents notice of
(i) any litigation, investigation or proceedings against the SPV which may exist
at any time, and (ii) any material adverse development in any such previously
disclosed litigation.  No notices, waivers or communications in respect of the
matters disclosed pursuant to the preceding sentence shall be required except
that the Master Servicer shall give the Administrative Agent and each Funding
Agent prompt notice of any final court decisions, at the trial level or on
appeal, whether favorable or adverse, and if any judgments are rendered against
the Master Servicer in respect of such matters, the amount and terms of such
judgment and provisions which the Master Servicer has made to pay such
judgments.

 

(xiii)                        Other Information.  Such other information
(including non-financial information) as the Administrative Agent, any Funding
Agent or any Investor may from time to time reasonably request with respect to
any Originator or the SPV.

 

(b)                     Conduct of Business; Ownership.  (iii) Each of the SPV
and the Master Servicer shall, and the Master Servicer shall cause each of its
Subsidiaries which are Originators to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and do all things necessary to remain duly
organized and validly existing as a domestic corporation in its jurisdiction of
incorporation.  The SPV shall at all times be a wholly-owned Subsidiary of
Arrow.

 

(i)                                     Each of the SPV and the Master Servicer
shall, and the Master Servicer shall cause each of its Subsidiaries which are
Originators to, do all things necessary

 

50

--------------------------------------------------------------------------------


 

to remain in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted.

 

(c)                      Compliance with Laws, Etc.  Each of the SPV and the
Master Servicer shall, and the Master Servicer shall cause each of its
Subsidiaries to, comply with all Laws to which it or its respective properties
may be subject and preserve and maintain its corporate existence, rights,
franchises, qualifications and privileges except to the extent that the failure
to comply therewith would not be expected to have a Material Adverse Effect or a
material adverse effect on the condition (financial or otherwise), business or
properties of Arrow and the other Originators, taken as a whole.  Arrow shall
maintain in effect and enforce policies and procedures designed to ensure
compliance by Arrow, any Person that is an Affiliate of Arrow, its Subsidiaries
and their respective directors, officers, employees and, to the extent
commercially reasonable, agents with Anti-Corruption Laws and applicable
Sanctions.  Each of the SPV and the Master Servicer shall ensure it does not use
any of the proceeds relating to this Agreement or the First Tier Agreement in
violation of any Anti-Corruption Laws or applicable Sanctions.

 

(d)                     Furnishing of Information and Inspection of Records. 
Each of the SPV and the Master Servicer shall furnish to the Administrative
Agent from time to time such information with respect to the Affected Assets as
the Administrative Agent may reasonably request, including listings identifying
the Obligor and the Unpaid Balance for each Receivable.  Each of the SPV and the
Master Servicer shall, at any time and from time to time during regular business
hours, as reasonably requested by the Administrative Agent, permit the
Administrative Agent, any Funding Agent or any Investor, or their respective
agents or representatives, (i) to examine and make copies of and take abstracts
from all books, records and documents (including computer tapes and disks)
relating to the Receivables or other Affected Assets, including the related
Contracts and (ii) to visit the offices and properties of the SPV, the
Originators or the Master Servicer, as applicable, for the purpose of examining
such materials described in clause (i), and to discuss matters relating to the
Affected Assets or the SPV’s, the Originators’ or the Master Servicer’s
performance hereunder, under the Contracts and under the other Transaction
Documents to which such Person is a party with any of the officers, directors,
employees or independent public accountants of the SPV, the Originators or the
Master Servicer, as applicable, having knowledge of such matters.

 

(e)                      Keeping of Records and Books of Account.  Each of the
SPV and the Master Servicer shall maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain, all documents, books, computer tapes,
disks, records and other information reasonably necessary or advisable for the
collection of all Receivables (including records adequate to permit the daily
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable).  Each of the SPV and the Master Servicer shall give
the Administrative Agent and each Funding Agent prompt notice of any material
change in its administrative and operating procedures referred to in the
previous sentence.

 

51

--------------------------------------------------------------------------------


 

(f)                       Performance and Compliance with Receivables and
Contracts and Credit and Collection Policy.  Each of the SPV and the Master
Servicer shall, (i) at its own expense, timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Receivables; and (ii) timely and fully
comply in all material respects with the Credit and Collection Policy in regard
to each Receivable and the related Contract.

 

(g)                      Notice of Administrative Agent’s Interest.  In the
event that the SPV or any Originator shall sell or otherwise transfer any
interest in accounts receivable or any other financial assets (other than as
contemplated by the Transaction Documents), any computer tapes or files or other
documents or instruments which contain information with respect to the
Receivables and which is provided by the Master Servicer in connection with any
such sale or transfer shall disclose the SPV’s ownership of the Receivables and
the Administrative Agent’s interest therein.

 

(h)                     Collections.  Each of the SPV and the Master Servicer
shall instruct all Obligors to cause all Collections to be deposited directly to
a Blocked Account or to post office boxes to which only Blocked Account Banks
have access and shall cause all items and amounts relating to such Collections
received in such post office boxes to be removed and deposited into a Blocked
Account on a daily basis.

 

(i)                         Collections Received.  Each of the SPV and the
Master Servicer shall hold in trust, and deposit, immediately, but in any event
not later than one Business Day of its receipt thereof, to a Blocked Account or,
if required by Section 2.9, to the Collection Account, all Collections received
by it from time to time.

 

(j)                        Blocked Accounts.  Each Blocked Account shall at all
times be subject to a Blocked Account Agreement (or will become subject to a
Blocked Account Agreement following the Amendment No. 26 Effective Date as set
forth in the definition of “Net Pool Balance”). Upon and after the occurrence of
an Arrow Level 2 Rating Event, the SPV and the Master Servicer shall promptly,
but in no event more than thirty (30) days following the occurrence of such an
Arrow Level 2 Rating Event, instruct all Obligors with respect to outstanding
Receivables which have been identified and released pursuant to clause (b) of
the definition of “Receivable” to make payments with respect to such released
Receivables to an account other than a Blocked Account and shall use reasonable
efforts to ensure Obligor compliance with such instruction.

 

(k)                     [RESERVED].

 

(l)                         Separate Business; Nonconsolidation.  The SPV shall
not (i) engage in any business not permitted by its articles of incorporation or
by-laws as in effect on the Closing Date or (ii) conduct its business or act in
any other manner which is inconsistent with Section 4.1(w). The officers and
directors of the SPV (as appropriate) shall make decisions with respect to the
business and daily operations of the SPV independent of and not dictated by
Arrow or any other controlling Person.

 

52

--------------------------------------------------------------------------------


 

(m)                 Corporate Documents.  The SPV shall only amend, alter,
change or repeal its articles of incorporation with the prior written consent of
the Majority Investors.

 

(n)                     Change in Accountants or Accounting Policies.  The
Master Servicer shall promptly notify the Administrative Agent of any change in
its accountants or any material change in its accounting policy.

 

(o)                     Ownership Interest, Etc.  The SPV shall, at its expense,
take all action necessary or desirable to establish and maintain a valid and
enforceable ownership or security interest in the Receivables, the Related
Security and proceeds with respect thereto, and a first priority perfected
security interest (subject to Permitted Liens) in the Affected Assets, in each
case free and clear of any Adverse Claim (other than that created or imposed by
the Administrative Agent, any Funding Agent or any Investor), in favor of the
Administrative Agent, on behalf of the Funding Agents, for the benefit of the
Investors, including taking such action to perfect, protect or more fully
evidence the interest of the Administrative Agent, as the Administrative Agent
may reasonably request.

 

(p)                     Enforcement of First Tier Agreement.  The SPV, on its
own behalf and on behalf of the Administrative Agent, each Funding Agent and
each Investor, shall promptly enforce all covenants and obligations of Arrow
contained in the First Tier Agreement and shall cause the enforcement (to the
extent of the SPV’s rights under the First Tier Agreement) of all commitments
and obligations of Arrow and the other Originators contained in the Originator
Sale Agreements (it being agreed that the Administrative Agent, on behalf of the
Funding Agents for the benefit of the Investors, shall be entitled to enforce
such rights against Arrow if the SPV does not enforce such rights following
notice from the Administrative Agent).  The SPV shall deliver consents,
approvals, directions, notices, waivers and take such other actions available to
it as a party under the First Tier Agreement as may be directed by the
Administrative Agent acting at the direction of the Majority Investors.

 

(q)                     Financial Covenant. The SPV shall maintain at all times
a Tangible Net Worth greater than $1.00.

 

(r)                        Risk Retention.  On any date on or prior to the
Commitment Termination Date on which the Net Investment is greater than zero
(1) Arrow, in its capacity as an “originator” under the CRR shall own the equity
interests in the SPV; (2) Arrow shall own a material net economic interest in
the Receivables of not less than 5% of the aggregate Unpaid Balance of the
Receivables in accordance with Articles 404-410 of the Capital Requirements
Regulation No. 575/2013 of the European Parliament and of the Council of 26
June 2013 and any related guidelines and regulatory technical standards or
implementing technical standards published by the European Banking Authority and
adopted by the European Commission (as amended, “CRR”); (3) Arrow shall not
enter into any credit risk mitigation, short positions or any other hedges with
respect to the equity interests or the Affected Assets, except to the extent
permitted under Article 405 of the CRR; (4) in each Master Servicer Report,
Arrow shall represent (a) that it continues to

 

53

--------------------------------------------------------------------------------


 

own such material net economic interest in accordance with CRR and (b) that no
credit risk mitigation, short positions or any other hedges with respect to such
material net economic interest have been entered into, except to the extent
permitted under Article 405 of the CRR; and (5) Arrow shall provide to any
Investor which is subject to CRR all information which such Investor would
reasonably require in order for such Investor to comply with its obligations
under Article 405 of the CRR.

 

(s)                       Rating Confirmation.  Upon written request of any
Funding Agent(s), such Funding Agent shall (at such Funding Agent’s expense
(including reasonable legal expenses of the Master Servicer, up to $5,000) and
with the reasonable cooperation of the Master Servicer), obtain a rating, in
form satisfactory to the requesting Funding Agent, of the facility contemplated
by this Agreement (the “External Rating”) from S&P, Moody’s, Fitch or another
nationally-recognized rating agency reasonably acceptable to the
requesting Funding Agent within sixty (60) days from the date of such written
request, at least equal to the implied rating of “A” established by the
Administrative Agent as of the Renewal Date (the “Implied Rating”).  Except as
set forth in the next succeeding paragraph or if any change in Law or any change
in regulatory guidelines by any Official Body requires an additional External
Rating, once the External Rating has been obtained, no Funding Agent may request
another External Rating hereunder. If the External Rating is less than
the Implied Rating, then the Master Servicer may effect a Ratings Cure (as
defined below).  The Master Servicer may effect only one such Ratings Cure prior
to obtaining an External Rating that is equal to or better than the Implied
Rating.  A “Ratings Cure” means the satisfaction by the Master Servicer of each
of the following conditions:  (i) promptly following receipt of the External
Rating, the Master Servicer notifies the Administrative Agent of its intention
to effect a Ratings Cure, (ii) the Master Servicer takes, or causes the SPV to
take, any actions permitted under this Agreement and the First Tier Agreement
that Master Servicer reasonably believes would improve the rating of the
facility contemplated by this Agreement and (iii) within thirty (30) days
following receipt of the External Rating, obtains a new external rating of
the facility contemplated by this Agreement from the rating agency that provided
the External Rating (or, with the Administrative Agent’s consent, from another
nationally-recognized rating agency) and such new rating is at least equal to
the Implied Rating.

 

(t)                        Regulation W Compliance.  The SPV agrees to respond
promptly to any reasonable requests for information related to its use of
proceeds relating to this Agreement or the First Tier Agreement to the extent
required by any Investor or Funding Agent in connection with such Investor’s or
Funding Agent’s determination of its compliance with Section 23A of the Federal
Reserve Act (12 U.S.C. § 371c) and the Federal Reserve Board’s Regulation W (12
C.F.R. Part 223).  The SPV shall not to its actual knowledge use the proceeds of
any Investment hereunder to purchase any asset or securities from any Investor’s
or Funding Agent’s “affiliate” as such term is defined in 12 C.F.R. Part 223. 
In connection with each Investment Request hereunder, the SPV shall be deemed to
have represented and warranted to the Administrative Agent on the related
Investment Date that, to its actual knowledge, the proceeds of such Investment
will not be used by the SPV to, directly or indirectly, either (x) purchase any
asset or securities from any Investor’s or

 

54

--------------------------------------------------------------------------------


 

Funding Agent’s “affiliate” as such term is defined in 12 C.F.R. Part 223 or
(y) invest in any fund sponsored by an Investor, Funding Agent or Affiliate
thereof.

 

(u)                     Know Your Customer Requirements.  Promptly following any
request therefor, the SPV, the initial Master Servicer and each Originator shall
provide such information and documentation reasonably requested by the
Administrative Agent, any Funding Agent or any Investor for purposes of
compliance with applicable “know your customer” requirements under the PATRIOT
Act, the Beneficial Ownership Regulation or other applicable anti-money
laundering laws.

 

SECTION 6.2.  Negative Covenants of the SPV and Master Servicer.  At all times
from the date hereof to the Final Payout Date, unless the Majority Investors
shall otherwise consent in writing:

 

(a)                     No Sales, Liens, Etc.  (i) Except as otherwise
contemplated  herein and in the First Tier Agreement, neither the SPV nor the
Master Servicer shall, nor shall either of them permit any of its respective
Subsidiaries to, sell, assign (by operation of law or otherwise) or otherwise
dispose of, or create or suffer to exist any Adverse Claim upon (or the filing
of any financing statement) or with respect to (A) any of the Affected Assets,
or (B) any inventory or goods, the sale of which may give rise to a Receivable,
or assign any right to receive income in respect thereof and (ii) the SPV shall
not issue any security to, or sell, transfer or otherwise dispose of any of its
property or other assets (including the property sold to it by Arrow under
Section 2.1 of the First Tier Agreement) to, any Person other than an Affiliate
(which Affiliate is not a special purpose entity organized for the sole purpose
of issuing asset backed securities) or except as otherwise expressly provided
for in the Transaction Documents.

 

(b)                     No Extension or Amendment of Receivables.  Except as
otherwise permitted in Section 7.2, neither the SPV nor the Master Servicer
shall extend, amend or otherwise modify the terms of any Receivable, or amend,
modify or waive any term or condition of any Contract related thereto.

 

(c)                      No Change in Business or Credit and Collection Policy. 
Neither the SPV nor the Master Servicer shall make any change in the character
of its business or in the Credit and Collection Policy, which change would, in
either case, impair the collectibility of any Receivable or otherwise have a
Material Adverse Effect.

 

(d)                     No Subsidiaries, Mergers, Etc.  Neither the SPV nor the
Master Servicer shall consolidate, amalgamate or merge with or into, or sell,
lease or transfer all or substantially all of its assets to, any other Person,
provided, however, the Master Servicer may merge with another Person if (i) the
Master Servicer is the corporation surviving such merger and (ii) immediately
after giving effect to such merger, no Termination Event or Potential
Termination shall have occurred and be continuing. The SPV shall not form or
create any Subsidiary.

 

55

--------------------------------------------------------------------------------


 

(e)                      Change in Payment Instructions to Obligors.  Neither
the SPV nor the Master Servicer shall add or terminate any bank as a Blocked
Account Bank or any account as a Blocked Account to or from those listed in
Schedule 4.1(s) or make any change in its instructions to Obligors regarding
payments to be made to any Blocked Account, unless (i) such instructions are to
deposit such payments to another existing Blocked Account or to the Collection
Account or (ii) the Administrative Agent shall have received written notice of
such addition, termination or change at least ten (10) days prior thereto and
the Administrative Agent shall have received a Blocked Account Agreement
executed by each new Blocked Account Bank or an existing Blocked Account Bank
with respect to each new Blocked Account, as applicable.

 

(f)                       Deposits to Lock-Box Accounts.  Neither the SPV nor
the Master Servicer shall (and Arrow shall cause each other Originator not to)
deposit or otherwise credit, or cause to be so deposited or credited, to any
Blocked Account or the Collection Account cash or cash proceeds other than
Collections or permit to be so deposited or credited any such cash or cash
proceeds to the Blocked Account or the Collection Account, unless such cash or
cash proceeds are withdrawn from the applicable Blocked Account or Collection
Account within one Business Day of such cash or cash proceeds becoming available
for transfer therefrom.”

 

(g)                      Change of Name, Etc.  The SPV shall not change its
name, identity or structure (including a merger) or the location of its chief
executive office or any other change which could render any UCC financing
statement filed in connection with this Agreement or any other Transaction
Document to become “seriously misleading” under the UCC, unless at least thirty
(30) days prior to the effective date of any such change the SPV delivers to the
Administrative Agent (i) such documents, instruments or agreements, executed by
the SPV as are necessary to reflect such change and to continue the perfection
of the Administrative Agent’s ownership interests or security interests in the
Affected Assets and (ii) new or revised Blocked Account Agreements executed by
the Blocked Account Banks which reflect such change and enable the
Administrative Agent to continue to exercise its rights contained in
Section 7.3.

 

(h)                     Amendment to First Tier Agreement.  The SPV shall not
amend, modify, or supplement the First Tier Agreement or waive any provision
thereof or permit an amendment, modification or supplementing of the Originator
Sale Agreements (to the extent of the SPV’s rights under the First Tier
Agreement with respect thereto), in each case except with the prior written
consent of the Administrative Agent acting at the direction of the Majority
Investors; nor shall the SPV take, or permit Arrow to take (to the extent of the
SPV’s rights under the First Tier Agreement), any other action under the First
Tier Agreement or the Originator Sale Agreements that could have a Material
Adverse Effect on the Administrative Agent, any Funding Agent or any Investor or
which is inconsistent with the terms of this Agreement.

 

(i)                         Other Debt.  Except as provided herein, the SPV
shall not create, incur, assume or suffer to exist any indebtedness whether
current or funded, or any other liability other than (i) indebtedness of the SPV
representing fees, expenses and indemnities arising hereunder or under the First
Tier Agreement for the purchase price of the Receivables and other Affected
Assets

 

56

--------------------------------------------------------------------------------


 

under the First Tier Agreement, and (ii) other indebtedness incurred in the
ordinary course of its business in an amount not to exceed $9,500 at any time
outstanding.

 

(j)                        Payment to Arrow.  The SPV shall not (i) acquire any
Receivable other than through, under, and pursuant to the terms of, the First
Tier Agreement or (ii) pay for the acquisition of any such Receivable other than
by (in each case in accordance with the First Tier Agreement):  (x) the SPV
making a cash payment to Arrow from available cash; (y) the SPV making a payment
to Arrow from the proceeds of a subordinated loan made by Arrow to the SPV,
evidenced by one or more subordinated promissory notes or (z) at the election of
Arrow, treating a portion or all of the purchase price of such Receivable as a
contribution to the capital of the SPV.

 

(k)                     Restricted Payments.  The SPV shall not (A) purchase or
redeem any shares of its capital stock, (B) prepay, purchase or redeem any
Indebtedness, (C) lend or advance any funds or (D) repay any loans or advances
to, for or from any of its Affiliates (the amounts described in clauses
(A) through (D) being referred to as “Restricted Payments”), except that the SPV
may (1) make Restricted Payments out of funds received pursuant to Section 2.2
and (2) may make other Restricted Payments (including the payment of dividends)
if, after giving effect thereto, no Termination Event or Potential Termination
Event shall have occurred and be continuing.

 

(l)                         [Reserved].

 

(m)                 Released Receivables. As of any date of determination, the
aggregate Unpaid Balance of Receivables identified by Arrow and released by the
Administrative Agent pursuant to clause (b) of the definition of “Receivable”
during the related Determination Period (as defined below) shall not exceed an
amount equal to 10.0% of the average daily aggregate Unpaid Balance of all
Receivables during such related Determination Period; provided, that no
Receivables shall be identified or released pursuant to clause (b) of the
definition of “Receivable” if the credit quality of all Arrow ECS Receivables,
taken as a whole, after giving effect to such release shall be materially
inferior to the credit quality of all Arrow ECS Receivables, taken as a whole,
immediately prior to such release. Determination Period means, with respect to
any date of determination, (i) during the first twelve (12) calendar months
following the Amendment No. 26 Effective Date, the period beginning on the
Amendment No. 26 Effective Date and ending on such date of determination and
(ii) thereafter, the immediately trailing twelve (12) calendar months.

 

ARTICLE VII

 

ADMINISTRATION AND COLLECTIONS

 

SECTION 7.1.  Appointment of Master Servicer.

 

(a)                     The servicing, administering and collection of the
Receivables shall be conducted by the Person (the “Master Servicer”) so
designated from time to time as Master Servicer in accordance with this
Section 7.1.  Each of the SPV, the Administrative Agent, the

 

57

--------------------------------------------------------------------------------


 

Funding Agents and the Investors hereby appoints as its agent the Master
Servicer, from time to time designated pursuant to this Section 7.1, to enforce
its respective rights and interests in and under the Affected Assets. To the
extent permitted by applicable law, each of the SPV and Arrow (to the extent not
then acting as Master Servicer hereunder) hereby grants to any Master Servicer
appointed hereunder an irrevocable power of attorney to take any and all steps
in the SPV’s and/or Arrow’s name and on behalf of the SPV or Arrow as necessary
or desirable, in the reasonable determination of the Master Servicer, to collect
all amounts due under any and all Receivables, including endorsing the SPV’s
and/or Arrow’s name on checks and other instruments representing Collections and
enforcing such Receivables and the related Contracts and to take all such other
actions set forth in this Article VII.  Until the Administrative Agent gives
notice to Arrow (in accordance with this Section 7.1) of the designation of a
new Master Servicer, Arrow is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Master Servicer pursuant to the terms
hereof.  Upon the occurrence of a Termination Event or a Potential Termination
Event (which Potential Termination Event is not capable of being cured), the
Administrative Agent may (with the consent of the Majority Investors), and upon
the direction of the Majority Investors shall, designate as Master Servicer any
Person (including itself) to succeed Arrow or any successor Master Servicer, on
the condition in each case that any such Person so designated shall agree to
perform the duties and obligations of the Master Servicer pursuant to the terms
hereof.

 

(b)                     Upon the designation of a successor Master Servicer as
set forth above, Arrow agrees that it will terminate its activities as Master
Servicer hereunder in a manner which the Administrative Agent determines will
facilitate the transition of the performance of such activities to the new
Master Servicer, and Arrow shall cooperate with and assist such new Master
Servicer.  Such cooperation shall include access to and transfer of records and
use by the new Master Servicer of all records, licenses, hardware or software
necessary or reasonably desirable to collect the Receivables and the Related
Security.

 

(c)                      Arrow acknowledges that each of the SPV, the
Administrative Agent, the Funding Agents and the Investors have relied on
Arrow’s agreement to act as Master Servicer hereunder in making their decision
to execute and deliver this Agreement.  Accordingly, Arrow agrees that it will
not voluntarily resign as Master Servicer.

 

(d)                     The Master Servicer may delegate its duties and
obligations hereunder to any subservicer (each, a “Sub-Servicer”); provided
that, in each such delegation, (i) such Sub-Servicer shall agree in writing to
perform the duties and obligations of the Master Servicer pursuant to the terms
hereof, (ii) the Master Servicer shall remain primarily liable to the SPV, the
Administrative Agent, the Funding Agents and the Investors for the performance
of the duties and obligations so delegated, (iii) the SPV, the Administrative
Agent, the Funding Agents, the Investors and each Originator shall have the
right to look solely to the Master Servicer for performance and (iv) the terms
of any agreement with any Sub-Servicer shall provide that the Administrative
Agent may terminate such agreement upon the termination of the Master Servicer
hereunder by giving notice

 

58

--------------------------------------------------------------------------------


 

of its desire to terminate such agreement to the Master Servicer (and the Master
Servicer shall provide appropriate notice to such Sub-Servicer).

 

(e)                      Arrow hereby irrevocably agrees that if at any time it
shall cease to be the Master Servicer hereunder, it shall act (if the then
current Master Servicer so requests) as the data-processing agent of the Master
Servicer and, in such capacity, Arrow shall conduct, for a reasonable fee as may
be agreed between Arrow and the Administrative Agent, the data-processing
functions of the administration of the Receivables and the Collections thereon
in substantially the same way that Arrow conducted such data-processing
functions while it acted as the Master Servicer.

 

SECTION 7.2.  Duties of Master Servicer.

 

(a)                     The Master Servicer shall take or cause to be taken all
such action as may be necessary or advisable to collect each Receivable from
time to time, all in accordance with this Agreement and all applicable Law, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.  The Master Servicer shall set aside (and, if applicable, segregate) and
hold in trust for the account of the SPV, the Administrative Agent, the Funding
Agents and the Investors the amount of the Collections to which each is entitled
in accordance with Article II.  So long as no Termination Event or Potential
Termination Event shall have occurred and is continuing, the Master Servicer
may, in accordance with the Credit and Collection Policy, extend the maturity of
any Receivable (but not beyond ten (10) days) and extend the maturity or adjust
the Unpaid Balance of any Defaulted Receivable as the Master Servicer may
determine to be appropriate to maximize Collections thereof; provided, however,
that (i) such extension or adjustment shall not alter the status of such
Receivable as a Defaulted Receivable or limit the rights of the SPV, the
Investors, the Funding Agents or the Administrative Agent under this Agreement
and (ii) if a Termination Event or Potential Termination Event has occurred and
Arrow is still acting as Master Servicer, Arrow may make such extension or
adjustment only upon the prior written approval of the Administrative Agent. 
The SPV shall deliver to the Master Servicer and the Master Servicer shall hold
in trust for the SPV and the Administrative Agent, for the benefit of the
Funding Agents on behalf of the Investors, in accordance with their respective
interests, all Records which evidence or relate to any Affected Asset. 
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall have the right in its reasonable discretion to direct the Master
Servicer (whether Arrow, any other Originator or any other Person is the Master
Servicer) to commence or settle any legal action to enforce collection of any
Receivable or to foreclose upon or repossess any Affected Asset provided,
however, that upon the occurrence of a Termination Event or Potential
Termination Event (which Potential Termination Event is not capable of being
cured), the Administrative Agent shall have the absolute and unlimited right to
so direct the Master Servicer.  The Master Servicer shall not make the
Administrative Agent, any Funding Agent or any Investor a party to any
litigation without the prior written consent of such Person. At any time when a
Termination Event or Potential Termination Event (which Potential Termination
Event is not capable of being cured) exists, the Administrative Agent may notify
any Obligor of its interest in the Receivables and the other Affected Assets.

 

59

--------------------------------------------------------------------------------


 

(b)                     The Master Servicer shall, as soon as practicable
following receipt thereof, turn over to the SPV all collections from any Person
of indebtedness of such Person which are not on account of a Receivable. 
Notwithstanding anything to the contrary contained in this Article VII, the
Master Servicer, if not the SPV, Arrow, any Affiliate of the SPV, or Arrow,
shall have no obligation to collect, enforce or take any other action described
in this Article VII with respect to any indebtedness that is not included in the
Asset Interest other than to deliver to the SPV the Collections and documents
with respect to any such indebtedness as described above in this Section 7.2(b).

 

(c)                      The Funding Agents may engage twice during any
twelve-month period, commencing October 27, 2010, at the Master Servicer’s sole
expense, the services of a specialty audit firm or a firm of independent public
accountants that is acceptable to the Funding Agents, to furnish an agreed-upon
procedures report to the Funding Agents substantially in compliance with the
procedures set forth in Schedule V or any additional procedures as the Funding
Agents reasonably deem appropriate; provided that, if the senior unsecured debt
of Arrow is rated below BBB- or Baa3 by S&P or Moody’s, respectively, the
Funding Agents retain the right to request such reports on a reasonable, more
frequent basis, at the Master Servicer’s sole expense.  An audit report of such
firm shall be delivered to the Funding Agents not later than the last Business
Day of each calendar year and at such other times as may be specified by the
Administrative Agent.

 

(d)                     Any payment by an Obligor in respect of any indebtedness
owed by it to an Originator shall, except as otherwise specified by such
Obligor, required by contract or law or clearly indicated by facts or
circumstances (including by way of example an equivalence of a payment and the
amount of a particular invoice) after due investigation in accordance with such
Originator’s Credit and Collection Policy, and unless otherwise instructed by
the Administrative Agent, upon the occurrence of a Termination Date, be applied
as a Collection of any Receivable of such Obligor (starting with the oldest such
Receivable) to the extent of any amounts then due and payable thereunder before
being applied to any other receivable or other indebtedness of such Obligor.

 

SECTION 7.3.  Blocked Account Arrangements.  Prior to the initial Investment
hereunder, the SPV, Arrow and each other Originator shall enter into Blocked
Account Agreements with all of the Blocked Account Banks, and deliver original
counterparts thereof to the Administrative Agent. Upon the occurrence of a
Termination Event or a Potential Termination Event (which Potential Termination
Event is not capable of being cured), the Administrative Agent may at any time
thereafter give notice to each Blocked Account Bank that the Administrative
Agent is exercising its rights under the Blocked Account Agreements to do any or
all of the following: (i) to have the exclusive ownership and control of the
Blocked Account Accounts transferred to the Administrative Agent and to exercise
exclusive dominion and control over the funds deposited therein, (ii) to have
the proceeds that are sent to the respective Blocked Accounts be redirected
pursuant to its instructions rather than deposited in the applicable Blocked
Account, and (iii) to take any or all other actions permitted under the
applicable Blocked Account Agreement.  Arrow hereby agrees that if the
Administrative Agent, at any time, takes any action set forth in the preceding
sentence, the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent shall have exclusive control of the proceeds (including
Collections) of all Receivables and Arrow hereby further agrees to take any
other action that the Administrative Agent may reasonably request to transfer
such control.  Any proceeds of Receivables received by Arrow, as Master Servicer
or otherwise, thereafter shall be sent immediately to the Administrative Agent. 
The parties hereto hereby acknowledge that if at any time the Administrative
Agent takes control of any Blocked Account, the Administrative Agent shall not
have any rights to the funds therein in excess of the unpaid amounts due to SPV,
the Administrative Agent and the Investors or any other Person hereunder and the
Administrative Agent shall distribute or cause to be distributed such funds in
accordance with Section 7.2(b) (including the proviso thereto) and Article II
(in each case as if such funds were held by the Master Servicer thereunder);
provided, however, that the Administrative Agent shall not be under any
obligation to remit any such funds to the SPV, Arrow or any other Person unless
and until the Administrative Agent has received from such Person evidence
satisfactory to the Administrative Agent that the Originator or such Person is
entitled to such funds hereunder and under applicable Law.

 

SECTION 7.4.  Enforcement Rights After Designation of New Master Servicer.

 

(a)                     At any time following the occurrence of a Termination
Event or a Potential Termination Event (which Potential Termination Event is not
capable of being cured):

 

(i)                                     the Administrative Agent may, and upon
the direction of the Majority Investors shall, direct the Obligors that payment
of all amounts payable under any Receivable be made directly to the
Administrative Agent or its designee;

 

(ii)                                  the SPV shall, at the Administrative
Agent’s request (which request shall be made at the direction of the Majority
Investors or in the Administrative Agent’s sole discretion) and at the SPV’s
expense, give notice of the Administrative Agent’s, the SPV’s, and/or the
Investors’ ownership of the Receivables and (in the case of the Administrative
Agent) interest in the Asset Interest to each Obligor and direct that payments
be made directly to the Administrative Agent or its designee, except that if the
SPV fails to so notify each Obligor, the Administrative Agent may so notify the
Obligors; and

 

(iii)                               the SPV shall, at the Administrative Agent’s
request (which request shall be made at the direction of the Majority Investors
or in the Administrative Agent’s sole discretion), (A) assemble all of the
Records and shall make the same available to the Administrative Agent or its
designee at a place selected by the Administrative Agent or its designee, and
(B) segregate all cash, checks and other instruments received by it from time to
time constituting Collections of Receivables in a manner acceptable to the
Administrative Agent and shall, promptly upon receipt, remit all such cash,
checks and instruments, duly endorsed or with duly executed instruments of
transfer, to the Administrative Agent or its designee.

 

(b)                     The SPV and Arrow hereby authorizes the Administrative
Agent, and irrevocably appoints the Administrative Agent as its attorney-in-fact
with full power of substitution

 

61

--------------------------------------------------------------------------------


 

and with full authority in the place and stead of the SPV or Arrow, as
applicable, which appointment is coupled with an interest, to take any and all
steps in the name of the SPV or Arrow, as applicable, and on behalf of the SPV
or Arrow, as applicable, necessary or desirable, in the determination of the
Administrative Agent, to collect any and all amounts or portions thereof due
under any and all Receivables or Related Security, including endorsing the name
of Arrow on checks and other instruments representing Collections and enforcing
such Receivables, Related Security and the related Contracts. Notwithstanding
anything to the contrary contained in this subsection (b), none of the powers
conferred upon such attorney-in-fact pursuant to the immediately preceding
sentence shall subject such attorney-in-fact to any liability if any action
taken by it shall prove to be inadequate or invalid, nor shall they confer any
obligations upon such attorney-in-fact in any manner whatsoever.

 

SECTION 7.5.  Master Servicer Default.  The occurrence of any one or more of the
following events shall constitute a “Master Servicer Default”:

 

(a)                     The Master Servicer (i) shall fail to make any payment
or deposit required to be made by it hereunder within one (1) Business Day of
when due or the Master Servicer shall fail to observe or perform any term,
covenant or agreement on the Master Servicer’s part to be performed under
Sections 6.1(b)(i) (conduct of business, ownership), 6.1(f) (compliance with
receivables and credit and collection policy), 6.1(h) (obligor payments),
6.1(i) (handling collections), 6.2(a) (no sales or liens), 6.2(c) (no change in
business or policy), 6.2(d) (no subsidiaries, mergers), 6.2(e) (no change in
obligor payments), or 6.2(f) (no change in handling collections) (any of the
preceding parenthetical phrases in this clause (i) are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof), (ii) shall fail to deliver the Master Servicer Report or
comply with any other covenant, agreement or term required to be observed or
performed by it under Section 2.8 and such failure shall remain unremedied for
two (2) Business Days, (iii) shall fail to observe or perform any other term,
covenant or agreement to be observed or performed by it under Section 2.9, 2.12
or 2.15, or (iv) shall fail to observe or perform any other term, covenant or
agreement hereunder or under any of the other Transaction Documents to which
such Person is a party or by which such Person is bound, and such failure shall
remain unremedied for twenty (20) days; or

 

(b)                     any representation, warranty, certification or statement
made by the Master Servicer in this Agreement, the First Tier Agreement, the
Originator Sale Agreements or in any of the other Transaction Documents or in
any certificate or report delivered by it pursuant to any of the foregoing shall
prove to have been incorrect in any material respect when made or deemed made;
or

 

(c)                      failure of the Master Servicer or any of its
Subsidiaries (other than the SPV) to pay when due (after giving effect to any
applicable grace period) any amounts due under any agreement under which any
Indebtedness greater than $50,000,000 (or its equivalent in any other currency)
is governed; or the default by the Master Servicer or any of its Subsidiaries in
the performance of any term, provision or condition contained in any agreement
under which any

 

62

--------------------------------------------------------------------------------


 

Indebtedness greater than $50,000,000 (or its equivalent in any other currency)
was created or is governed, regardless of whether such event is an “event of
default” or “default” under any such agreement if the effect of such default is
to cause, or permit the holder(s) or any trustee or agent on behalf of
holder(s) of such Indebtedness to cause such Indebtedness to become due and
payable or required to become prepaid (other than by a regularly scheduled
payment) prior to the scheduled date of maturity thereof; or

 

(d)                     any Event of Bankruptcy shall occur with respect to the
Master Servicer or any of its Significant Subsidiaries; or

 

(e)                      there shall have occurred an event which, materially
and adversely affects the Master Servicer’s ability to either collect the
Receivables or to perform its obligations as Master Servicer under this
Agreement.

 

SECTION 7.6.  Servicing Fee.  The Master Servicer shall be paid a Servicing Fee
in accordance with Section 2.12 and subject to the priorities therein.  If the
Master Servicer is not the SPV or Arrow or an Affiliate of the SPV or Arrow, the
Master Servicer, by giving three (3) Business Days’ prior written notice to the
Administrative Agent, may revise the percentage used to calculate the Servicing
Fee so long as the revised percentage will not result in a Servicing Fee that
exceeds 110% of the reasonable and appropriate out-of-pocket costs and expenses
of such Master Servicer incurred in connection with the performance of its
obligations hereunder as documented to the reasonable satisfaction of the
Administrative Agent; provided, however, that at any time after the Net
Investment, plus Required Reserves exceeds the Net Pool Balance, any
compensation to the Master Servicer in excess of the Servicing Fee initially
provided for herein shall be an obligation of the SPV and shall not be payable,
in whole or in part, from Collections allocated to the Investors.

 

SECTION 7.7.  Protection of Ownership Interest of the Investors.  Each of Arrow
and the SPV agrees that it shall, and Arrow shall cause each other Originator,
from time to time, at its expense to, promptly execute and deliver all
instruments and documents and take all actions as may be necessary or as the
Administrative Agent may reasonably request in order to perfect or protect the
Asset Interest or to enable the Administrative Agent, the Funding Agents or the
Investors to exercise or enforce any of their respective rights hereunder. 
Without limiting the foregoing, each of Arrow and the SPV shall, and Arrow shall
cause each other Originator to, upon the request of the Administrative Agent,
acting at the written direction of any Funding Agent or Investor, in order to
accurately reflect this purchase and sale transaction, (i) execute and file such
financing or continuation statements or change statements or amendments thereto
or any registrations, instruments or notices or assignments thereof (as
otherwise permitted to be executed and filed pursuant hereto) as may be
requested by the Administrative Agent, at the direction of any Funding Agent or
Investor, and (ii) mark its respective master data processing records and other
documents with a legend describing the conveyance to the to the Administrative
Agent, on behalf of the Funding Agents for the benefit of the Investors, of the
Asset Interest.  Each of Arrow and the SPV shall, and Arrow shall cause each
other Originator to, upon the reasonable request of the Administrative Agent, at
the direction of any Funding Agent or Investor, obtain such additional search
reports as the

 

63

--------------------------------------------------------------------------------


 

Administrative Agent at the direction of any Funding Agent or Investor shall
request.  To the fullest extent permitted by applicable law, the Administrative
Agent shall be permitted to sign and file continuation statements and amendments
thereto and assignments thereof without the SPV’s or Arrow’s signature.  Carbon,
photographic or other reproduction of this Agreement or any financing statement
shall be sufficient as a financing statement.  Neither Arrow nor the SPV shall,
nor shall Arrow permit any Originator to, change its respective name, identity
or corporate structure which could cause any UCC financing statement filed in
connection with this Agreement to become “seriously misleading” (within the
meaning of Section 9-402(7) of the UCC as in effect in the States of New York,
Colorado, Delaware and any other applicable state, as applicable, with respect
to each such entity) nor relocate its respective chief executive office unless
it shall have:  (A) given the Administrative Agent at least thirty (30) days
prior notice thereof and (B) prepared at the SPV’s expense and delivered to the
Administrative Agent all financing statements, instruments and other documents
necessary to preserve and protect the Asset Interest as requested by the
Administrative Agent in connection with such change or relocation.  Any filings
under the UCC or otherwise that are occasioned by such change in name or
location shall be made at the expense of the SPV.

 

ARTICLE VIII

 

TERMINATION EVENTS

 

SECTION 8.1.  Termination Events.  The occurrence of any one or more of the
following events shall constitute a “Termination Event”:

 

(a)                     the SPV, Arrow, any Originator or the Master Servicer
shall fail to make any payment or deposit to be made by it hereunder, under the
First Tier Agreement or under any Originator Sale Agreement within one Business
Day of when due hereunder or thereunder; or

 

(b)                     any representation, warranty, certification or statement
made or deemed made by the SPV, Arrow or any Originator in this Agreement, any
other Transaction Document to which it is a party or in any other information,
report or document delivered pursuant hereto or thereto shall prove to have been
incorrect in any material respect when made or deemed made or delivered; or

 

(c)                      the SPV, Arrow, any Originator or the Master Servicer
shall default in the performance of any payment or undertaking (other than those
covered by clause (a) above) (i) to be performed or observed under Sections
6.1(a)(vi) (notice of termination), 6.1(a)(vii) (notice of changes to credit and
collection policy), 6.1(b)(i) (conduct of business, ownership),
6.1(f) (compliance with receivables and credit and collection policy),
6.1(g) (notice of Administrative Agent’s interest), 6.1(h) (obligor payments),
6.1(i) (handling collections), 6.1(k) (sale treatment),
6.1(l) (nonconsolidation), 6.1(q) (financial covenant), 6.2(a) (no sales or
liens), 6.2(c) (no change in business or policy), 6.2(d) (no subsidiaries,
mergers), 6.2(e) (no change in obligor payments), 6.2(f) (no change in handling
collections), 6.2(g) (no name change), 6.2(h) (no amendment), 6.2(i)

 

64

--------------------------------------------------------------------------------


 

(no debt), 6.2(j) (payment to originator) (any of the preceding parenthetical
phrases in this clause (i) are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof) or
(ii) to be performed or observed under any other provision of this Agreement or
any provision of any other Transaction Document to which it is a party and such
default in the case of this clause (ii) shall continue for twenty (20) days; or

 

(d)                     any Event of Bankruptcy shall occur with respect to the
SPV, Arrow or any Significant Subsidiary of Arrow or any Subsidiary of the SPV;
or

 

(e)                      the Administrative Agent, on behalf of the Funding
Agents for the benefit of the Investors, shall for any reason fail or cease to
have a valid and enforceable perfected first priority ownership or security
interest (subject to Permitted Liens) in the Affected Assets, free and clear of
any Adverse Claim; or

 

(f)                       a Master Servicer Default shall have occurred; or

 

(g)                      on any date, the sum of the Net Investment (as
determined after giving effect to all distributions pursuant to this Agreement
on such date), plus the Required Reserves shall exceed the Net Pool Balance (as
such Required Reserves and Net Pool Balance are shown in the most recent Master
Servicer Report delivered on or prior to such date); or

 

(h)                     the average Default Ratio for any period of three
(3) consecutive months exceeds 4.0%; or

 

(i)                         the average Delinquency Ratio for any period of
three (3) consecutive months exceeds 6.0%; or

 

(j)                        the average Dilution Ratio for any period of three
(3) consecutive months exceeds 11.0%; or

 

(k)                     failure of the SPV, Arrow or any Subsidiary of the SPV
or Arrow to pay when due any amounts due (after giving effect to any applicable
grace period) under any agreement to which any such Person is a party and under
which any Indebtedness greater than $5,000 in the case of the SPV or any
Subsidiary of the SPV, or $50,000,000 (or its equivalent in any other currency),
in the case of Arrow or any Subsidiary of Arrow (other than the SPV) is
governed; or the default by the SPV, Arrow or any Subsidiary of the SPV or Arrow
in the performance of any term, provision or condition contained in any
agreement to which any such Person is a party and under which any Indebtedness
owing by the SPV, Arrow or any Subsidiary of the SPV or Arrow greater than such
respective amounts was created or is governed, regardless of whether such event
is an “event of default” or “default” under any such agreement if the effect of
such default is to cause, or to permit the holder(s) or any trustee or agent
acting on behalf of holder(s) of such Indebtedness to cause such Indebtedness to
become due and payable prior to its stated maturity; or

 

65

--------------------------------------------------------------------------------


 

(l)                         there shall be a “change of control” with respect to
Arrow, an Originator or the SPV (for the purposes of this clause only “change in
control” means:

 

(i)                                     the failure of Arrow to own, free and
clear of any Adverse Claim and on a fully diluted basis, 100% of the outstanding
shares of voting stock of the SPV or more than 50% of the outstanding shares of
the voting stock any Originator (other than Arrow), or

 

(ii)                                  (1)  less than a majority of the members
of Arrow’s board of directors shall be persons who either (x) were serving as
directors on the Closing Date or (y) were nominated as directors and approved by
the vote of the majority of the directors who are directors referred to in
clause (x) above or this clause (y); or

 

(2)  the stockholders of Arrow shall approve any plan or proposal for the
liquidation or dissolution of Arrow; or

 

(iii)                               a Person or group of Persons acting in
concert (other than the direct or indirect beneficial owners of the outstanding
shares of the voting stock of Arrow as of the Closing Date) shall, as a result
of a tender or exchange offer, open market purchases, privately negotiated
purchases or otherwise, have become the direct or indirect beneficial owner
(within the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as
amended from time to time) of securities of Arrow representing 40% or more of
the combined voting power of the outstanding voting securities for the election
of directors or shall have the right to elect a majority of the board of
directors of Arrow.

 

(m)                 any Person shall institute steps to terminate any Pension
Plan if the assets of such Pension Plan will not be sufficient to satisfy all of
its benefit liabilities (as determined under Title IV of ERISA) at the time of
such termination, or a contribution failure occurs with respect to any Pension
Plan which is sufficient to give rise to a lien under Section 303(k) of ERISA,
or any Person shall incur any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan, which in each
case could be reasonably expected to cause a Material Adverse Effect or a
material adverse effect on the condition (financial or otherwise), business or
properties of Arrow or the other Originators, taken as a whole; or

 

(n)                     any material provision of this Agreement or any other
Transaction Document to which an Originator, Arrow or the SPV is a party shall
cease to be in full force and effect or an Originator, Arrow or the SPV shall so
state in writing; or

 

(o)                     the Consolidated Leverage Ratio on the last day of any
fiscal quarter exceeds 4.00 to 1.00; or

 

66

--------------------------------------------------------------------------------


 

(p)                     the Consolidated Interest Coverage Ratio for any period
of four consecutive fiscal quarters of Arrow is less than 3.00 to 1.00; or

 

(q)                     the SPV shall cease making purchases under the First
Tier Agreement or the First Tier Agreement shall be terminated for any reason;
or

 

(r)                        [RESERVED]; or

 

(s)                       the Master Servicer shall fail to comply with its
obligations under Section 6.1(s).

 

SECTION 8.2.  Termination.  Upon the occurrence of any Termination Event, the
Administrative Agent may (unless otherwise instructed by all the Investors), or
at the direction of any Investor shall, by notice to the SPV and the Master
Servicer, declare the Termination Date to have occurred; provided, however, that
in the case of any event described in Section 8.1(d) or 8.1(e), the Termination
Date shall be deemed to have occurred automatically upon the occurrence of such
event.  Upon any such declaration or automatic occurrence, the Administrative
Agent shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and other applicable laws, all of which rights shall
be cumulative.

 

ARTICLE IX

 

INDEMNIFICATION; EXPENSES; RELATED MATTERS

 

SECTION 9.1.  Indemnities by the SPV.  Without limiting any other rights which
the Indemnified Parties may have hereunder or under applicable Law, the SPV
hereby agrees to indemnify the Investors, each Funding Agent, the Administrative
Agent, the Administrator, the Program Support Providers and their respective
officers, directors, employees, counsel and other agents (collectively,
“Indemnified Parties”) from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which
such attorneys may be employees of the Program Support Providers, the Funding
Agents or the Administrative Agent, as applicable) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them in any action or proceeding between the SPV,
Arrow or an Originator (including, in its capacity as the Master Servicer or any
Affiliate of Arrow acting as Master Servicer) and any of the Indemnified Parties
or between any of the Indemnified Parties and any third party or otherwise
arising out of or as a result of this Agreement, the other Transaction
Documents, the ownership or maintenance, either directly or indirectly, by the
Administrative Agent, any Funding Agent or any Investor of the Asset Interest or
any of the other transactions contemplated hereby or thereby, excluding,
however, (i) Indemnified Amounts to the extent resulting from gross negligence
or willful misconduct on the part of such Indemnified Party, (ii) Indemnified
Amounts in respect of Taxes, which shall be governed exclusively by Section 9.2
and 9.3, except that Taxes representing losses, claims or damages with respect
to a non-Tax claim (including, for greater certainty, all items specifically set
out in this Section 9.1) will be covered by

 

67

--------------------------------------------------------------------------------


 

this Section 9.1, (iii) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Receivables and (iv) any expenses, costs or
related amounts (including attorneys’ fees) incurred by an Indemnified Party
with respect to any action or proceeding to the extent the SPV, Arrow, and/or an
Originator shall be the prevailing party against such Indemnified Party. 
Without limiting the generality of the foregoing, the SPV shall indemnify each
Indemnified Party for Indemnified Amounts relating to or resulting from:

 

(a)                     any representation or warranty made by the SPV or any
Originator (including, Arrow or any of its Affiliates in the capacity as the
Master Servicer) or any officers of the SPV or Arrow or any other Originator
(including, in its capacity as the Master Servicer or any Affiliate of an
Originator acting as Master Servicer) under or in connection with this
Agreement, the First Tier Agreement, any Originator Sale Agreement any of the
other Transaction Documents, any Master Servicer Report or any other information
or report delivered by the SPV or the Master Servicer pursuant hereto, or
pursuant to any of the other Transaction Documents which shall have been
incomplete, false or incorrect in any respect when made or deemed made;

 

(b)                     the failure by the SPV or any Originator (including
Arrow, in its capacity as the Master Servicer or any Affiliate of Arrow acting
as a Sub-Servicer) to comply with any applicable Law with respect to any
Receivable or the related Contract, or the nonconformity of any Receivable or
the related Contract with any such applicable Law;

 

(c)                      the failure (i) to vest and maintain vested in the
Administrative Agent, for the benefit of the Funding Agents, on behalf of the
Investors, a first priority, perfected ownership interest in the Asset Interest
free and clear of any lien, security interest, charge or encumbrance, or other
right or claims in or on the Asset Interest or (ii) to create or maintain a
valid and perfected first priority security interest in favor of the
Administrative Agent, for the benefit of the Funding Agents, on behalf of the
Investors, in the Affected Assets, free and clear of any lien, security
interest, charge or encumbrance, or other right or claims in or on the Affected
Assets;

 

(d)                     the failure to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Affected Assets;

 

(e)                      any dispute, claim, offset or defense (other than
discharge in bankruptcy) of the Obligor to the payment of any Receivable
(including a defense based on such Receivable or the related Contract not being
the legal, valid and binding obligation of such Obligor enforceable against it
in accordance with its terms), or any other claim resulting from the sale of
merchandise or services related to such Receivable or the furnishing or failure
to furnish such merchandise or services, or from any breach or alleged breach of
any provision of the Receivables or the related Contracts restricting assignment
of any Receivables;

 

(f)                       any failure of the Master Servicer to perform its
duties or obligations in accordance with the provisions hereof;

 

68

--------------------------------------------------------------------------------


 

(g)                      any products liability claim or personal injury or
property damage suit or other similar or related claim or action of whatever
sort arising out of or in connection with merchandise or services which are the
subject of any Receivable;

 

(h)                     the transfer of an interest in any Receivable other than
an Eligible Receivable;

 

(i)                         the failure by the SPV, any Originator or the Master
Servicer to comply with any term, provision or covenant contained in this
Agreement or any of the other Transaction Documents to which it is a party or to
perform any of its respective duties or obligations under the Receivables or
related Contracts;

 

(j)                        the Net Investment exceeding the Net Pool Balance,
minus the Required Reserves at any time;

 

(k)                     the failure of the SPV, Arrow or any Originator to pay
or remit when due any taxes, including sales, excise, goods and services,
harmonized sales, value added or personal property taxes payable by such Person
in connection with any of the Receivables or this Agreement;

 

(l)                         any repayment by any Indemnified Party of any amount
previously distributed in reduction of Net Investment which such Indemnified
Party believes in good faith is required to be made;

 

(m)                 the commingling by the SPV, any Originator or the Master
Servicer of Collections of Receivables at any time with any other funds;

 

(n)                     any investigation, litigation or proceeding related to
this Agreement, any of the other Transaction Documents, the use of proceeds of
Investments by the SPV or any Originator, the ownership of the Asset Interest,
or any Affected Asset;

 

(o)                     failure of any Blocked Account Bank to remit any amounts
held in the Blocked Accounts or any related lock-boxes pursuant to the
instructions of the Master Servicer, the SPV, the related Originator or the
Administrative Agent (to the extent such Person is entitled to give such
instructions in accordance with the terms hereof and of any applicable Blocked
Account Agreement) whether by reason of the exercise of set-off rights or
otherwise;

 

(p)                     any inability to obtain any judgment in or utilize the
court or other adjudication system of, any state in which an Obligor may be
located as a result of the failure of the SPV or any Originator to qualify to do
business or file any notice of business activity report or any similar report;

 

(q)                     any attempt by any Person to void, rescind or set-aside
any transfer by any Originator to Arrow or Arrow to the SPV of any Receivable or
Related Security under statutory

 

69

--------------------------------------------------------------------------------


 

provisions or common law or equitable action, including any provision of the
Bankruptcy Code or other insolvency law;

 

(r)                        any action taken by the SPV, any Originator, or the
Master Servicer (if any Originator or any Affiliate or designee of an
Originator) in the enforcement or collection of any Receivable;

 

(s)                       the use of the proceeds of any Investment or
Reinvestment; or

 

(t)                        the transactions contemplated hereby being
characterized as other than debt for the purposes of the Code.

 

SECTION 9.2. Increased Cost and Reduced Return; Change in Requirements of Law. 
(a) If after the Closing Date, (x) the adoption of or change in any Law or in
the interpretation or application thereof (y) any directive, guidance or request
(whether or not having the force of law) from any central bank or any other
Official Body or (z) compliance, application or implementation by any
Indemnified Party with the foregoing subclauses (x) or (y):

 

(i)                                     imposes or modifies any reserve, fee,
tax (other than Taxes which are covered by Section 9.3 or Excluded Taxes),
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, any liabilities of or any credit
or liquidity extended by, any of the Indemnified Parties in respect of or in
connection with this Agreement, the other Transaction Documents or any Program
Support Agreement;

 

(ii)                                  has the effect of reducing an Indemnified
Party’s rate of return in respect of this Agreement on such Indemnified Party’s
capital to a level below that which such Indemnified Party would have achieved
but for the occurrences set forth in this subsection (a);

 

(iii)                               affects or would affect the amount of the
capital required to be maintained by such Indemnified Party; or

 

(iv)                              causes an internal capital or liquidity charge
or other imputed cost to be assessed upon such Indemnified Party, which in the
sole discretion of such Indemnified Party is allocable to the SPV or to the
transactions contemplated by this Agreement;

 

and the result of any of the foregoing is to impose a cost on, or increase the
cost to, any Indemnified Party of its commitment under any Transaction Document
or Program Support Agreement or of purchasing, maintaining or funding any
interest acquired under any Transaction Document or Program Support Agreement,
then, upon written demand, the SPV shall pay to the Administrative Agent for the
account of such Indemnified Party such additional amounts as will compensate
such Indemnified Party for such new or increased cost.  For the avoidance of
doubt, the SPV acknowledges that this Section 9.2 permits any Indemnified Party
to institute measures in

 

70

--------------------------------------------------------------------------------


 

anticipation of a Law (including, without limitation, the imposition of internal
charges on the Indemnified Party’s interests or obligations under this
Agreement), and allows any Indemnified Party to commence allocating charges to
or seeking compensation from the SPV under this Section 9.2 in connection with
such measures (such amounts being referred to as “Early Adoption Increased
Costs”), in advance of the effective date of such Law, and the SPV agrees to pay
such Early Adoption Increased Costs to the Indemnified Party, following demand
therefor without regard to whether such effective date has occurred.  In the
event that any Indemnified Party seeks compensation for Early Adoption Increased
Costs from the SPV, such Indemnified Party shall notify each Funding Agent of
such request.

 

(b)                     The applicable Funding Agent shall promptly notify the
SPV and the Administrative Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle an Indemnified Party to
compensation pursuant to this Section 9.2; provided that no failure to give or
any delay in giving such notice shall affect the Indemnified Party’s right to
receive such compensation.  A notice by such Funding Agent or the applicable
Indemnified Party claiming compensation under this Section 9.2 and setting forth
the additional amount or amounts to be paid to it hereunder shall be conclusive
in the absence of manifest error.  In determining such amount, such Funding
Agent or any applicable Indemnified Party may use any reasonable averaging and
attributing methods.

 

(c)                      Anything in this Section 9.2 to the contrary
notwithstanding, if any Conduit Investor enters into agreements for the
acquisition of interests in receivables from one or more Other SPVs, such
Conduit Investor shall allocate the liability for any amounts under this
Section 9.2 which are in connection with a Program Support Agreement or the
credit or liquidity support provided by a Program Support Provider (“Additional
Costs”) to the SPV and each Other SPV; provided, however, that if such
Additional Costs are attributable to the SPV, any Originator or the Master
Servicer and not attributable to any Other SPV, the SPV shall be solely liable
for such Additional Costs or if such Additional Costs are attributable to Other
SPVs and not attributable to the SPV, any Originator or the Master Servicer,
such Other SPVs shall be solely liable for such Additional Costs.

 

SECTION 9.3.  Taxes.

 

(a)                     All payments and distributions made hereunder by or on
behalf of the SPV or the Master Servicer (each, a “payor”) to any Indemnified
Party (each, a “recipient”) shall be made free and clear of and without
deduction for any present or future income, excise, stamp or franchise taxes and
any other taxes, fees, duties, withholdings or other charges of any nature
whatsoever imposed by any taxing authority (such items being called “Taxes”),
unless required by applicable law or administrative practice.

 

(b)                     In the event that any withholding or deduction from any
payment made by the payor hereunder is required in respect of any Taxes, then
such payor shall:

 

71

--------------------------------------------------------------------------------


 

(i)                                     pay directly to the relevant authority
the full amount required to be so withheld or deducted;

 

(ii)                                  promptly forward to the Administrative
Agent an official receipt or other documentation satisfactory to the
Administrative Agent evidencing such payment to such authority; and

 

(iii)                               pay to the recipient such additional amount
or amounts as is necessary to ensure that the net amount actually received by
the recipient will equal the full amount such recipient would have received had
no such withholding or deduction of Taxes, other than Excluded Taxes been
required.

 

(c)                      If any Taxes are directly asserted against any
recipient with respect to any payment received by such recipient hereunder, the
recipient may pay such Taxes and the payor will promptly pay such additional
amounts (including any penalties, interest or expenses) as shall be necessary in
order that the net amount received by the recipient after the payment of such
Taxes other than Excluded Taxes (including any Taxes on such additional amount)
shall equal the amount such recipient would have received had such Taxes other
than Excluded Taxes not been asserted.

 

(d)                     If the payor fails to pay any Taxes when due to the
appropriate taxing authority or fails to remit to the recipient the required
receipts or other required documentary evidence, the payor shall indemnify the
recipient for any incremental Taxes, interest, or penalties that may become
payable by any recipient as a result of any such failure.

 

(e)                      Each Investor that is not a United States person within
the meaning of section 7701(A)(30) of the Code shall on the Closing Date (or if
later, the date on which such person first becomes an Investor hereunder by
assignment or otherwise) provide to the Administrative Agent to be forwarded to
the relevant payor either (i) a duly completed IRS Form W-8ECI, (ii) a duly
completed IRS Form W-8BEN or Form W-8BEN-E, as applicable, in each case
entitling such Investor to a complete exemption from withholding on payments and
distributions hereunder (which in the case of a form W-8BEN or Form W-8BEN-E, as
applicable, is based on its entitlement to exemption under an applicable income
tax treaty).

 

(f)                       If a payment made to an Investor under any Transaction
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Investor were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Investor shall deliver to Arrow and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by Arrow or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Arrow or the Administrative Agent as may be necessary
for Arrow and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Investor has complied with such Investor’s
obligations under FATCA or to

 

72

--------------------------------------------------------------------------------


 

determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (f), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

(g)                      In addition to the obligations under Section 9.3(e),
any Indemnified Party that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the applicable payor
is resident for tax purposes, or any treaty to which such jurisdiction is a
party, with respect to any payments made to it shall deliver to the
Administrative Agent and the applicable payor, at the time or times prescribed
by applicable law or as otherwise reasonably requested by the applicable payor
or the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Indemnified
Party, if requested by the applicable payor or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the applicable payor or Administrative Agent as will enable the
applicable payor to determine whether or not such Indemnified Party is subject
to withholding or information reporting requirements. Notwithstanding anything
to the contrary in this Section 9.3(g), but without limiting any Indemnified
Party’s obligations under Section 9.3(e), no Indemnified Party shall be required
to deliver any documentation that it is not legally eligible to deliver or that
would, in the reasonable judgement of such Indemnified Party, subject such
Indemnified Party to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Indemnified Party.

 

SECTION 9.4.  Other Costs and Expenses; Breakage Costs.  (a) The SPV agrees,
upon receipt of a written invoice, to pay or cause to be paid, and to hold the
Investors, the Funding Agents and the Administrative Agent harmless against
liability for the payment of, all reasonable out-of-pocket expenses (including
attorneys’, accountants’, rating agencies’, and other third parties’ fees and
expenses, any filing fees and expenses incurred by officers or employees of any
Investor and/or the Administrative Agent) or intangible, documentary or
recording taxes incurred by or on behalf of the any Investor, any Funding Agent
or the Administrative Agent (i) in connection with the preparation, negotiation,
execution and delivery of this Agreement, the other Transaction Documents and
any documents or instruments delivered pursuant hereto and thereto and the
transactions contemplated hereby or thereby (including the perfection or
protection of the Asset Interest) (which payment of attorneys’ fees and
expenses, in the case of this clause (i) shall be limited to Dechert LLP, Sidley
Austin LLP or any other attorneys’ fees and expenses of an attorney approved in
advance by the Master Servicer) and (ii) from time to time (A) relating to any
amendments, waivers or consents under this Agreement and the other Transaction
Documents, (B) arising in connection with any Investor’s, any Funding Agent’s or
the Administrative Agent’s enforcement or preservation of rights (including the
perfection and protection of the Asset Interest under this Agreement), or
(C) arising in connection with any dispute, disagreement, litigation or
preparation for litigation involving this Agreement or any of the other
Transaction Documents (all of such amounts, collectively, “Transaction Costs”).

 

73

--------------------------------------------------------------------------------


 

(b)                                 The SPV shall pay the Administrative Agent
for the account of each Investor, as applicable, on demand, such amount or
amounts as shall compensate such Investor for any loss (including loss of
profit), cost or expense incurred by it (as reasonably determined by the
applicable Funding Agent) as a result of any reduction of any portion of
Investment of such Investor other than on the last day of the related Interest
Period (determined without regard for clause (ii) of paragraph (a) of the
definition thereof) funding such portion of Investment of such Investor, such
compensation to be (i) limited to an amount equal to any loss or expense
suffered by the Investors during the period from the date of receipt of such
repayment to (but excluding) the maturity date of such Commercial Paper (or
other financing source) and (ii) net of the income, if any, received by the
recipient of such reductions from investing the proceeds of such reductions of
such portion of Investment.  The determination by the Related Funding Agent of
the amount of any such loss or expense shall be set forth in a written notice to
the SPV and Administrative Agent in reasonable detail and shall be conclusive,
absent manifest error.

 

SECTION 9.5.  Reconveyance Under Certain Circumstances.  The SPV agrees to
accept the reconveyance from the Administrative Agent, on behalf of the Funding
Agents for the benefit of the Investors, of the Asset Interest if the
Administrative Agent notifies SPV of a material breach of any representation or
warranty made or deemed made pursuant to Article IV and the SPV shall fail to
cure such breach within fifteen (15) days (or, in the case of the
representations and warranties in Sections 4.1(d) and 4.1(k), three (3) days) of
such notice.  The reconveyance price shall be paid by the SPV to the
Administrative Agent, for the account of the Investors, as applicable in
immediately available funds on such 15th day (or 3rd day, if applicable) in an
amount equal to the Aggregate Unpaids.

 

SECTION 9.6.  Indemnities by the Master Servicer.  Without limiting any other
rights which the Administrative Agent, the Funding Agents or the Investors or
the other Indemnified Parties may have hereunder or under applicable law, the
Master Servicer hereby agrees to indemnify (without recourse, except as
otherwise specifically provided in this Agreement) the Indemnified Parties from
and against any and all Indemnified Amounts arising out of or resulting from
(whether directly or indirectly) (a) the failure of any information contained in
any Master Servicer Report (to the extent provided by the Master Servicer) to be
true and correct, or the failure of any other information provided to any
Indemnified Party by, or on behalf of, the Master Servicer to be true and
correct, (b) the failure of any representation, warranty or statement made or
deemed made by the Master Servicer (or any of its officers) under or in
connection with this Agreement to have been true and correct as of the date made
or deemed made, (c) the failure by the Master Servicer to comply with any
applicable Law with respect to any Receivable or the related Contract, (d) any
dispute, claim, offset or defense of the Obligor to the payment of any
Receivable resulting from or related to the collection activities in respect of
such Receivable, or (e) any failure of the Master Servicer to perform its duties
or obligations in accordance with the provisions hereof.

 

74

--------------------------------------------------------------------------------


 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.1.  Appointment and Authorization of Administrative Agent.  Each of
the Investors and the Funding Agents hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each other Transaction Document and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and any other Transaction
Document, together with such other powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Administrative Agent shall
not have any duties or responsibilities, except those expressly set forth in
this Agreement, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Investor or Funding Agent, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Transaction Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law.  Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

SECTION 10.2.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under this Agreement or any other Transaction Document by or
through agents, employees or attorneys-in-fact and shall be entitled to advice
of counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
Administrative Agent or attorney-in-fact that it selects with reasonable care.

 

SECTION 10.3.  Liability of Administrative Agent.  No Administrative
Agent-Related Person shall (a) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Transaction Document or the transactions contemplated hereby (except for its own
gross negligence or willful misconduct), or (ii) be responsible in any manner to
any Investor or Funding Agent for any recital, statement, representation or
warranty made by the SPV, any Originator or the Master Servicer, or any officer
thereof, contained in this Agreement or in any other Transaction Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Transaction Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
Transaction Document, or for any failure of the SPV, any Originator, the Master
Servicer or any other party to any Transaction Document to perform its
obligations hereunder or thereunder.  No Administrative Agent-Related Person
shall be under any obligation to any Investor to ascertain or to inquire as to
the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other

 

75

--------------------------------------------------------------------------------


 

Transaction Document, or to inspect the properties, books or records of the SPV,
any Originator or the Master Servicer or any of their respective Affiliates.

 

SECTION 10.4.  Reliance by Administrative Agent.

 

(a)                     The Administrative Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the SPV, the Originators and the Master Servicer),
independent accountants and other experts selected by the Administrative Agent. 
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Transaction Document unless it
shall first receive such advice or concurrence of the Funding Agents, on behalf
of the Conduit Investors or the Majority Investors, as applicable, as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Investors or Funding Agents, as applicable, against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Transaction Document in accordance with a request or consent of the
Funding Agents, on behalf of the Conduit Investors or the Majority Investors, as
applicable, or, if required hereunder, all Investors and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Funding Agents and Investors.

 

(b)                     For purposes of determining compliance with the
conditions specified in Article V, each Funding Agent and Investor that has
executed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Funding Agent or Investor for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to such Funding Agent or Investor.

 

SECTION 10.5.  Notice of Termination Event, Potential Termination Event or
Master Servicer Default.  The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Potential Termination Event, a
Termination Event or a Master Servicer Default, unless the Administrative Agent
has received written notice from a Funding Agent, an Investor, the Master
Servicer or the SPV referring to this Agreement, describing such Potential
Termination Event, Termination Event or Master Servicer Default and stating that
such notice is a “Notice of Termination Event or Potential Termination Event” or
“Notice of Master Servicer Default,” as applicable.  The Administrative Agent
will notify the Investors and the Funding Agents of its receipt of any such
notice. The Administrative Agent shall (subject to Section 10.4) take such
action with respect to such Potential Termination Event, Termination Event or
Master Servicer Default as may be requested by the Majority Investors (except as
otherwise explicitly set forth herein), provided, however, that, unless and
until the Administrative Agent shall have received any such request, the

 

76

--------------------------------------------------------------------------------


 

Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Potential Termination
Event, Termination Event or Master Servicer Default as it shall deem advisable
or in the best interest of the Investors.

 

SECTION 10.6.  Credit Decision; Disclosure of Information by the Administrative
Agent.  Each Investor and Funding Agent acknowledges that none of the
Administrative Agent-Related Persons has made any representation or warranty to
it, and that no act by the Administrative Agent hereinafter taken, including any
consent to and acceptance of any assignment or review of the affairs of the SPV,
the Master Servicer, the Originators or any of their respective Affiliates,
shall be deemed to constitute any representation or warranty by any
Administrative Agent-Related Person to any Investor or Funding Agent as to any
matter, including whether the Administrative Agent-Related Persons have
disclosed material information in their possession.  Each Investor and Funding
Agent, including any Investor or Funding Agent by assignment, represents to the
Administrative Agent that it has, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, prospects, operations, property, financial and other condition and
creditworthiness of the SPV, the Master Servicer, the Originators or their
respective Affiliates, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the SPV hereunder.  Each Investor and Funding
Agent also represents that it shall, independently and without reliance upon any
Administrative Agent-Related Person and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement and the other Transaction Documents, and to make such investigations
as it deems necessary to inform itself as to the business, prospects,
operations, property, financial and other condition and creditworthiness of the
SPV, the Master Servicer or the Originators.  Except for notices, reports and
other documents expressly herein required to be furnished to the Investors or
the Funding Agents by the Administrative Agent herein, the Administrative Agent
shall not have any duty or responsibility to provide any Investor or Funding
Agent with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
SPV, the Master Servicer, the Originators or their respective Affiliates which
may come into the possession of any of the Administrative Agent-Related Persons.

 

SECTION 10.7.  Indemnification of the Administrative Agent.  Whether or not the
transactions contemplated hereby are consummated, each of the Alternate
Investors shall indemnify upon demand each Administrative Agent-Related Person
(to the extent not reimbursed by or on behalf of the SPV (including by the
Seller under the First Tier Agreement or the Master Servicer hereunder) and
without limiting the obligation of the SPV to do so), pro rata based upon such
Alternate Investor’s Allocable Portion of Maximum Net Investment relative to the
Maximum Net Investment, and hold harmless each Administrative Agent-Related
Person from and against any and all Indemnified Amounts incurred by it;
provided, however, that no Alternate Investor shall be liable for the payment to
any Administrative Agent-Related Person of any portion of such Indemnified
Amounts resulting from such Person’s gross negligence or willful misconduct;
provided, however,

 

77

--------------------------------------------------------------------------------


 

that no action taken in accordance with the directions of the Majority Investors
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Funding
Agent and Alternate Investor shall reimburse the Administrative Agent upon
demand for its ratable share of any costs or out-of-pocket expenses (including
attorney’s fees) incurred by the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent is not reimbursed for such
expenses by or on behalf of the SPV (including by the Seller under the First
Tier Agreement or the Master Servicer hereunder).  The undertaking in this
Section shall survive payment on the Final Payout Date and the resignation or
replacement of the Administrative Agent.

 

SECTION 10.8.  Administrative Agent in Individual Capacity.  Bank of America
(and any successor acting as Administrative Agent) and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with any of the SPV, any
Originator and the Master Servicer or any of their Subsidiaries or Affiliates as
though Bank of America were not the Administrative Agent or an Alternate
Investor hereunder and without notice to or consent of the Investors or the
Funding Agents.  The Funding Agents and the Investors acknowledge that, pursuant
to such activities, Bank of America or its Affiliates may receive information
regarding the SPV, the Originators, the Master Servicer or their respective
Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.  With
respect to its Commitment, Bank of America (and any successor acting as
Administrative Agent) in its capacity as an Alternate Investor hereunder shall
have the same rights and powers under this Agreement as any other Alternate
Investor and may exercise the same as though it were not the Administrative
Agent or an Alternate Investor, and the term “Alternate Investor” or “Alternate
Investors” shall, unless the context otherwise indicates, include the
Administrative Agent in its individual capacity.

 

SECTION 10.9.  Resignation of Administrative Agent.  The Administrative Agent
may resign as Administrative Agent upon thirty (30) days’ notice to the Funding
Agents and the Investors.  If the Administrative Agent resigns under this
Agreement, the Majority Investors shall appoint from among the Alternate
Investors a successor agent for the Investors.  If no successor agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may appoint, after consulting with the Investors
and Arrow a successor agent from among the Alternate Investors.  Upon the
acceptance of its appointment as successor agent hereunder, such successor agent
shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent and the retiring Administrative Agent’s appointment, powers and
duties as Administrative Agent shall be terminated.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10.9 and Sections 10.3 and 10.7 shall inure to its
benefit as to any actions taken or omitted

 

78

--------------------------------------------------------------------------------


 

to be taken by it while it was the Administrative Agent under this Agreement. 
If no successor agent has accepted appointment as Administrative Agent by the
date which is thirty (30) days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent may engage a
third-party to act as Administrative Agent, after consulting with the SPV, the
Master Servicer and the Investors.  The Administrative Agent’s resignation shall
become effective upon the acceptance of such Person as administrative agent. 
Any fees payable to the successor administrative agent in excess of the
Administrative Fee then payable to the resigning Administrative Agent shall be
paid by the Alternate Investors and reimbursed by the SPV as an Aggregate
Unpaid.

 

SECTION 10.10.  Payments by the Administrative Agent.  Unless specifically
allocated to an Alternate Investor or an Indemnified Party pursuant to the terms
of this Agreement, all amounts received by the Administrative Agent on behalf of
the Alternate Investors shall be paid by the Administrative Agent to the
Alternate Investors (at their respective accounts specified in their respective
Assignment and Assumption Agreements) pro rata in accordance with their
respective outstanding funded portions of the Net Investment on the Business Day
received by the Administrative Agent, unless such amounts are received after
12:00 noon on such Business Day, in which case the Administrative Agent shall
use its reasonable efforts to pay such amounts to the Alternate Investors on
such Business Day, but, in any event, shall pay such amounts to the Alternate
Investors not later than the following Business Day.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1.  Term of Agreement.  This Agreement shall terminate on the Final
Payout Date; provided, however, that (i) the rights and remedies of the
Administrative Agent, the Investors and the Funding Agents with respect to any
representation and warranty made or deemed to be made by the SPV pursuant to
this Agreement, (ii) the indemnification and payment provisions of Article IX,
(iii) the provisions of Section 10.7 and (iv) the agreements set forth in
Sections 2.2(c), 11.11 and 11.12, shall be continuing and shall survive any
termination of this Agreement.

 

SECTION 11.2.  Waivers; Amendments.

 

(a)                     No failure or delay on the part of the Administrative
Agent, any Funding Agent, any Conduit Investor or any Alternate Investor in
exercising any power, right or remedy under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy.  The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by law.

 

(b)                     Any provision of this Agreement or any other Transaction
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the SPV, Arrow, the applicable Originator, the
Master Servicer and the Required Funding Agents (and, if Article X or the rights
or duties of the Administrative Agent are affected thereby, by the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent, and if the rights or duties of any Funding Agent are
affected thereby solely in its role as a Funding Agent and not in its capacity
as an Investor, such Funding Agent) and if such amendment is material, the
Rating Agencies have provided rating confirmation, to the extent required by the
terms and conditions of the commercial paper program of any Conduit Investor, of
such Conduit Investor’s Commercial Paper; provided that no such amendment or
waiver shall, unless signed by each Alternate Investor directly affected
thereby, (i) increase the Commitment of an Alternate Investor, (ii) reduce the
Net Investment or change the definition of “Yield” (or any of its component
definitions) or reduce any fees or other amounts payable hereunder,
(iii) postpone any date fixed for the payment of any scheduled distribution in
respect of the Net Investment or Yield with respect thereto or any fees or other
amounts payable hereunder or for termination of any Commitment, (iv) change the
percentage of the Commitments of Alternate Investors which shall be required for
the Alternate Investors or any of them to take any action under this
Section 11.2(b) or any other provision of this Agreement, (v) change the
definition of “Required Reserves” (or any of its component definitions) or the
definition of “Delinquency Ratio”, (vi) release any material portion of the
property with respect to which a security or ownership interest therein has been
granted hereunder to the Administrative Agent or the Alternate Investors,
(vii) extend or permit the extension of the Commitment Termination Date (it
being understood that a waiver of a Termination Event shall not constitute an
extension or increase in the Commitment of any Alternate Investor),
(viii) change the required percentage for voting requirements under this
Agreement or any other Transaction Document or (ix) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (i) through (viii) above in a manner which would circumvent the
intention of the restrictions set forth in such clauses; and provided, further,
that the signature of the SPV or any Originator shall not be required for the
effectiveness of any amendment which modifies the representations, warranties,
covenants or responsibilities of the Master Servicer at any time when the Master
Servicer is not Arrow or any Affiliate of Arrow or a successor Master Servicer
designated by the Administrative Agent pursuant to Section 7.1.  Notwithstanding
the foregoing provisions of this Section 11.2(b), in connection solely with an
Additional Commitment Amendment to this Agreement, the consent solely of the
SPV, Arrow and the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) shall be required and this Agreement shall be amended by
such Additional Commitment Amendment if such amendment is in writing and signed
by each of the SPV, Arrow and the Administrative Agent and such Additional
Commitment Amendment does not increase the Conduit Funding Limit for any Conduit
Investor or the Commitment of any Alternate Lender without such Conduit
Investor’s and/or Alternate Investor’s consent in its sole discretion.

 

SECTION 11.3.  Notices; Payment Information.  Except as provided below, all
communications and notices provided for hereunder shall be in writing (including
facsimile or email or electronic transmission or similar writing) and shall be
given to the other party at its address or facsimile number set forth in
Schedule 11.3 or at such other address or facsimile number as such party may
hereafter specify for the purposes of notice to such party.  Each such notice or
other communication shall be effective (i) if given by facsimile, when such
facsimile is transmitted to the facsimile number specified in this Section 11.3
and confirmation is received, (ii) if given by mail, three (3) Business Days
following such posting, if postage prepaid, and if sent via U.S. certified or

 

80

--------------------------------------------------------------------------------


 

registered mail, (iii) if given by overnight courier, one (1) Business Day after
deposit thereof with a national overnight courier service, or (iv) if given by
any other means, when received at the address specified in this Section 11.3,
provided that an Investment Request shall only be effective upon receipt by the
Administrative Agent.  However, anything in this Section 11.3 to the contrary
notwithstanding, the SPV hereby authorizes the Administrative Agent, the Funding
Agents and the Investors to make investments in Permitted Investments and to
make Investments based on telephonic notices made by any Person which the
Conduit Investor in good faith believes to be acting on behalf of the SPV.  The
SPV agrees to deliver promptly to the Administrative Agent, each Funding Agent
and Conduit Investor a written confirmation of each telephonic notice signed by
an authorized officer of SPV.  However, the absence of such confirmation shall
not affect the validity of such notice.  If the written confirmation differs in
any material respect from the action taken by the Administrative Agent, the
records of the Administrative Agent shall govern.

 

SECTION 11.4.  Governing Law; Submission to Jurisdiction; Appointment of Service
Administrative Agent.

 

(a)                     THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).  EACH OF THE PARTIES HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE COUNTY OF
NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS SECTION 11.4 SHALL AFFECT THE
RIGHT OF THE INVESTORS TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OF THE SPV,
ANY ORIGINATOR OR THE MASTER SERVICER OR ANY OF THEIR RESPECTIVE PROPERTY IN THE
COURTS OF OTHER JURISDICTIONS.

 

(b)                     EACH OF THE PARTIES HERETO HEREBY WAIVES ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED WITH, RELATING TO
OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT
OR THE OTHER TRANSACTION DOCUMENTS.

 

81

--------------------------------------------------------------------------------


 

(c)                      The SPV and the Master Servicer each hereby appoint,
and Arrow shall cause each Originator to appoint, Arrow located at 50 Marcus
Drive, Melville, New York 11747, as the authorized agent upon whom process may
be served in any action arising out of or based upon this Agreement, the other
Transaction Documents to which such Person is a party or the transactions
contemplated hereby or thereby that may be instituted in the United States
District Court for the Southern District of New York and of any New York State
court sitting in The County of New York by any Investor, the Administrative
Agent, any Funding Agent or any successor or assignee of any of them.

 

SECTION 11.5.  Integration.  This Agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

SECTION 11.6.  Severability of Provisions.  If any one or more of the provisions
of this Agreement shall for any reason whatsoever be held invalid, then such
provisions shall be deemed severable from the remaining provisions of this
Agreement and shall in no way affect the validity or enforceability of such
other provisions.

 

SECTION 11.7.  Counterparts; Facsimile Delivery.  This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Delivery by facsimile of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.

 

SECTION 11.8.  Successors and Assigns; Binding Effect.

 

(a)                     This Agreement shall be binding on the parties hereto
and their respective successors and assigns; provided, however, that none of the
SPV, the Master Servicer, any Originator (including Arrow) may assign any of its
rights or delegate any of its duties hereunder, or under the First Tier
Agreement, or under any Originator Sale Agreement, as applicable or under any of
the other Transaction Documents to which it is a party without the prior written
consent of each Funding Agent.  Except as provided in clause (b) below, no
provision of this Agreement shall in any manner restrict the ability of any
Investor to assign, participate, grant security interests in, or otherwise
transfer any portion of the Asset Interest, including without limitation, the
right of any Conduit Investor to assign its rights and obligations hereunder to
its Related Alternate Investors without the consent of any other party hereto.

 

(b)                     Any Alternate Investor may assign all or any portion of
its Commitment and its interest in the Net Investment, the Asset Interest and
its other rights and obligations hereunder to any Person with notice to the
Administrative Agent and the written approval of the Related Funding Agent, on
behalf of the Conduit Investors and, so long as no Termination Event has
occurred and is continuing, the SPV (which approval of the SPV shall not be
unreasonably withheld).  In connection with any such assignment, the assignor
shall deliver to the assignee(s) an

 

82

--------------------------------------------------------------------------------


 

Assignment and Assumption Agreement, duly executed, assigning to such assignee a
pro rata interest in such assignor’s Commitment and other obligations hereunder
and in the Net Investment, the Asset Interest and other rights hereunder, and
such assignor shall promptly execute and deliver all further instruments and
documents, and take all further action, that the assignee may reasonably
request, in order to protect, or more fully evidence the assignee’s right, title
and interest in and to such interest and to enable the Administrative Agent, on
behalf of such assignee, to exercise or enforce any rights hereunder and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party.  Upon any such assignment, (i) the assignee
shall have all of the rights and obligations of the assignor hereunder and under
the other Transaction Documents to which such assignor is or, immediately prior
to such assignment, was a party with respect to such assignor’s Commitment and
interest in the Net Investment and the Asset Interest for all purposes of this
Agreement and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party and (ii) the assignor
shall have no further obligations with respect to the portion of its Commitment
which has been assigned and shall relinquish its rights with respect to the
portion of its interest in the Net Investment and the Asset Interest which has
been assigned for all purposes of this Agreement and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party.  No such assignment shall be effective unless a fully executed copy
of the related Assignment and Assumption Agreement shall be delivered to the
Administrative Agent and the SPV.  All costs and expenses (including reasonable
attorney fees) of the Administrative Agent, the assignor Alternate Investor and
the assignee Alternate Investor incurred in connection with any assignment
hereunder shall be borne by the assignor.

 

(c)                      By executing and delivering an Assignment and
Assumption Agreement, the assignor and assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Assumption Agreement, the assignor makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value or this Agreement, the other
Transaction Documents or any such other instrument or document; (ii) the
assignor makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the SPV, Arrow, any Originator other than
Arrow or the Master Servicer or the performance or observance by the SPV, Arrow,
any Originator other than Arrow or the Master Servicer of any of their
respective obligations under this Agreement, the First Tier Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto; (iii) such assignee confirms that it has received a copy of this
Agreement, the First Tier Agreement, each other Transaction Document and such
other instruments, documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Assumption Agreement and to purchase such interest; (iv) such assignee will,
independently and without reliance upon the Administrative Agent, or any of its
Affiliates, or the assignor and based on such agreements, documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other

 

83

--------------------------------------------------------------------------------


 

Transaction Documents; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers as provided (and subject to all restrictions set forth) in this
Agreement, the other Transaction Documents and any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto and to enforce its respective rights and interests
in and under this Agreement, the other Transaction Documents and the Affected
Assets; (vi) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement and the other
Transaction Documents are required to be performed by it as the assignee of the
assignor; and (vii) such assignee agrees that it will not institute against the
Conduit Investor any proceeding of the type referred to in Section 11.11 prior
to the date which is one year and one day after the payment in full of all
Commercial Paper issued by the Conduit Investor.

 

(d)                     Without limiting the foregoing, a Conduit Investor may,
from time to time, with prior or concurrent notice to SPV, the Master Servicer
and the Administrative Agent, in one transaction or a series of transactions,
assign all or a portion of its Net Investment and its rights and obligations
under this Agreement and any other Transaction Documents to which it is a party
to a Conduit Assignee.  Upon and to the extent of such assignment by the Conduit
Investor to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of
the assigned portion of the applicable Net Investment, (ii) the related
administrator for such Conduit Assignee will act as the Funding Agent for such
Conduit Assignee, with all corresponding rights and powers, express or implied,
granted to the Related Funding Agent hereunder or under the other Transaction
Documents, (iii) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to such Conduit Investor and its Program
Support Provider(s) herein and in the other Transaction Documents (including any
limitation on recourse against such Conduit Assignee or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against such Conduit Assignee, and the right to assign to
another Conduit Assignee as provided in this paragraph), (iv) such Conduit
Assignee shall assume all (or the assigned or assumed portion) of such Conduit
Investor’s obligations, if any, hereunder or any other Transaction Document, and
such Conduit Investor shall be released from such obligations, in each case to
the extent of such assignment, and the obligations of such Conduit Investor and
such Conduit Assignee shall be several and not joint, (v) all distributions in
respect of the Net Investment shall be made to the applicable Funding Agent, on
behalf of such Conduit Investor and such Conduit Assignee on a pro rata basis
according to their respective interests, (vi) [reserved], (vii) the defined
terms and other terms and provisions of this Agreement and the other Transaction
Documents shall be interpreted in accordance with the foregoing, and (viii) if
requested by the Funding Agent with respect to the Conduit Assignee, the parties
will execute and deliver such further agreements and documents and take such
other actions as the Funding Agent may reasonably request to evidence and give
effect to the foregoing.  No assignment by such Conduit Investor to a Conduit
Assignee of all or any portion of the Net Investment shall in any way diminish
the Related Alternate Investors’ obligation under Section 2.3 to fund any
Investment not funded by such Conduit Investor or such Conduit Assignee

 

84

--------------------------------------------------------------------------------


 

or to acquire from the Conduit Investor or such Conduit Assignee all or any
portion of the Net Investment pursuant to Section 3.1.

 

(e)                      In the event that a Conduit Investor makes an
assignment to a Conduit Assignee in accordance with clause (d) above, the
Related Alternate Investors: (i) if requested by the applicable Funding Agent,
shall terminate their participation in the applicable Program Support Agreement
to the extent of such assignment, (ii) if requested by the applicable Funding
Agent, shall execute (either directly or through a participation agreement, as
determined by such Funding Agent) the program support agreement related to such
Conduit Assignee, to the extent of such assignment, the terms of which shall be
substantially similar to those of the participation or other agreement entered
into by such Alternate Investor with respect to the applicable Program Support
Agreement (or which shall be otherwise reasonably satisfactory to such Funding
Agent and the Alternate Investors), (iii) if requested by such Conduit Investor,
shall enter into such agreements as requested by such Conduit Investor pursuant
to which they shall be obligated to provide funding to such Conduit Assignee on
substantially the same terms and conditions as is provided for in this Agreement
in respect of such Conduit Investor (or which agreements shall be otherwise
reasonably satisfactory to such Conduit Investor and the Related Alternate
Investors), and (iv) shall take such actions as the Administrative Agent and the
Funding Agent shall reasonably request in connection therewith.

 

(f)                       Each of the SPV, the Master Servicer and Arrow hereby
agrees and consents to the assignment by a Conduit Investor from time to time of
all or any part of its rights under, interest in and title to this Agreement and
the Asset Interest to any Program Support Provider.

 

(g)                      Notwithstanding any other provision of this Agreement
to the contrary, any Investor may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
portion of Investment and any rights to payment of Yield and Fees) under this
Agreement to secure obligations of such Investor to a Federal Reserve Bank,
without notice to or consent of the SPV or the Administrative Agent; provided,
that no such pledge or grant of a security interest shall release an Investor
from any of its obligations hereunder, or substitute any such pledgee or grantee
for such Investor as a party hereto.

 

(h)                     For the avoidance of doubt and notwithstanding any other
provision of this Agreement to the contrary, each Conduit Investor may at any
time pledge, grant a security interest in or otherwise transfer all or any
portion of its interest in the Affected Assets or under this Agreement to a
Collateral Trustee, in each case without notice to or consent of the SPV or the
Servicer, but such pledge, grant or transfer shall not relieve any such Conduit
Investor from its obligations hereunder.

 

SECTION 11.9.  Waiver of Confidentiality.  Each of the SPV, the Master Servicer
and Arrow hereby consents to the disclosure, solely for the purposes related to
the Transaction Documents and the transactions contemplated thereby, of any
non-public information with respect to it received by the Administrative Agent,
any Funding Agent, or any Investor to any other Investor or potential

 

85

--------------------------------------------------------------------------------


 

Investor, the Administrative Agent, any nationally recognized statistical rating
organization rating a Conduit Investor’s Commercial Paper, any dealer or
placement agent of or depositary for such Conduit Investor’s Commercial Paper,
its administrator, any Collateral Trustee, any Program Support Provider or any
of such Person’s counsel or accountants in relation to this Agreement or any
other Transaction Document.

 

SECTION 11.10.  Confidentiality Agreement.  Each of the SPV, the Master Servicer
and Arrow (collectively, the “Arrow Parties”) on the one hand, and each of the
Administrative Agent, each Investor and each Funding Agent (collectively, the
“Investor Parties”), on the other hand, hereby agrees that it will not disclose
the contents of this Agreement or any other Transaction Document or any other
proprietary or confidential information of or with respect to any Arrow Party
(in the case of the Investor Parties) or with respect to any Investor, the
Funding Agent, the Administrative Agent or any Program Support Provider (in the
case of the Arrow Parties) to any other Person except (a) its auditors and
attorneys, employees or financial advisors (other than any commercial bank) and
any nationally recognized statistical rating organization, provided such
auditors, attorneys, employees, financial advisors or rating agencies are
informed of the highly confidential nature of such information, (b) to any
commercial paper conduits and their related funding agents and alternate
investors in connection with an Additional Commitment Amendment, (c) as
otherwise required by applicable law or order of a court of competent
jurisdiction or (d) by each Investor (or any administrative agent on its
behalf), to a nationally recognized statistical rating organization in
compliance with Rule 17g-5 under the Securities Exchange Act of 1934 (or to any
other rating agency in compliance with any similar rule or regulation in any
relevant jurisdiction).

 

SECTION 11.11.  No Bankruptcy Petition Against the Conduit Investors.  Each of
the SPV, the Master Servicer and Arrow hereby covenants and agrees that, prior
to the date which is one year and one day after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of the Conduit
Investors, it will not institute against, or join any other Person in
instituting against, any Conduit Investor any proceeding of a type referred to
in the definition of Event of Bankruptcy.

 

SECTION 11.12.  No Recourse Against Conduit Investors, Stockholders, Officers or
Directors.  Notwithstanding anything to the contrary contained in this
Agreement, the obligations of the Conduit Investors under this Agreement and all
other Transaction Documents are solely the corporate obligations of the Conduit
Investors and shall be payable solely to the extent of funds received from the
SPV in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper, and to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against the Conduit Investors but shall continue to accrue.  Each party hereto
agrees that the payment of any claim (as defined in Section 101 of Title 11 of
the Bankruptcy Code) of any such party shall be subordinated to the payment in
full of all Commercial Paper.  No recourse under any obligation, covenant or
agreement of the Conduit Investors contained in this Agreement shall be had
against any stockholder, employee, officer, director, manager, administrator,
agent or incorporator of the Conduit Investors or beneficial owner of any of
them, as

 

86

--------------------------------------------------------------------------------


 

such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise; it being expressly agreed and
understood that this Agreement is solely a corporate obligation of the Conduit
Investors, and that no personal liability whatsoever shall attach to or be
incurred by any stockholder, employee, officer, director, manager,
administrator, agent or incorporator of the Conduit Investors or beneficial
owner of any of them, as such, or any of them, under or by reason of any of the
obligations, covenants or agreements of the Conduit Investors contained in this
Agreement, or implied therefrom, and that any and all personal liability for
breaches by the Conduit Investors of any of such obligations, covenants or
agreements, either at common law or at equity, or by statute or constitution, of
every such stockholder, employee, officer, director, manager, administrator,
agent or incorporator of the Conduit Investors or beneficial owner of any of
them is hereby expressly waived as a condition of and consideration for the
execution of this Agreement; provided, however, that this Section 11.12 shall
not relieve any such stockholder, employee, officer, director, manager, agent or
incorporator of the Conduit Investor or beneficial owner of any of them of any
liability it might otherwise have for its own intentional misrepresentation or
willful misconduct.  Bankers Trust Company shall have no obligation, in its
capacity as program administrator for Victory Receivables Corporation or
otherwise, to take any actions under the Transaction Documents if Bankers Trust
Company is relieved of its obligations as program administrator for Victory
Receivables Corporation.

 

SECTION 11.13.  U.S. Patriot Act.  Each Investor that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Investor) hereby notifies the SPV that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the SPV, which information includes the name and address of the SPV
and other information that will allow such Investor or the Administrative Agent,
as applicable, to identify the SPV in accordance with the Act.  The SPV shall,
promptly following a request by the Administrative Agent or any Investor,
provide all documentation and other information that the Administrative Agent or
such Investor requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

 

SECTION 11.14  Acknowledgment and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

87

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

[Signatures Follow]

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

as SPV

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

ARROW ELECTRONICS, INC.,

 

individually and as Master Servicer

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as a Funding Agent, as Administrative Agent, and as an Alternate Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

as a Funding Agent and as an Alternate Investor

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to

Transfer and Administration Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE A(1)

 

Conduit
Investor

 

Conduit
Funding
Limit

 

Related
Alternate
Investor(s)

 

Related
Funding
Agent

 

Alternate
Investor(s)
Commitment

 

Allocable
Portion of
Maximum Net
Investment

 

None

 

None

 

Bank of America, National Association

 

Bank of America, National Association

 

$

300,000,000

 

$

300,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

None

 

Mizuho Bank, Ltd.

 

Mizuho Bank, Ltd.

 

$

300,000,000

 

$

300,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

None

 

PNC Bank, National Association

 

PNC Bank, National Association

 

$

200,000,000

 

$

200,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

None

 

Wells Fargo Bank, N.A.

 

Wells Fargo Bank, N.A.

 

$

200,000,000

 

$

200,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

None

 

Branch Banking and Trust Company

 

Branch Banking and Trust Company

 

$

100,000,000

 

$

100,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

None

 

None

 

Sumitomo Mitsui Banking Corporation

 

SMBC Nikko Securities America, Inc.

 

$

100,000,000

 

$

100,000,000

 

 

--------------------------------------------------------------------------------

(1)  As may be adjusted from time to time by the Administrative Agent, with the
consent of the relevant Investors, as required, to reflect non-renewing
Investors, assignments, reductions of the Commitments and similar changes.

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

[INTENTIONALLY OMITTED]

 

Schedule B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

EXCLUDED RECEIVABLES

 

(1) “CDW Corporation,” account number 1160302

(2) “Agilysys, Inc.,” account number 1206231

(3) “Forsythe Solutions Group, Inc.,” account number 1206234

(4) “ABF Data Systems, Inc,” account number 1206237

(5) “Vicom Computer Services, Inc.,” account number 1206240 and account number
1210151-E;

(6) “International Integrated Solutions, Ltd.,” account number 1206243 and
account number 1210064-E

(7) “ONX USA LLC,” account number 1206245

(8) “Lighthouse Computer Services, Inc.,” account number 1206246

(9) “PERFICIENT, INC.,” account number 1208313

(10) “Cincinnati Bell Inc” account number 1231052

(11) “Daymark Solutions Inc” account number 1231053 and account number 1231054-E

(12) “Rosetta Marketing Group” account number 1231055 and account number
1231058-E

(13) “Prolifics Inc” account number 1231059 and account number 1231061-E

(14) “Continental Resources Inc.” account number 1231069 and account number
1231094-E

(15) “Teogas DBA Advanced Systems Group” account number 1231078 and account
number 1231079-E

(16) “Mapsys Inc” account number 1231085 and account number 1231086-E

(17) “S1 IT Solutions Inc” account number 1231088

(18) “Pomeroy IT Solutions” account number 1231097 and account number 1231099-E

(19) “Data Blue LLC” account number 1231116 and account number 1231117-E

(20) “Huber & Associates Inc” account number 1231101

(21) “Sycomp A Technology Company” account number 1231125 and account number
1231126-E

(22) “Infosystems Inc” account number 1231120 and account number 1231122-E

(23) “TSG Server and Storage” account number 1231114 and account number
1231115-E

(24) “Corus Consulting LLC / DBA Corus360” account number 1231104

(25) “Onx Enterprise Solutions Ltd” account number 1231980 and account number
1231982-E

(26) “Rockwell Automation, Inc.” account number 10477755, account number
10625932, account number 10000386, account number 10002212, account number
10002217, account number 10000386, account number 10186424, account number
10188101, account number 10285257, account number 10002212 and account number
10020835

(27) “Rockwell Automation Southeast Asia Pte Ltd” account number 10064158

 

Schedule C-1

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Section 2.4 of the Agreement shall be read in its entirety as follows:

 

SECTION 2.4 Determination of Yield and Interest Periods

 

(c)                                                                      Yield. 
The Net Investment shall accrue Yield at the Rate Types specified and determined
in accordance with this Section 2.4.

 

(d)                                                                    
[Reserved].

 

(e)                                                                     
[Reserved].

 

(f)                                                                       Rate
Definitions.  As used in this Section 2.4, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined).

 

“Base Rate” means, for any day, a rate per annum equal to the higher of (a) the
Federal Funds Rate for such day, plus 1.50% and (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”.  The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate.  Any change in the prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the weighted average rate charged to the
Administrative Agent on such day on federal fund transactions.

 

“Fluctuation Factor” means 1.5.

 

“Interest Period” means, each calendar month; provided that the initial Interest
Period hereunder is the period from (and including) the Amendment No. 30
Effective Date hereunder to and including the last day of the calendar month
thereafter.

 

Schedule I-1

--------------------------------------------------------------------------------


 

“Offshore Business Day” means any day other than a Saturday, Sunday or other day
on which banks are required or authorized to close in London or New York City
and on which dealings in Dollars are carried on in the London interbank market.

 

“Offshore Discontinuation” means the occurrence after the date hereof of either
of the following events on any day: (a) the Administrative Agent determines in
its reasonable discretion that (i) adequate and reasonable means do not exist
for ascertaining the Offshore Rate (including, without limitation, because the
Offshore Screen Rate is not available or published on a current basis) on such
day and (ii) circumstances are not likely to be temporary; or (b) the supervisor
for the administrator of the Offshore Screen Rate or an Official Body having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Offshore Screen Rate shall no longer
be used for determining interest rates for loans; or (c) syndicated loans
currently being executed, or that include language similar to that contained in
this definition, are being executed or amended (as applicable) to incorporate or
adopt a new benchmark interest rate to replace the Offshore Base Rate.

 

“Offshore Disruption Event” means the occurrence of any of the following events
on any day:  (a) any Investor reasonably determines that it would be contrary to
law or to the directive of any central bank or applicable regulation to fund at
the Offshore Rate in respect of its interest in the Investments on such day,
(b) a determination by any Investor, in its reasonable judgment, that the rate
at which deposits of Dollars are being offered to such Investor in the London
interbank market does not accurately and fairly reflect the cost to such
Investor of funding its interest in the Investments for such Interest Period, or
(c) the inability of any Investor, by reason of circumstances affecting the
London interbank market generally, to obtain Dollars in such market to fund its
interest in Investments for such day; provided, however, that if any of the
foregoing events affects one or more, but not all, of the Investors holding an
interest in Investments, then an Offshore Disruption Event shall exist only with
respect to the affected Investors; provided, further that an Offshore
Discontinuation shall not constitute an Offshore Disruption Event.

 

“Offshore Rate” means for any day during an Interest Period, a rate per annum
determined by the Administrative Agent pursuant to the following formula:

 

Offshore Rate =              Offshore Base Rate  

1.00 - Eurodollar Reserve Percentage

 

Where,

 

“Offshore Base Rate” means, for any day during any Interest Period, the rate per
annum (rounded upward to the nearest 1/100th of 1%) determined by the
Administrative Agent on such day equal to (a) the offered rate that appears as
of approximately 11:00 a.m. (London time) on such day (or if such day is not an
Offshore Business Day, on the nearest preceding Offshore Business Day) on the
page of the Bloomberg Screen that displays an average ICE Benchmark
Administration Interest Settlement Rate for deposits in U.S. Dollars

 

Schedule I-2

--------------------------------------------------------------------------------


 

with a one-month maturity beginning and for delivery on such Offshore Business
Day (“Offshore Screen Rate”);

 

provided, that if an Offshore Discontinuation shall have occurred with respect
to the Administrative Agent, the Offshore Rate with respect to the Investors
shall be such other rate as agreed upon by the Administrative Agent and the SPV
giving due consideration to the then prevailing market convention for
determining a rate of interest for similar financing transactions in the United
States at such time, provided that no Funding Agent shall have objected to such
agreed upon rate within five (5) Business Days of being notified by the
Administrative Agent of such agreed upon rate; provided, further that if the
Administrative Agent and the SPV are unable to agree upon another rate or any
Funding Agent makes an objection to a rate proposed by the Administrative Agent
and the SPV within five (5) Business Days of being notified of such proposal,
then the “Offshore Rate” for the Investors shall be deemed to be the Base Rate;
provided, further, that in the event the rate determined under the definition of
“Offshore Base Rate” shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement;

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day, whether or not applicable to any Investor,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “eurocurrency
liabilities”).  The Offshore Rate shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage;

 

“Rate Type” means the Offshore Rate or the Base Rate.

 

“Yield” means, for each day,

 

    1

YR x I x     360

 

where:

 

YR                              =                                         the
Yield Rate for the Investment for such day,

 

I                                          
=                                         the Investment for such day

 

; provided that no provision of the Agreement shall require the payment or
permit the collection of Yield in excess of the maximum permitted by applicable
law.

 

“Yield Rate” means, for any day during any Interest Period for the Investment,
an interest rate per annum equal to the Offshore Rate for such day; provided,
that in the event that an Offshore Disruption Event shall be continuing with
respect to any Investor, the Yield Rate for such day for

 

Schedule I-3

--------------------------------------------------------------------------------


 

such Investor shall be the Base Rate in effect on such day.  The “Yield Rate”
for any date on or after the declaration or automatic occurrence of the
Termination Date pursuant to Section 8.2 or clause (e) of the definition of
“Termination Date” shall be an interest rate equal to 2.50% per annum above the
Base Rate in effect on such day.

 

Schedule I-4

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Calculation of Required Reserves

 

“Calculation Period” means each fiscal month of Arrow.

 

“Concentration Percentage” for any Obligor of any Receivable at any time means,
the percentage set forth in the right-hand column below opposite the applicable
short term ratings of such Obligor (or the parent company of such Obligor, if
such Obligor’s obligations under the Receivables are guaranteed by the parent
company), it being understood that (i) in the event of a split rating, the lower
of the two ratings shall control, (ii) in the event that any Obligor does not
have (and the parent company guarantying such Obligor’s obligations, if
applicable, does not have) short term ratings from each of S&P and Moody’s, the
long term ratings of such Obligor (or the parent company of such Obligor, if
such Obligor’s obligations under the Receivables are guaranteed by the parent
company) shall be used and (iii) in the event that only one of the two rating
agencies has published a rating (whether short term or long term) for such
Obligor (or the parent company of such Obligor, if such Obligor’s obligations
under the Receivables are guaranteed by the parent company), such rating shall
control:

 

Short Term Ratings
S&P and Moody’s

 

Long Term Ratings
S&P and Moody’s

 

Concentration Percentage

 

“A-1+” and “P-1”

 

“AA-” and “Aa3”

 

15.00

%

“A-1” and “P-1”

 

“A-” and “A3”

 

12.50

%

“A-2” and “P-2”

 

“BBB” and “Baa2”

 

6.25

%

“A-3” and “P-3”

 

“BBB-” and “Baa3”

 

4.17

%

Less than “A-3” or “P-3”

 

Less than “BBB-” or “Baa3” or no rating

 

2.50

%

 

“Daily Average Sales” for any three Calculation Periods means the quotient of
(a) total sales during such Calculation Periods divided by (b) 91.

 

“Days Sales Outstanding” for any Calculation Period means the quotient (rounded,
if necessary, to the nearest whole number) of (a) Net Receivables Outstanding as
of the most recent Month End Date divided by (b) the Daily Average Sales for the
three Calculation Periods ended on the most recent Month End Date.

 

“Default Ratio” for any Calculation Period means the quotient, expressed as a
percentage, of (a) the aggregate Unpaid Balance of (i) each Receivable, the
scheduled due date of which is 91-120 days prior to the Month End Date and
(ii) each Receivable evidenced by a promissory note issued after the origination
of such Receivable, the scheduled due date of which is less than 91 days prior
to the Month End Date, divided by (b) the aggregate initial Unpaid Balance of
Receivables which arose during the Calculation Period ending on the Month End
Date five months prior.

 

Schedule II-1

--------------------------------------------------------------------------------


 

“Delinquency Ratio” for any Calculation Period means the quotient, expressed as
a percentage, of (a) the aggregate Unpaid Balance of (i) each Receivable, the
scheduled due date of which is 61-90 days prior to the Month End Date and
(ii) each Receivable evidenced by a promissory note issued after the origination
of such Receivable, the scheduled due date of which is less than 61 days prior
to the Month End Date, divided by (b) the aggregate initial Unpaid Balance of
Receivables which arose during the Calculation Period ending on the Month End
Date four months prior.

 

“Dilution” means on any date an amount equal to the sum, without duplication, of
the aggregate reduction effected on such day in the Unpaid Balances of the
Receivables attributable to any non-cash items including credits, rebates,
billing errors, sales or similar taxes, cash discounts, volume discounts,
allowances, disputes (it being understood that a Receivable is “subject to
dispute” only if and to the extent that, in the reasonable good faith judgment
of the related Originator (which shall be exercised in the ordinary course of
business) the Obligor’s obligation in respect of such Receivable is reduced on
account of any performance failure on the part of the related Originator),
set-offs, counterclaims, chargebacks, returned or repossessed goods, sales and
marketing discounts, warranties, any unapplied credit memos and other
adjustments that are made in respect of Obligors; provided, that writeoffs
related to an Obligor’s bad credit shall not constitute Dilution.

 

“Dilution Horizon Ratio” for any Calculation Period means the quotient of
(a) the aggregate amount of sales by the Originators giving rise to Receivables
in the most recently concluded period consisting of the greater of (i) one and
one half (1.5) Calculation Periods and (ii) the weighted average dilution
horizon calculated in accordance with the Agreed Upon Procedures as set forth in
Schedule V, divided by (b) the Net Pool Balance as of the Month End date for
such Calculation Period.

 

“Dilution Ratio” for any Calculation Period means the ratio (expressed as a
percentage) computed by dividing (a) the aggregate Dilution incurred during such
Calculation Period, by (b) the aggregate amount of sales by the Originators
giving rise to Receivables in the two month prior Calculation Period.”

 

“Dilution Reserve Ratio” for any Calculation Period means the product of (a) the
sum of (i) the product of the Dilution Stress Factor multiplied by the 12 month
average Dilution Ratio, plus (ii) the Dilution Volatility Ratio multiplied by
(b) the Dilution Horizon Ratio.

 

“Dilution Stress Factor” means 2.25.

 

“Dilution Volatility Ratio” for any Calculation Period means the product of
(a) the difference between (i) the highest three-month average Dilution Ratio
observed over the twelve consecutive Calculation Periods ending on the Month End
Date of such Calculation Period (the “Dilution Spike”) less (ii) the average of
the Dilution Ratios observed over the twelve consecutive Calculation Periods
ending on the Month End Date of such Calculation Period and (b) the quotient,
expressed as a percentage, of (x) the Dilution Spike, divided by (y) the average
of the Dilution Ratios observed over the twelve consecutive Calculation Periods
ending on the Month End Date of such Calculation Period.

 

Schedule II-2

--------------------------------------------------------------------------------


 

“Loss Horizon Ratio” for any Calculation Period means the quotient, expressed as
a percentage, of (a) the aggregate initial Unpaid Balance of Receivables which
arose during the most recently concluded WAPT Period, divided by (b) the Net
Pool Balance at the most recent Month End Date.

 

“Loss Reserve Ratio” for any Calculation Period means the product of (a) 2.25,
multiplied by (b) the Peak Default Ratio for such Calculation Period, multiplied
by (c) the Loss Horizon Ratio for such Calculation Period.

 

“Microsoft Singapore Receivables” means the Receivables generated by Microsoft
Operations Pte Ltd. pursuant to the contract between Microsoft Corp. and Arrow
Electronics, Inc. for so long as (x) the short term debt of Microsoft Corp. is
rated no less than “A-1+” by S&P and “P-1” by Moody’s and (y) the long term debt
of Microsoft Corp. is rated no less than “AA+” by S&P and “Aa1” by Moody’s.

 

“Minimum Reserve Ratio” for any Calculation Period means the sum of (a) 12.5%,
plus (b) the product of (i) the Dilution Ratio multiplied by (ii) the Dilution
Horizon Ratio.

 

“Month End Date” means the last day of each fiscal month of Arrow.

 

“Net Receivables Outstanding” means, as of any Month End Date, the difference
between (a) the amount of accounts receivables as reflected in the SPV’s books
and records in accordance with GAAP as of such Month End Date minus (b) the
aggregate amount of the allowance for the collection of doubtful Receivables as
reflected in the SPV’s books and records in accordance with GAAP as of such
Month End Date.

 

“Peak Default Ratio” for any Calculation Period means the highest three-month
rolling average Default Ratio observed during the twelve consecutive Calculation
Periods ending on the Month End Date of such Calculation Period.

 

“Required Reserves” at any time means the sum of (a) the Yield Reserve, plus
(b) the Servicing Fee Reserve, plus (c) the Net Pool Balance multiplied by the
greater of (i) the sum of the Loss Reserve Ratio and the Dilution Reserve Ratio
and (ii) the Minimum Reserve Ratio, each as in effect at such time.

 

“Servicing Fee Reserve” at any time means an amount equal to the product of
(a) the aggregate Unpaid Balance of Receivables as of the most recent Month End
Date, (b) 0.50%, and (c) the quotient of (i) 2.0 multiplied by Days Sales
Outstanding, divided by (ii) 360.

 

“Special Foreign Concentration Percentage” For each group of Permitted Foreign
Jurisdictions having the long term debt rating set forth in the left-hand column
below (each, a “Special Foreign Rating Tier”), the percentage set forth in the
right-hand column below opposite such long term debt ratings, it being
understood that (i) in the event of a split rating the lower of the two ratings
shall control the set to which the Receivables generated in such Permitted
Foreign

 

Schedule II-3

--------------------------------------------------------------------------------


 

Jurisdiction correspond and (ii) in the event that only one of the two rating
agencies has published a rating for a Permitted Foreign Jurisdiction, such
rating shall control:

 

“Special Foreign Rating Tier”
(Long Term Ratings
S&P and Moody’s)

 

“Special Foreign
Concentration Percentage”

 

“AAA” and “Aaa”

 

12.50

%

“AA” and “Aa2”

 

5.00

%

“A” and “A2”

 

5.00

%

“BBB-” and “Baa3”

 

3.00

%

“B-” and “B3”

 

2.00

%

Less than “B-” or “B3” or no rating

 

0.00

%

 

“WAPT” for any Calculation Period, the weighted average payment term (calculated
in months) for all Receivables, as of the last day of the immediately preceding
calendar quarter.

 

“WAPT Period” for any Calculation Period, the immediately preceding period
consisting of WAPT + 2.5 months.

 

“Yield Reserve” for any Calculation Period means an amount equal to the product
of (a) the Net Investment as of the most recent Month End Date, (b) 1.5, (c) the
Base Rate and (d) the quotient, expressed as a percentage, of (i) 2.00
multiplied by the Days Sales Outstanding divided by (ii) 360.

 

Schedule II-4

--------------------------------------------------------------------------------


 

SCHEDULE III

 

(Settlement Procedures)

 

Sections 2.12 through 2.15 of the Agreement shall be read in their entirety as
follows:

 

SECTION 2.12                                      Settlement Procedures.  (a) 
Daily Procedure.  On each Business Day, the Master Servicer shall, out of the
Collections of Receivables received or deemed received by the SPV or the Master
Servicer since the immediately preceding Business Day:

 

(i)                                     set aside and hold in trust for the
benefit of the Administrative Agent, on behalf of the Funding Agents for the
benefit of the Investors, an amount equal to the aggregate of the Yield and
Servicing Fee in each case accrued through such day for the Investment and any
other Aggregate Unpaids (other than Net Investment) accrued through such day and
in each case not previously set aside; and

 

(ii)                                  set aside and hold in trust for the
benefit of the Administrative Agent on behalf of the Funding Agents for the
benefit of the Investors an amount equal to the excess, if any, of

 

(A)                               the greatest of:

 

(1)                                 if the SPV shall have elected to reduce the
Net Investment under Section 2.13, the amount of the proposed reduction,

 

(2)                                 the amount, if any, by which the sum of the
Net Investment and Required Reserves shall exceed the Net Pool Balance, together
with the amount, if any, by which the Net Investment shall exceed the Maximum
Net Investment, and

 

(3)                                 if such day is on or after the Termination
Date (other than a Special Termination Date), the Net Investment, and

 

(4)                                 if such day is on or after a Special
Termination Date, the aggregate of the Net Investments held by such
Investor(s) with respect to which such Special Termination Date has occurred;
over

 

(B)                               the aggregate of the amounts theretofore set
aside and then so held for the benefit of the Administrative Agent pursuant to
this clause (ii); and

 

(iii)                               pay the remainder, if any, of such
Collections to the SPV for application to Reinvestment, for the benefit of the
Administrative Agent, on behalf of the Funding Agents for the benefit of the
Investors, in the Receivables and other Affected Assets in accordance

 

Schedule III-1

--------------------------------------------------------------------------------


 

with Section 2.2(b).  To the extent and for so long as such Collections may not
be reinvested pursuant to Section 2.2(b), the Master Servicer shall set aside
and hold such Collections in trust for the benefit of the Administrative Agent.

 

(b)                                 Yield Payment Date and Remittance Date
Procedure.

 

(i)                                     The Master Servicer shall deposit into
the Administrative Agent’s account on each Yield Payment Date, out of amounts
set aside pursuant to clause (i) of Section 2.12(a), an amount equal to the
accrued and unpaid Yield for the related Interest Period.

 

(ii)                                  The Master Servicer shall deposit into the
Administrative Agent’s account on each Remittance Date, out of amounts set aside
pursuant to clause (i) of Section 2.12(a), the Servicing Fee and any other Fees
due and payable pursuant to Section 2.5.

 

(iii)                               Notwithstanding clauses (i) and (ii) of
Section 2.12(b), amounts set aside pursuant to clause (i) of Section 2.12(a) in
respect of the Servicing Fee shall not be deposited by the Master Servicer into
the Administrative Agent’s account to the extent that the Master Servicer is
then entitled to retain such amounts pursuant to Section 2.12(c), from which
amounts the Master Servicer shall pay the Servicing Fee on the Remittance Date
for its own account.

 

(c)                                  Settlement Date Procedure.

 

(i)  The Master Servicer shall deposit into the Administrative Agent’s account,
on each Business Day selected by the SPV for a reduction of the Net Investment
under Section 2.13, the amount of Collections held for the Administrative Agent
pursuant to Section 2.12(a)(ii).

 

(ii)  On any date on or prior to the Termination Date, if the sum of the Net
Investment and Required Reserves exceeds the Net Pool Balance, the Master
Servicer shall immediately pay to the Administrative Agent’s account from
amounts set aside pursuant to clause (ii) or (to the extent not theretofore
reinvested) clause (iii) of Section 2.12(a) an amount equal to such excess.

 

(iii)  On each Settlement Date, the Master Servicer shall deposit to the
Administrative Agent’s account on behalf of Funding Agents for the benefit of
the Investors:

 

(A)                               out of the amounts set aside pursuant to
clause (i) of Section 2.12(a) and not theretofore deposited in accordance with
Section 2.12(b), (if none of Arrow and its Affiliates is then the Master
Servicer) the Servicing Fee, together with any other accrued Aggregate Unpaids
(other than Net Investment and other than Yield with respect to any Interest
Period not ending on or to such Settlement Date), in each case then due; and

 

Schedule III-2

--------------------------------------------------------------------------------


 

(B)                               out of the amount, if any, set aside pursuant
to clause (ii) and (to the extent not theretofore reinvested) clause (iii) of
Section 2.12(a) and not theretofore deposited to the Administrative Agent’s
account pursuant to this Section 2.12(c), an amount equal to the lesser of such
amount and the Net Investment;

 

provided, however, that the Administrative Agent hereby gives its consent (which
consent may be revoked upon the occurrence of a Termination Event or Potential
Termination Event), for the Master Servicer to retain amounts which would
otherwise be deposited in respect of accrued and unpaid Servicing Fee, in which
case if such amounts are so retained, no distribution shall be made in respect
of such Servicing Fee under clause (d) below.  Any amounts set aside pursuant to
Section 2.12(a) in excess of the amount required to be deposited in the
Administrative Agent’s account pursuant to this subsection (c) or pursuant to
subsection (b) above shall, solely to the extent then required by
Section 2.12(a), continue to be set aside and held in trust by the Master
Servicer for application on the next succeeding Settlement Date(s).

 

(d)                                 Order of Application.  (i) Upon receipt by
the Administrative Agent of funds deposited pursuant to subsection (b), the
Administrative Agent shall distribute them to the Investors, pro rata based on
the amount of Yield owing to each of them (as so notified by the Related Funding
Agents to the Administrative Agent in accordance with Section 2.12(d)), in
payment of the accrued and unpaid Yield on the Investment for the related
Interest Period and Fees then due and payable.  Upon receipt by the
Administrative Agent of funds deposited pursuant to subsection (c), the
Administrative Agent shall distribute them to the Persons, to the extent and for
the purposes and in the order of priority set forth below:

 

(1)                                 to the Investors, pro rata based on the
amount of accrued and unpaid Yield owing to each of them, in payment of the
accrued and unpaid Yield on the Investment;

 

(2)                                 if Arrow or any Affiliate of Arrow is not
then the Master Servicer, to the Master Servicer in payment of the accrued and
unpaid Servicing Fee payable on such Settlement Date;

 

(3)                                 provided no Termination Date has occurred
and is continuing, to the Investors with respect to which a Special Termination
Date has occurred, pro rata based on their respective interests in the Asset
Interest (as determined in accordance with Section 2.1(b)), in reduction of the
Net Investment held by such Investors;

 

(4)                                 to the Investors, pro rata based on their
respective interests in the Asset Interest (as determined in accordance with
Section 2.1(b)), in reduction of the Net Investment;

 

(5)                                 to the Investors, pro rata in payment of any
Aggregate Unpaids in respect of breakage costs owed by the SPV hereunder to such
Investors;

 

Schedule III-3

--------------------------------------------------------------------------------


 

(6)                                 to the Administrative Agent and the
applicable Funding Agents, and Investors, pro rata in payment of any other
Aggregate Unpaids owed by the SPV hereunder to such Person (other than Net
Investment, Yield and Servicing Fee); and

 

(7)                                 if Arrow or any Affiliate of Arrow is the
Master Servicer, to the Master Servicer in payment of the accrued Servicing Fee
payable on such Settlement Date, to the extent not retained pursuant to
subsection (c) above.

 

(ii)                                  In determining the amount of Yield owed to
each Investor, the Administrative Agent shall be entitled to rely on the
information provided by the Related Funding Agent, which information shall be
delivered no later than the Business Day prior to a Yield Payment Date to the
SPV, the Master Servicer and the Administrative Agent.  The SPV shall be
entitled to rely on such information for all purposes under the Transaction
Documents.

 

SECTION 2.13              Optional Reduction of Net Investment.  The SPV may at
any time elect to cause the reduction of the Net Investment as follows:

 

(a)                                 the SPV shall instruct the Master Servicer
to (and the Master Servicer shall) set aside Collections and hold them in trust
for the Administrative Agent under clause (ii) of Section 2.12(a) until the
amount so set aside shall equal the desired amount of reduction;

 

(b)                                 the SPV shall deliver to the Administrative
Agent and each Funding Agent an Optional Reduction Notice by no later than 12:00
p.m. (New York City time) on the Business Day of such reduction; and

 

(c)                                  on each Business Day specified in the SPV’s
notice, the Master Servicer shall pay to the Administrative Agent, in reduction
of the Net Investment, the amount of such Collections so held or, if less, the
Net Investment (it being understood that the Net Investment shall not be deemed
reduced by any amount set aside or held pursuant to this Section 2.13 unless and
until, and then only to the extent that, such amount is finally paid to the
Administrative Agent as aforesaid).

 

SECTION 2.14  Application of Collections Distributable to SPV.  Unless otherwise
instructed by the SPV, the Master Servicer shall allocate and apply, on behalf
of the SPV, Collections distributable to the SPV hereunder first, to the payment
or provision for payment of the SPV’s operating expenses, as instructed by the
SPV, second, to the payment or provision for payment when due of accrued
interest on any Subordinated Obligations payable by the SPV to Arrow under the
First Tier Agreement, third, to the payment to Arrow of the purchase price of
new Receivables in accordance with the First Tier Agreement, fourth, to the
payment to Arrow of any Subordinated Obligations payable by the SPV to Arrow
pursuant to the First Tier Agreement, and fifth, to the making of advances to
Arrow pursuant to Section 3.2 of the First Tier Agreement, subject to
Section 6.2(k).  Any amounts distributable to the SPV and not allocated pursuant
to this Section 2.14, may, at the option of the SPV, be invested in Eligible
Investments or in direct obligations of (including obligations issued or held in
book entry form on the books of) the Department of the Treasury of the United
States of America.

 

Schedule III-4

--------------------------------------------------------------------------------


 

SECTION 2.15  Collections Held in Trust.  So long as the SPV or the Master
Servicer shall hold any Collections or Deemed Collections then or thereafter
required to be paid by the SPV to the Master Servicer or by the SPV or the
Master Servicer to the Administrative Agent, it shall hold such Collections in
trust, and, if requested by the Administrative Agent after the occurrence and
during the continuance of a Termination Event or Potential Termination Event (if
such Potential Termination Event is not capable of being cured), shall deposit
such Collections within one Business Day of receipt thereof into the Collection
Account.  The Net Investment shall not be deemed reduced by any amount held in
trust by the Master Servicer or in the Collection Account pursuant to
Section 2.12 unless and until, and then only to the extent that, such amount is
finally paid to the Administrative Agent in accordance with Section 2.12(c).

 

Schedule III-5

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

Calculation of Fees

 

“Facility Fee” means a fee, calculated on the basis of the actual number of days
elapsed divided by 360 and payable by the SPV to each Related Funding Agent on
each Remittance Date (to be allocated among such Related Funding Agent, the
Conduit Investors associated with such Related Funding Agent, and its Related
Alternate Investor, as appropriate), in an amount equal to the product of
(i) the daily average of such Related Alternate Investor’s Commitment during the
calendar month immediately prior to such Remittance Date, as applicable, and
(ii) forty (40) basis points per annum.

 

“Program Fee” means a fee, calculated on the basis of the actual number of days
elapsed divided by 360 and payable by the SPV to each Investor, on each
Remittance Date, in an amount equal to the product of (i) the daily average Net
Investment held by such Investor during the calendar month immediately prior to
such Remittance Date, and (ii) forty (40) basis points per annum.

 

Schedule IV-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

AGREED UPON PROCEDURES

 

1.                          Monthly Report — Originator Level

 

Verify the accuracy of the monthly reports for Month#1 and Month#2.

 

·                  Determine whether the items shown on the monthly report
complies with the terms of the TAA, such as proper reporting of the rollforward
and aging and proper calculation of ineligibles.

 

·                  Verify the accuracy of the large obligor (concentrations) and
payable and contra information provided to the corporate location for possible
inclusion in the consolidated monthly report.

 

·                  Trace line items to supporting documentation (and to the
general ledger, if applicable), including tracing cash back to the bank
statements.  Recalculate line items.

 

2.                          Monthly Report — Consolidated / Consolidating

 

Verify the accuracy of the monthly report for Month#1 and Month#2.

 

·                  Determine whether the rollforward, aging, and eligible
receivables are accurately stated by tracing line items for the various
originators to the consolidating schedule.

 

·                  Recalculate the consolidated ratios in accordance with the
definitions in the TAA.

 

·                  Review supporting documentation for determining the obligor
concentrations.  Ascertain that the concentration information was accurately
included in the consolidating and consolidated concentration information.

 

·                  Prepare a chart of the line items analyzed and a comparison
of the company prepared figures to those you recomputed. Briefly describe the
nature of the supporting documentation for each line item.

 

3.                          Obligor Concentration

 

Ask management to provide you with an aged listing of the 10 largest obligors
(aggregating exposure among affiliated obligors) at month end Month#2.  Verify
the accuracy of this information on a sample basis by tracing amounts to the
summary or detailed aged receivable trial balance.  Include the payment terms
granted to each obligor in your exhibit.  Attach this listing as an exhibit to
your report.

 

4.                          Aging

 

For Month#1 and Month#2, obtain the reconciliation of the aging per monthly
report to the aged trial balance & the general ledger.  Describe the nature of
any significant reconciling items.  Note the timeliness of completion. 
Summarize each of the reconciliations and include the details for each
significant reconciling item in the report.

 

Include a description of the aging methodology in your report (i.e. DPI). 
Describe how unapplied amounts and/or partial payments affect an account’s aging
status.

 

Select 10 invoices from among the various aging categories at month end Month#2,
and:

 

Schedule V-1

--------------------------------------------------------------------------------


 

·                  Determine if the accounts are being properly aged in
accordance with the terms and methodology.  Note any accounts that may be aged
in a non-conforming manner.

 

·                  Determine whether the terms of payment on the sale receipt
would make the sales receipt ineligible for purchase.  If so, determine if the
company is properly excluding such invoices from sale to the conduits.

 

·                  Obtain the related documentation pertaining to proof of
delivery.  Determine that the invoices were issued either coincident with or
subsequent to the purchase of goods.

 

·                  Prepare a listing of the accounts analyzed with an indication
of the aging accuracy, the payment terms as stated on the face of the invoice,
which entity the invoice relates to, and reason for delinquency, if any.

 

·                  Verify the originator name listed on each invoice and whether
the name matches the name of an Originator listed in the underlying transaction
documents and indicate whether the Originator is eligible.

 

Discuss with management the magnitude of accounts/invoices in the aging at the
end of Month#2 that have been extended, modified or restructured.

 

Ask management to provide an aging of debit balances only as of a recent month
end (i.e. no credits in the aging buckets).  Compare debit balance aging totals
to the aging on the monthly report.  Recalculate the delinquency ratio based on
debit balance aging and compare it to the ratio reported on the monthly report.

 

5.                          Dilution - Credit Memos & Rebills

 

Select 30 credit memos that were issued in the last 2-3 months (SPECIFIED
MONTHS).  Compute the weighted average dilution horizon (WADH).  Prepare a table
summarizing the WADH by entity and by type (returns, discounts, allowances,
rebates, etc.) of credit memo.  In addition, compare this year’s WADH with what
was calculated in the prior audit.

 

6.                          Invoice Resolution Test

 

Select a sample of 10 invoices dating from Month 200X (three months prior) and
trace these invoices through to resolution (i.e. collection, dilution,
write-off, or delinquent).  Prepare a listing of each invoice analyzed and
include this detailed information in an exhibit to your report.  Be sure to
include the payment terms on the face of invoice your exhibit.

 

7.                          Delinquent Obligors

 

Obtain from management a listing of the 10 obligors that comprise the largest
portion of the 61-90 DPI aging bucket at month end Month#2.  Note what actions
have been taken by management to expedite payment and the expected resolution. 
Inquire as to the reasons for material past due amounts.  In your report, note
whether or not these balances were paid as of the date of fieldwork.  Include
this analysis as an exhibit to your report.

 

8.                          Write-offs

 

Obtain an understanding of the method used to write off uncollectible accounts
(i.e.: write off to an accrued allowance account or write off directly to the
bad debt expense).  Review the appropriate general ledger account (e.g. bad debt
allowance account) for conformity with the write offs reported on the
Receivables Rollforward.  Provide an explanation for any variances noted.

 

Schedule V-2

--------------------------------------------------------------------------------


 

Obtain from management the 5 largest write-offs in the 6-12 months ended
Month#2.  Obtain an explanation for each write-off and determine which aging
bucket these receivable amounts were in at the time they were written-off.  Be
sure to include the date of the write-off in your analysis. Include this
analysis as an exhibit to your report.

 

9.                          Collection Methodology

 

Obtain a current listing of the lockbox/collection account(s) into which
collections on purchased receivables are deposited.  Compare this to the listing
presented in the TAA.

 

Examine the most recent bank statement/general ledger reconciliations for the
1-2 largest lockbox/collection account(s), noting the timeliness of completion
and materiality of any unreconciled variances.  Which entity’s name is on each
of these bank statements?

 

Ask management to prepare a schedule for Month#1 and Month#2 summarizing
collections by obligor remittance location.

 

SECTION 1.13
Location of Remittance:

 

SECTION 11.15
Bank Name
SECTION 11.16
Account Number
SECTION 11.17
Account Holder

 

Month#1
$000’s)

 

 

 

Month#2
($000’s)

 

%

 

Collection Account (via Lockbox, Wire Transfer or ACH)

 

 

 

$

 

 

 

 

$

 

 

 

 

Company’s office

 

 

 

 

 

 

 

 

 

 

 

Other (describe)

 

 

 

 

 

 

 

 

 

 

 

(a)                   TOTAL Deposits per Bank Statements

 

 

 

$

 

 

 

 

$

 

 

 

 

(b)                   Less: Non-AR related Deposits

 

 

 

 

 

 

 

 

 

 

 

(c)                    Subtotal

 

 

 

$

 

 

100

%

$

 

 

100

%

(d)                 +/- Reconciling items

 

 

 

 

 

 

 

 

 

 

 

(e)                  Total Collections per Monthly Report

 

 

 

$

 

 

 

 

$

 

 

 

 

 

Verify the accuracy of the information on the Excel spreadsheet by tracing the
data to the bank statements, accounting records, and the monthly report. 
Explain any large reconciling items.

 

Schedule V-3

--------------------------------------------------------------------------------


 

If any of the collections are remitted directly to the company’s offices, ask
management where (bank name & account number) these in-house receipts are
eventually deposited.  If the amount of monthly in-house collections cannot be
precisely quantified, ask for an estimate.  Also, describe how promptly such
collections are being deposited into the bank account (i.e. are the payments
deposited within 2 business days or do they wait until the end of the week
before making the deposit?).

 

10.                   Cash Applications Test

 

Select a sample of 5 cash receipts from a recent cash collections report and
determine if the cash was applied to the correct invoices and if the paid
invoices were promptly removed from the aging.  (In your sample, attempt to
select one receipt from each of the remittance locations noted in the preceding
step.)

 

11.                   Credit & Collection Policy / Credit File Review

 

Inquire as to any material changes/updates in the Credit and Collection Policy
since Month [20XX].  If so, obtain a copy of any revisions.  If not, inquire if
any changes are being planned.

 

Select [3-5] credit files for a sample active new receivable obligors (i.e.
recently granted credit for the first time) in the last 6-12 months.  Test
adherence to the company’s Credit Policy, including: proper credit approval,
recency/date of financial information (D&B, financial statements), credit
references, adherence to credit limit, etc.  Prepare a listing of the files
analyzed, noting your results and the adequacy of compliance with the required
terms.

 

12.                   Daily Balances

 

Obtain the daily receivable balances for Month#1 and Month#2 (OR use daily sales
and daily collections to create a pro-forma daily AR balance).  Graph this
information and include both the underlying data and the graph in your report.

 

13.                   Contras/Payables Concentration

 

Inquire of management regarding any known contra accounts.  For any known contra
accounts, obtain the receivable balance and the payable balance at month end
Month#2.  Confirm that any contra offset amounts are included in the ineligible
receivables calculation.  Attach your analysis as an exhibit to the report.

 

14.                     Accounting Entries Relating to the Transaction

 

Determine whether the receivables being transferred were done so in accordance
with the Sale Agreement and TAA by reviewing the most recent the journal entries
made on the books & records of the various entities involved.  In each case, be
sure to note the date the entries were recorded, trace the journal entries to
the respective general ledgers, and attach copies of the journal entries to your
report.

 

·                  Review the entries made on the books & records of Arrow
Electronics, Inc., Arrow Asia Distribution Limited, Arrow Enterprises Computing
Solutions, Inc. (“Originators”) to reflect the sale of the receivables to Arrow
Electronics Funding Corporation (“SPE”).  Note whether or not the funds received
by Originator from the

 

Schedule V-4

--------------------------------------------------------------------------------


 

SPE were commensurate with the value of the receivables transferred.  What
discount rate was used by the Originator?  Ask management to provide (ideally in
writing) the rationale behind the establishment of the discount rate.

 

·                  Review the entries made on the books & records of the SPE to
reflect the purchase of receivables from the Originator.

 

·                  Review the entries made on the books & records of SPE to
reflect the sale of an interest in the receivables to the conduit(s).  Note that
the initial funding date was [XX/XX/XX].

 

15.                     Computer Systems & Reporting

 

Determine whether the master data processing records are marked with a legend in
accordance with the terms of the TAA to indicate the ownership interest. 
Ascertain the coding used to identify the purchased receivables on the system. 
Briefly describe the legend and the coding in your report.  Is there a header or
note on the aging indicating that the receivables are no longer owned by the
Originators (Arrow Electronics, Inc., Arrow Asia Distribution Limited, Arrow
Enterprises Computing Solutions, Inc.)?

 

How is the fact that the receivables are securitized reflected on the
Originators’ (Arrow Electronics, Inc., Arrow Asia Distribution Limited, Arrow
Enterprises Computing Solutions, Inc.) general ledger?

 

Inquire of management if any significant changes have been made to the computer
systems used in servicing the receivables since [XX/XX/XX].  If so, document any
changes.  If not, inquire as to whether any changes are being planned.

 

Inquire of management when Arrow Electronics, Inc. (“Servicer or Originator”)
last tested its disaster recovery plan, what the results were, how any issues
were addressed, and when the next disaster recovery test will be conducted.

 

16.                   Audits - Internal & External

 

Inquire if Internal Auditors have performed any reviews of the credit procedures
and/or receivable system during [20XX/the last twelve months].  Review copies of
any internal audit reports.  Include in your report a list of any issues that
may pertain to the receivables being purchased and related areas (i.e. EDP,
collections, invoicing or general ledger systems) and how these issues have
been/will be addressed.  Discuss with the Internal Auditors their planned
schedule of coverage in [20XX/the next twelve months].

 

Discuss with the Public Accounting Firm (“External Auditors” or [AUDIT FIRM
NAME]) the results from the receivable confirmation procedures performed in
connection with the [XX/XX/XX] FYE financial audit of the Servicer or Originator
— Arrow Electronics, Inc.  If possible, quantify the extent of the coverage and
specify the type of procedures used (negative/positive confirmations, subsequent
cash receipts), noting any issues.

 

Obtain a copy of the Management Letter (if any) prepared in conjunction with the
[XX/XX/XX] FYE financial audit of the Servicer.  Note any weaknesses identified
in the Servicer’s receivable operations and/or related controls (i.e. EDP and
general ledger systems).  Discuss the current status of these issues with
management.

 

Schedule V-5

--------------------------------------------------------------------------------


 

Regarding the Sarbanes-Oxley Act requirements, review the 10K filing (Annual
report - SEC, EDGAR, or Company’s website).  State in your report the External
Auditor’s opinion on the effectiveness of the client’s internal controls.  If
any deficiencies are noted in their opinion, discuss with management steps taken
to resolve any deficiencies relating to receivables.

 

17.                   Seller/Originator

 

Ask management to provide details regarding any events that may impact the UCC
Financing Statement filings such as mergers, acquisitions, asset sales, or any
changes in corporate names, location of chief executive offices, location of
books and records relative to receivables. Provide a legal organizational chart
indicating where receivables are originated. Validate the listing matches the
Originators listed in the underlying documents.

 

Schedule V-6

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(g)

 

List of Actions and Suits

 

Arrow Electronics, Inc.

 

N/A

 

Arrow Electronics Funding Corporation

 

N/A

 

Schedule 4.1(g)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(i)

 

Location of Certain Offices and Records

 

Arrow Electronics Funding Corporation

Location of Certain Offices and Records

 

Principal Place of Business:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

 

Chief Executive Office:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

 

Location of Records:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

Arrow Electronics, Inc.

Location of Certain Offices and Records

 

Principal Place of Business:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

 

Chief Executive Office:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

 

Location of Records:

9201 E. Dry Creek Road

 

Centennial, Colorado 80112

 

Schedule 4.1(i)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(k)

 

List of Subsidiaries, Divisions and Tradenames; FEIN

 

Subsidiaries:

None.

 

 

Divisions:

None.

 

 

Tradenames:

None.

 

 

Federal Employer

 

Identification Number:

 

 

Schedule 4.1(k)-1

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of Assignment and Assumption Agreement

 

Reference is made to the Transfer and Administration Agreement dated as of
March   , 2001 as it may be amended or otherwise modified from time to time (as
so amended or modified, the “Agreement”) among ARROW ELECTRONICS FUNDING
CORPORATION, as transferor (in such capacity, the “SPV”), ARROW
ELECTRONICS, INC., individually (the “Arrow”) and as master servicer (in such
capacity, the “Master Servicer”), the parties thereto as “CONDUIT INVESTORS,”
“ALTERNATE INVESTORS” and “FUNDING AGENTS,” MIZUHO BANK, LTD., as Structuring
Agent, and BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent. 
Terms defined in the Agreement are used herein with the same meaning.

 

[                   ] (the “Assignor”) and [                     ] (the
“Assignee”) agree as follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, without recourse and without representation and warranty, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
all of the Assignor’s rights and obligations under the Agreement and the other
Transaction Documents.  Such interest expressed as a percentage of all rights
and obligations of the Related Alternate Investors, shall be equal to the
percentage equivalent of a fraction the numerator of which is $[        ] and
the denominator of which is the Facility Limit.  After giving effect to such
sale and assignment, the Assignee’s Commitment will be as set forth on the
signature page hereto.

 

1.                                      In consideration of the payment of
$[           ], being [   ]% of the existing Net Investment, and of
$[           ], being [   ]% of the aggregate unpaid accrued discount, receipt
of which payment is hereby acknowledged, the Assignor hereby assigns to the
Agent for the account of the Assignee, and the Assignee hereby purchases from
the Assignor, a [   ]% interest in and to all of the Assignor’s right, title and
interest in and to the Net Investment purchased by the undersigned on March   ,
2001 under the Agreement.

 

2.                                      Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any Adverse Claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Agreement, any other Transaction Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Agreement or
the Receivables, any other Transaction Document or any other instrument or
document furnished pursuant thereto; and (iii) makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any of the SPV or the Master Servicer, Arrow or any Originator or the
performance or observance by any of the SPV or the Master Servicer, Arrow or any
Originator of any of its obligations under the Agreement, any other Transaction
Document, or any instrument or document furnished pursuant thereto.

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

3.                                      The Assignee (i) confirms that it has
received a copy of the Agreement, the First Tier Agreement and each Originator
Agreement together with copies of the financial statements referred to in
Section 6.1 of the Agreement, to the extent delivered through the date of this
Assignment and Assumption Agreement (the “Assignment”), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent, any Funding Agent, any of
their respective Affiliates, any Conduit Investor, the Assignor or any other
Alternate Investor and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement and any other Transaction Document;
(iii) appoints and authorizes the Administrative Agent and the Related Funding
Agent to take such action as Administrative Agent or the Related Funding Agent
on its behalf and to exercise such powers and discretion under the Agreement and
the other Transaction Documents as are delegated to the Administrative Agent or
the Related Funding Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Agreement are required to be performed by it as an Alternate Investor;
(v) specifies as its address for notices and its account for payments the office
and account set forth beneath its name on the signature pages hereof;
(vi) attaches the forms prescribed by the Internal Revenue Service of the United
States of America certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Agreement or such other documents
as are necessary to indicate that all such payments are subject to such rates at
a rate reduced by an applicable tax treaty, and (vii) agrees to comply with
Section 9.3(f) of the Agreement.

 

4.                                      The effective date for this Assignment
shall be the later of (i) the date on which the Related Funding Agent and the
Administrative Agent, receive this Assignment executed by the parties hereto and
receives the consent of the Related Funding Agent, and to the extent required
under the Agreement, the SPV, and (ii) the date of this Assignment (the
“Effective Date”).  Following the execution of this Assignment and the consent
of the Related Funding Agent, and to the extent required under the Agreement,
the SPV, this Assignment will be delivered to the Administrative Agent for
acceptance and recording.

 

5.                                      Upon such acceptance and recording, as
of the Effective Date, (i) the Assignee shall be a party to the Agreement and,
to the extent provided in this Assignment, have the rights and obligations of an
Alternate Investor thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment, relinquish its rights and be released from its
obligations under the Agreement.

 

6.                                      Upon such acceptance and recording, from
and after the Effective Date, the Administrative Agent shall make all payments
under the Agreement in respect of the interest assigned hereby (including,
without limitation, all payments in respect of such interest in Net Investment,
Discount and fees) to the Assignee.  The Assignor and Assignee shall make all
appropriate adjustments in payments under the Agreement for periods prior to the
Effective Date directly between themselves.

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

7.                                      The Assignee shall not be required to
fund hereunder an aggregate amount at any time outstanding in excess of
$[           ], minus the aggregate outstanding amount of any interest funded by
the Assignee in its capacity as a participant under any Program Support
Agreement.

 

8.                                      The Assignor agrees to pay the Assignee
its pro rata share of fees in an amount equal to the product of (a) [     ]
per annum and (b) the Assignor’s Commitment during the period after the
Effective Date for which such fees are owing and paid by the SPV pursuant to the
Agreement. Amounts paid under this section shall be credited against amounts
payable to the Assignee under any participation agreement entered into pursuant
to the Agreement.

 

9.                                      THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

10.                               This agreement contains the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire Agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

11.                               If any one or more of the covenants,
agreements, provisions or terms of this agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions, or
terms shall be deemed severable from the remaining covenants, agreements,
provisions, or terms of this agreement and shall in no way affect the validity
or enforceability of the other provisions of this agreement.

 

12.                               This agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery by
facsimile of an executed signature page of this agreement shall be effective as
delivery of an executed counterpart hereof.

 

13.                               This agreement shall be binding on the parties
hereto and their respective successors and assigns.

 

[Signatures commence upon the following page]

 

Exhibit A-1-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the date first above written

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-1-4

--------------------------------------------------------------------------------


 

Address for notices and Account for payments:

 

For Credit Matters:                                         For Administrative
Matters:

 

[NAME]

 

 

[NAME]

 

 

 

 

 

 

 

 

Attention:

 

 

Attention:

 

 

 

 

Telephone:

[(   )    -    ]

Telephone:

[(   )    -    ]

Telefax:

[(   )    -    ]

Telefax:

[(   )    -    ]

 

Account for Payments:

 

NAME

 

 

ABA Number:

[   -   -   ]

Account Number:

[             ]

Attention:

[                ]

Re:

[                   ]

 

 

Consented to this [     ] day of

[                                        ], 20   

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:

 

 

Name:

 

Title:

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit A-1-5

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Contract

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Exhibit C

 

Credit and Collection Policies and Practices

 

The Credit and Collection Policy or Policies and practices of Arrow, Arrow ECS
and Arrow Asia, relating to Contracts and Receivables, existing on the date
hereof are as set forth in manuals that were delivered by the SPV on
August [   ], 2016 to the Administrative Agent, as modified from time to time,
in compliance with Sections 6.1(a)(vii) and 6.2(c).

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Exhibit D

 

Form of Investment Request

 

ARROW ELECTRONICS FUNDING CORPORATION (the “SPV”), pursuant to Section 2.3(a) of
the Transfer and Administration Agreement, dated as of March   , 2001 (as
amended, modified, or supplemented from time to time, the “Agreement”), among
the SPV, ARROW ELECTRONICS, INC., individually (“Arrow”) and as master servicer
(in such capacity, the “Master Servicer”), the parties thereto as “CONDUIT
INVESTORS,” “ALTERNATE INVESTORS” and “FUNDING AGENTS,” MIZUHO BANK, LTD., as
Structuring Agent, and BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative
Agent, effect an Investment from it pursuant to the following instructions:

 

Investment Date:[                ]

Investment request is made to:  [specify [Conduit Investor] [Alternate
Investors] of Related Funding Agent]

 

Investment Amount:[                                   ](2)

Investment Amount per Funding Agent:

 

Funding Agent

 

Pro Rata Share
(rounded)

 

Amount Requested

 

Funding Agent A

 

%

 

$

 

 

Funding Agent B

 

%

 

$

 

 

Funding Agent C

 

%

 

$

 

 

Funding Agent D

 

%

 

$

 

 

Funding Agent E

 

%

 

$

 

 

Funding Agent F

 

%

 

$

 

 

Total

 

100

%

$

 

 

 

Account to be credited:

 

[bank name]

ABA No.[                                                 ]

Account No. [                                       ]

Reference No.[                                ]

 

Please credit the above-mentioned account on the Investment Date.  Capitalized
terms used herein and not otherwise defined herein have the meaning assigned to
them in the Agreement.

 

The SPV hereby certifies as of the date hereof that the conditions precedent to
such Investment set forth in Section 5.2 of the Agreement have been satisfied,
and that all of the

 

--------------------------------------------------------------------------------

(2)   At least $5,000,000 and in integral multiples of $1,000,000.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

representations and warranties made in Section 4.1 of the Agreement are true and
correct on and as of the Investment Date, both before and after giving effect to
the Investment.

 

ARROW ELECTRONICS FUNDING CORPORATION

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit D-2

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Optional Reduction Notice

 

ARROW ELECTRONICS FUNDING CORPORATION (the “SPV”), pursuant to Section 2.13 of
the Transfer and Administration Agreement, dated as of March   , 2001 (as
amended, modified, or supplemented from time to time, the “Agreement”), among
the SPV, ARROW ELECTRONICS, INC., individually (“Arrow”) and as master servicer
(in such capacity, the “Master Servicer”), the parties thereto as “CONDUIT
INVESTORS,” “ALTERNATE INVESTORS” and “FUNDING AGENTS,” MIZUHO BANK, LTD., as
Structuring Agent, and BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative
Agent, effect an optional reduction of Net Investment pursuant to the following
instructions:

 

Optional Reduction Date:[                ]

Optional Reduction Amount:[                                              ]

Optional Reduction Amount per Funding Agent:

 

Funding Agent

 

Pro Rata Share
(rounded)

 

Reduction Amount

 

Funding Agent A

 

%

 

$

 

 

Funding Agent B

 

%

 

$

 

 

Funding Agent C

 

%

 

$

 

 

Funding Agent D

 

%

 

$

 

 

Funding Agent E

 

%

 

$

 

 

Funding Agent F

 

%

 

$

 

 

Total

 

100

%

$

 

 

 

Capitalized terms used herein and not otherwise defined herein have the meaning
assigned to them in the Agreement.

 

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION

 

 

 

 

 

 

Dated:

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

Form of Servicer Report

 

Exhibit F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

Form of SPV Secretary’s Certificate

 

SECRETARY’S CERTIFICATE

 

March   , 2001

 

I, [                  ], the undersigned [                ] of Arrow Electronics
Funding Corporation (the “SPV”), a Delaware corporation, DO HEREBY CERTIFY that:

 

2.                                      Attached hereto as Annex A is a true and
complete copy of the Certificate of Incorporation of the SPV as in effect on the
date hereof.

 

14.                               Attached hereto as Annex B is a true and
complete copy of the By-laws of the SPV as in effect on the date hereof.

 

15.                               Attached hereto as Annex C is a true and
complete copy of the resolutions duly adopted by the Board of Directors of the
SPV [adopted by unanimous written consent] as of March   , 2001, authorizing the
execution, delivery and performance of each of the documents mentioned therein,
which resolutions have not been revoked, modified, amended or rescinded and are
still in full force and effect.

 

16.                               The below-named persons have been duly
qualified as and at all times since March   , 2001, to and including the date
hereof have been officers or representatives of the SPV holding the respective
offices or positions below set opposite their names and are authorized to
execute on behalf of the SPV the below-mentioned Transfer and Administration
Agreement and all other Transaction Documents (as defined in such Transfer and
Administration Agreement) to which the SPV is a party and the signatures below
set opposite their names are their genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.                               The representations and warranties of the SPV
contained in Section 4.1 of the Transfer and Administration Agreement dated as
of March   , 2001 among the SPV, ARROW ELECTRONICS, INC., individually (the
“Arrow”) and as master servicer (in such capacity, the “Master Servicer”), the
parties thereto as “CONDUIT INVESTORS,” “ALTERNATE INVESTORS” and “FUNDING
AGENTS,” and BANK OF AMERICA, NATIONAL ASSOCIATION, a national banking
association are true and correct as if made on the date hereof.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

WITNESS my hand and seal of the SPV as of the day first above written.

 

 

 

 

Secretary

 

I, [                ] the undersigned, [                ] of the SPV, DO HEREBY
CERTIFY that [                     ] is the duly elected and qualified Secretary
of the SPV and the signature above is his/her genuine signature.

 

WITNESS my hand as of the day first above written.

 

 

 

 

[                           ]

 

Exhibit G-2

--------------------------------------------------------------------------------


 

Exhibit H

 

Form of [Originators/Master Servicer] Secretary’s Certificate

 

SECRETARY’S CERTIFICATE

 

March   , 2001

 

I, [                  ], the undersigned [                ] of
[Originator/Master Servicer] (the “[Originator/Master Servicer]”), a [        ]
corporation, DO HEREBY CERTIFY that:

 

3.                                      Attached hereto as Annex A is a true and
complete copy of the Certificate of Incorporation of the [Originator/Master
Servicer] as in effect on the date hereof.

 

18.                               Attached hereto as Annex B is a true and
complete copy of the By-laws of the [Originator/Master Servicer] as in effect on
the date hereof.

 

19.                               Attached hereto as Annex C is a true and
complete copy of the resolutions duly adopted by the Board of Directors of the
[Originator/Master Servicer] [adopted by unanimous written consent] as of
March   , 2001, authorizing the execution, delivery and performance of each of
the documents mentioned therein, which resolutions have not been revoked,
modified, amended or rescinded and are still in full force and effect.

 

20.                               The below-named persons have been duly
qualified as and at all times since March   , 2001, to and including the date
hereof have been officers or representatives of the [Originator/Master Servicer]
holding the respective offices or positions below set opposite their names and
are authorized to execute on behalf of the [Originator/Master Servicer] the
below-mentioned the Transfer and Administration Agreement dated as of
February   , 2001 among Arrow Electronics Funding Corporation, ARROW
ELECTRONICS, INC., individually (the “Arrow”) and as master servicer (in such
capacity, the “Master Servicer”), the parties thereto as “CONDUIT INVESTORS,”
“ALTERNATE INVESTORS” and “FUNDING AGENTS,” and BANK OF AMERICA, NATIONAL
ASSOCIATION, a national banking association (the “Agreement”) Originator Sale
Agreement and all other Transaction Documents to which the [Originator/Master
Servicer] is a party and the signatures below set opposite their names are their
genuine signatures:

 

Name

 

Signatures

 

Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21.                               The representations and warranties of the
[Originator/Master Servicer] contained in the Originator Sale Agreement [and
First Tier Agreement, each] dated as of March   , 2001, between the
[Originator/Master Servicer] and Arrow Electronics Funding Corporation [and the

 

Exhibit H-1

--------------------------------------------------------------------------------


 

representations and warranties of Arrow Originator, in its capacity as Servicer,
contained in Section 4.2 of the Agreement,] are true and correct as if made on
the date hereof.

 

WITNESS my hand and seal of the [Originator/Master Servicer] as of the date
first above written.

 

 

 

 

Secretary

 

I, the undersigned, [               ] of the [Originator/Master Servicer], DO
HEREBY CERTIFY that [                     ] is the duly elected and qualified
Secretary of the [Originator/Servicer] and the signature above is his/her
genuine signature.

 

WITNESS my hand as of the date first above written.

 

 

 

 

[                                      ]

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Exhibit I-1

 

Form of Opinion of Robert E. Klatell, Counsel to SPV, Originators and Master
Servicer

 

March   , 2001

 

To the parties listed on Schedule A

annexed hereto

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(m) of the Transfer and
Administration Agreement dated as of March 21, 2001 (the “Agreement”) among
Arrow Electronics Funding Corporation, as transferor (in such capacity, the
“SPV”), Arrow Electronics, Inc., individually (“Arrow”) and as master servicer
(in such capacity, the “Master Servicer”), the parties thereto as “Conduit
Investors,” “Alternate Investors” and “Funding Agents,” and Bank of America,
National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

I have acted as counsel to Arrow, Gates/Arrow Distributing, Inc. (together with
Arrow, the Applicable Originators) (in connection with the preparation of the
Agreement, the Originator Sale Agreement, the First Tier Agreement, the other
Transaction Documents and the transactions contemplated thereby.

 

I have examined, on the date hereof, the Agreement and all exhibits thereto, the
First Tier Agreement and all exhibits thereto, each Originator Sale Agreement,
certificates of public officials and of officers of the SPV, Arrow and the other
Originators and certified copies of Arrow’s, the others Originator’s and the
SPV’s certificate of incorporation, by-laws, the Board of Directors’ resolutions
authorizing Arrow’s, the other Originator’s and the SPV’s participation in the
transactions contemplated by the Agreement, the Originator Sale Agreement, the
First Tier Agreement, the other Transaction Documents, copies of each of the
above having been delivered to you.  I have also examined the closing documents
delivered pursuant to the Agreement, the Originator Sale Agreement and the First
Tier Agreement and copies of all such documents and records, and have made such
investigations of law, as we have deemed necessary and relevant as a basis for
our opinion.  With respect to the accuracy of material factual matters which
were not independently established, we have relied on certificates and
statements of officers of Arrow, the other Originators and the SPV.

 

On the basis of the foregoing, I am of the opinion that:

 

Exhibit I-1-0

--------------------------------------------------------------------------------


 

22.       Each of the Applicable Originators is a corporation duly incorporated,
validly existing and in good standing under the laws of its respective state or
jurisdiction of formation, has the corporate power and authority to own its
properties and to carry on its business as now being conducted, and had at all
relevant times, and now has, all necessary power, authority, and legal right to
acquire and own the Receivables and other Affected Assets, and is duly qualified
and in good standing as a foreign corporation and is authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification or authorization.

 

23.       Each of the Applicable Originators has the power, corporate and other,
and has taken all necessary corporate action to execute, deliver and perform the
Agreement, the First Tier Agreement, the Originator Sale Agreement and the other
Transaction Documents to which it is a party, each in accordance with its
respective terms, and to consummate the transactions contemplated thereby.  The
Transaction Documents to which each of Arrow and the other Originators is a
party have been duly executed and delivered by Arrow and the other Originators,
as applicable, and constitute the legal, valid and binding obligations of each
such party, enforceable against such party in accordance with their terms,
except as enforcement thereof may be limited by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

 

24.       The execution, delivery and performance in accordance with their terms
by each of Arrow and the other Originators of the First Tier Agreement,
Originator Sale Agreement and the other Transaction Documents to which it is a
party and the consummation of the transactions contemplated thereby, do not and
will not (i) require (a) any governmental approval or (b) any consent or
approval of any stockholder of Arrow or any of the other Originators that has
not been obtained, (ii) violate or conflict with, result in a breach of, or
constitute a default under (a) the certificate of incorporation or the by-laws
of Arrow or any of the other Originators, or (b) any other agreement to which
Arrow or any of the other Originators is a party or by which Arrow or any of the
other Originators or any of their respective properties may be bound, or
(iii) result in or require the creation or imposition of any Adverse Claim upon
any of the assets, property or revenue of Arrow or any of the other Originators
other than as contemplated by the First Tier Agreement or the Originator Sale
Agreement, as applicable.

 

25.       Except as set forth in the schedules attached hereto, there are not,
in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits, proceedings,
litigation or investigations, pending or to the best of our knowledge, after due
inquiry, threatened, (i) against the Arrow or any of the other Originators or
the business or any property of such parties except actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, have a Material Adverse Effect or (ii) relating to the First Tier
Agreement, the Originator Sale Agreement or any other Transaction Document.

 

26.       None of Arrow or any other Originator is, or is controlled by, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

Exhibit I-1-1

--------------------------------------------------------------------------------


 

The foregoing opinions and conclusions were given only in respect of the laws of
[insert state or other jurisdiction], the State of New York and, to the extent
specifically referred to herein, the Federal laws of the United States of
America.

 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider and any placement Agent or dealer of the Conduit Investor’s commercial
paper may rely on this opinion as of it were addressed to them.

 

 

Very truly yours,

 

Exhibit I-1-2

--------------------------------------------------------------------------------


 

Exhibit I-2

 

Form of Opinion of Milbank, Tweed, Hadley & McCloy LLP, Counsel to the SPV,
Originators and Master Servicer

 

March   , 2001

 

To the parties listed on Schedule A

annexed hereto

 

Ladies and Gentlemen:

 

This opinion is furnished to you pursuant to Section 5.1(m) of the Transfer and
Administration Agreement dated as of March   , 2001 (the “Agreement”) among
Arrow Electronics Funding Corporation, as transferor (in such capacity, the
“SPV”), Arrow Electronics, Inc., individually (the “Arrow”) and as master
servicer (in such capacity, the “Master Servicer”), the parties thereto as
“Conduit Investors,” “Alternate Investors” and “Funding Agents,” and Bank of
America, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings given such terms in the Agreement.

 

We have acted as counsel to Arrow, the other Originators and the SPV in
connection with the preparation of the Agreement, the Originator Sale Agreement,
the First Tier Agreement, the other Transaction Documents and the transactions
contemplated thereby.

 

We have examined, on the date hereof, the Agreement and all exhibits thereto,
the First Tier Agreement and all exhibits thereto, the Originator Sale
Agreement, certificates of public officials and of officers of the SPV, Arrow
and the other Originators and certified copies of Arrow’s, the others
Originator’s and the SPV’s certificate of incorporation, by-laws, the Board of
Directors’ resolutions authorizing Arrow’s, the other Originator’s and the SPV’s
participation in the transactions contemplated by the Agreement, the Originator
Sale Agreement, the First Tier Agreement, the other Transaction Documents,
copies of each of the above having been delivered to you, copies of the
financing statements on Form UCC-1 filed in the filing offices listed in
Schedule I hereto executed by each Originator (other than Arrow), as debtor, in
favor of Arrow, as secured party and showing the Administrative Agent, on behalf
of the Funding Agents (on behalf of the Conduit Investors and the Alternate
Investor), as the assignee of the secured party substantially in the form
attached hereto as Exhibit A (the “Originator Financing Statements”), copies of
the financing statements filed on Form UCC-1 filed in the filing offices listed
in Schedule II hereto executed by Arrow, as debtor, in favor of the SPV, as
secured party and showing the Administrative Agent, on behalf of the Funding
Agents (on behalf of the Conduit Investors and the Alternate Investors), as the
assignee of the secured party, substantially in the form attached hereto as
Exhibit B (the “Arrow Financing Statements”) and copies of the financing
statements on Form UCC-1 filed in the filing offices listed

 

Exhibit I-2-1

--------------------------------------------------------------------------------


 

in Schedule III hereto executed by SPV, as debtor, in favor of the
Administrative Agent, on behalf of the Funding Agents (on behalf of the Conduit
Investors and the Alternate Investors), as secured party, substantially in the
form attached hereto as Exhibit C (the “SPV Financing Statements”).  We have
also examined the closing documents delivered pursuant to the Agreement, the
Originator Sale Agreement and the First Tier Agreement and copies of all such
documents and records, and have made such investigations of law, as we have
deemed necessary and relevant as a basis for our opinion.  With respect to the
accuracy of material factual matters which were not independently established,
we have relied on certificates and statements of officers of Arrow, the other
Originators and the SPV.

 

On the basis of the foregoing, we are of the opinion that:

 

27.       The SPV is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware, has the corporate power
and authority to own its properties and to carry on its business as now being
conducted, and had at all relevant times, and now has, all necessary power,
authority, and legal right to acquire and own the Receivables and other Affected
Assets, and is duly qualified and in good standing as a foreign corporation and
is authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization.

 

28.       The SPV has the power, corporate and other, and has taken all
necessary corporate action to execute, deliver and perform the Agreement and the
other Transaction Documents to which it is a party, each in accordance with its
respective terms, and to consummate the transactions contemplated thereby.  The
Transaction Documents to which the SPV is a party have been duly executed and
delivered by the SPV and constitute the legal, valid and binding obligations of
the SPV enforceable against the SPV in accordance with their terms, except as
enforcement thereof may be limited by bankruptcy, insolvency and other similar
laws affecting the enforcement of creditors’ rights generally and by general
equitable principles.

 

29.       The execution, delivery and performance in accordance with their terms
by the SPV of the Agreement and the other Transaction Documents and the
consummation of the transactions contemplated thereby, do not and will not
(i) require (a) any governmental approval or (b) any consent or approval of any
stockholder of the SPV that has not been obtained, (ii) violate or conflict
with, result in a breach of, or constitute a default under (a) the certificate
of incorporation or the by-laws of the SPV, (b) any other agreement to which the
SPV is a party or by which the SPV or any of its properties may be bound, or
(c) any Law applicable to the SPV of any court or of any Official Body having
jurisdiction over the SPV or any of its properties, or (iii) result in or
require the creation or imposition of any Adverse Claim upon any of the assets,
property or revenue of the SPV other than as contemplated by the Agreement.

 

30.       The execution, delivery and performance in accordance with their terms
by each of Arrow and the other Originators of the First Tier Agreement,
Originator Sale Agreement and the other Transaction Documents to which it is a
party and the consummation of the transactions contemplated

 

Exhibit I-2-2

--------------------------------------------------------------------------------


 

thereby, do not and will not (i) require (a) any governmental approval or
(b) any consent or approval of any stockholder of Arrow or any of the other
Originators that has not been obtained, (ii) violate or conflict with, result in
a breach of, or constitute a default under (a) the certificate of incorporation
or the by-laws of Arrow or any of the other Originators, (b) any other agreement
to which Arrow or any of the other Originators is a party or by which Arrow or
any of the other Originators or any of their respective properties may be bound,
or (c) any Law applicable to Arrow or any of the other Originators of any
Official Body having jurisdiction over Arrow or any of the other Originators or
any of its properties, or (iii) result in or require the creation or imposition
of any Adverse Claim upon any of the assets, property or revenue of Arrow or any
of the other Originators other than as contemplated by the First Tier Agreement
or the Originator Sale Agreement, as applicable.

 

31.       Except as set forth in the schedules attached hereto, there are not,
in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits, proceedings,
litigation or investigations, pending or to the best of our knowledge, after due
inquiry, threatened, (i) against the SPV or the business or any property of the
SPV except actions, suits or proceedings that, if adversely determined, would
not, singly or in the aggregate, have a Material Adverse Effect or (ii) relating
to the Agreement or any other Transaction Document.

 

32.       Except as set forth in the schedules attached hereto, there are not,
in any court or before any arbitrator of any kind or before or by any
governmental or non-governmental body, any actions, suits, proceedings,
litigation or investigations, pending or to the best of our knowledge, after due
inquiry, threatened, (i) against the Arrow or any of the other Originators or
the business or any property of such parties except actions, suits or
proceedings that, if adversely determined, would not, singly or in the
aggregate, have a Material Adverse Effect or (ii) relating to the First Tier
Agreement, the Originator Sale Agreement or any other Transaction Document.

 

33.       The Receivables constitute “accounts” or “general intangibles” as that
term is defined in the Uniform Commercial Code as in effect in the State of New
York.

 

34.       The Originator Sale Agreement creates a valid and enforceable security
interest (as that term is defined in Section 1-201(37) of the Uniform Commercial
Code (including the conflict of laws rules thereof) (the “UCC”) as in effect in
New York (the “New York UCC”) and [insert reference to applicable jurisdiction],
under Article 9 of the New York UCC [and under similar provisions of applicable
jurisdiction] (“Originator Sale Security Interest”) in favor of the SPV in the
Receivables and other Affected Assets and the proceeds thereof (except that the
First Tier Security Interest will attach to any Receivable created after the
date hereof only when the Originator possesses rights in such Receivable).  The
internal laws of [insert state or other jurisdiction] govern the perfection by
the filing of financing statements of the Originator Sale Security Interest in
the Receivables and the proceeds thereof.  The Originator Financing
Statement(s) have been filed in the filing office(s) located in [insert state or
other jurisdiction] listed in Schedule I hereto, which [is] [are] the only
office(s) in which filings are required under the [insert state or other
jurisdiction] UCC to perfect the Originator Sale Security Interest in the
Receivables and the proceeds thereof, and accordingly the Originator Sale
Security Interest in each Receivable and the proceeds thereof will, on the date
of the

 

Exhibit I-2-3

--------------------------------------------------------------------------------


 

initial transfer under the First Tier Agreement, be perfected under Article 9 of
the [insert state or other jurisdiction] UCC.  All filing fees and all taxes
required to be paid as a condition to or upon the filing of the Originator
Financing Statement(s) in [insert state or other jurisdiction] have been paid in
full.  As of the date hereof, there were no (i) UCC financing statements naming
the Originators  as debtor, originator or assignor and covering any Receivables
or other Affected Assets or any interest therein or (ii) notices of the filing
of any federal tax lien (filed pursuant to Section 6323 of the Internal Revenue
Code) or lien of the Pension Benefit Guaranty Corporation (filed pursuant to
Section 4068 of the Employment Retirement Income Security Act) covering any
Receivable or other Affected Asset or any interest therein.  The filing of the
Originator Financing Statements in the filing offices listed in Schedule I will
create a first priority security interest in each Receivable.  Such perfection
and priority will continue, provided that appropriate continuation statements
are timely filed where and when required under the UCC.

 

35.  The First Tier Agreement creates a valid and enforceable security interest
(as that term is defined in Section 1-201(37) of the Uniform Commercial Code
(including the conflict of laws rules thereof) (the “UCC”) as in effect in New
York (the “New York UCC”) under Article 9 of the New York UCC (“First Tier
Security Interest”) in favor of the SPV in the Receivables and other Affected
Assets and the proceeds thereof (except that the First Tier Security Interest
will attach to any Receivable created after the date hereof only when Arrow
possesses rights in such Receivable).  The internal laws of New York govern the
perfection by the filing of financing statements of the First Tier Security
Interest in the Receivables and the proceeds thereof.  The Arrow Financing
Statement(s) have been filed in the filing office(s) located in [insert
jurisdictions] listed in Schedule II hereto, which are the only office(s) in
which filings are required under the New York UCC to perfect the First Tier
Security Interest in the Receivables and the proceeds thereof, and accordingly
the First Tier Security Interest in each Receivable and the proceeds thereof
will, on the date of the initial transfer under the First Tier Agreement, be
perfected under Article 9 of the New York UCC.  All filing fees and all taxes
required to be paid as a condition to or upon the filing of the Arrow Financing
Statement(s) in New York have been paid in full.  As of the date hereof, there
were no (i) UCC financing statements naming Arrow as debtor, originator or
assignor and covering any Receivables or other Affected Assets or any interest
therein or (ii) notices of the filing of any federal tax lien (filed pursuant to
Section 6323 of the Internal Revenue Code) or lien of the Pension Benefit
Guaranty Corporation (filed pursuant to Section 4068 of the Employment
Retirement Income Security Act) covering any Receivable or other Affected Asset
or any interest therein.  The filing of the Originator Financing Statement(s) in
the filing offices listed in Schedule II will create a first priority security
interest in each Receivable.  Such perfection and priority will continue,
provided that appropriate continuation statements are timely filed where and
when required under the UCC.

 

36.  The Agreement creates a valid and enforceable security interest (as that
term is defined in Section 1-201(37) of the New York UCC, under Article 9 of the
New York UCC (“Second Tier Security Interest”) in favor of the Agent in each
Receivable and other Affected Assets (except that the Second Tier Security
Interest will attach only when the SPV possesses rights in such Receivable). 
The internal laws of New York govern the perfection by the filing of financing
statements of the Second Tier Security Interest in the Receivables and the
proceeds thereof.  The SPV Financing Statement(s)

 

Exhibit I-2-4

--------------------------------------------------------------------------------


 

have been filed in the filing office(s) located in [insert state or other
jurisdiction] listed in Schedule II hereto, which are the only office(s) in
which filings are required under the  UCC to perfect the Second Tier Security
Interest in the Receivables and the proceeds thereof, and accordingly the Second
Tier Security Interest in each Receivable and the proceeds thereof will, on the
date of the initial transfer under the Agreement, be perfected under Article 9
of the New York UCC.  All filing fees and all taxes required to be paid as a
condition to or upon the filing of the SPV Financing Statement(s) in New York
have been paid in full.  As of the date hereof, there were no (i) UCC financing
statements naming SPV as debtor, originator or assignor and covering any
Receivables or other Affected Assets or any interest therein or (ii) notices of
the filing of any federal tax lien (filed pursuant to Section 6323 of the
Internal Revenue Code) or lien of the Pension Benefit Guaranty Corporation
(filed pursuant to Section 4068 of the Employment Retirement Income Security
Act) covering any Receivable or other Affected Assets or any interest therein. 
The filing of the SPV Financing Statement(s) in the filing offices listed in
Schedule III will create a first priority security interest in each Receivable. 
Such perfection and priority will continue, provided that appropriate
continuation statements are timely filed where and when required under the UCC.

 

37.  The SPV is not, and is not controlled by, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

 

In giving the opinions in paragraphs 8, 9 and 10, we have assumed that Arrow’s,
each of the Originator’s and the SPV’s chief executive office will continue to
be located in [insert state or other jurisdiction].  The conclusions expressed
in paragraphs 8, 9 and 10 are subject to the accuracy of the personnel in the
filing offices referred to above with regard to the filing, indexing and
recording of financing statements and notices of Adverse Claim, and to the
correctness of reports to us by [                        ], who performed the
searches of such records and who made the filings on behalf of Arrow, the
Originators and the SPV in [insert state or other jurisdiction].

 

In giving the opinions set forth in paragraphs 8, 9 and 10, we have assumed that
all filings as appropriate in the event of a change in the name, identity or
corporate structure of the debtor (or the Originator or assignor) named in any
financing statements and all continuation statements necessary under the UCC to
maintain the perfection of the Originator Sale Agreement, First Tier Security
Interest and the Second Tier Security Interest in the Receivables and the
proceeds thereof will be duly and timely filed.  In giving such opinions, we
also do not express any opinion as to (a) transactions excluded from Article 9
of the UCC by virtue of Section 9-104 of the UCC, (b) any security interest in
proceeds except to the extent that the validity and perfection of any interest
in proceeds (as such term is defined under the UCC) thereof that is covered by
the Originator Financing Statements or the SPV Financing Statements or any duly
filed financing statement referred to above may be permitted by Section 9-306 of
the UCC, and (c) any security interest that is terminated or released.

 

The foregoing opinions and conclusions were given only in respect of the laws of
[insert state or other jurisdiction], the State of New York and, to the extent
specifically referred to herein, the Federal laws of the United States of
America.

 

Exhibit I-2-5

--------------------------------------------------------------------------------


 

This opinion has been delivered at your request for the purposes contemplated by
the Agreement.  Without our prior written consent, this opinion is not to be
utilized or quoted for any other purpose and no one other than you is entitled
to rely thereon; provided, that any Alternate Investor, any Program Support
Provider and any placement Agent or dealer of the Conduit Investor’s commercial
paper may rely on this opinion as of it were addressed to them.

 

 

Very truly yours,

 

Exhibit I-2-6

--------------------------------------------------------------------------------


 

Exhibit I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

Form of Extension Request

 

[DATE]

 

Bank of America, National Association,

as Administrative Agent

13510 Ballantyne Corporate PI

Charlotte, NC 28277

Attention:  Global Asset Backed Securitization Group

 

Re:                                   Transfer and Administration Agreement
dated as of March 21, 2001 (as amended, restated, supplemented or otherwise
modified from time to time, the “TAA”) among Arrow Electronics Funding
Corporation, Arrow Electronics, Inc., the several Conduit Investors, Alternate
Investors and Funding Agents from time to time party thereto, Mizuho Bank, Ltd.,
as Structuring Agent, and Bank of America, National Association, as
Administrative Agent.  Capitalized terms used herein but not defined herein
shall have the meanings assigned to such terms in the TAA.

 

Ladies and Gentlemen:

 

The undersigned, Arrow Electronics Funding Corporation, hereby kindly requests,
pursuant to Section 3.3(a) of the TAA, that the Commitment Termination Date be
extended from [                ], the current Commitment Termination Date, to
[                                                    ], which is 364 days after
the current Commitment Termination Date (the “Requested CTD Extension”).  This
notice constitutes an Extension Request for purposes of Section 3.3 of the TAA. 
The Response Deadline in respect of the Requested CTD Extension is
[              ].(3)

 

The Requested CTD Extension shall not become effective in respect of any
Alternate Investor unless this Extension Request is executed and delivered by
such Alternate Investor, the undersigned, the Master Servicer and the
Administrative Agent, and then the Requested CTD Extension shall be effective
only in respect of such Alternate Investor.  The failure of any Alternate
Investor to respond to this Extension Request by the Response Deadline shall be
deemed to be a rejection of the Extension Request by such Alternate Investor.

 

--------------------------------------------------------------------------------

(3)  A date no later than the fifteenth day prior to the then effective
Commitment Termination Date.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

Acceptance of this Extension Request may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Extension
Request by telefacsimile shall be effective as delivery of a manually executed
counterpart of this Waiver.

 

Sincerely,

 

 

 

ARROW ELECTRONICS FUNDING CORPORATION,

 

as SPV

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged, accepted and agreed to as of the

date hereof:

 

ARROW ELECTRONICS, INC.,

as Master Servicer

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to
Extension Request dated [              ]

 

--------------------------------------------------------------------------------


 

 

ACCEPTED AND AGREED

 

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Administrative Agent and Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MIZUHO BANK, LTD.,

 

as Structuring Agent and Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

WELLS FARGO BANK, N.A.,

 

as an Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as an Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to
Extension Request dated [              ]

 

--------------------------------------------------------------------------------


 

 

[BRANCH BANKING AND TRUST COMPANY],

 

as Alternate Investor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Signature Page to
Extension Request dated [              ]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

EXECUTION VERSION

 

TRANSFER AND RELEASE AGREEMENT

 

This Transfer and Release Agreement, dated as of June 20, 2018 (this
“Agreement”) is granted by BANK OF AMERICA, NATIONAL ASSOCIATION, as
Administrative Agent (as defined below) to ARROW ELECTRONICS FUNDING
CORPORATION, a Delaware corporation (the “SPV”), and by the SPV to ARROW
ELECTRONICS CANADA LTD., a Canadian corporation (“Arrow Canada”).

 

1.                                      Reference to Transfer and Administration
Agreement.  Reference is made to that certain Transfer and Administration
Agreement dated as of March 21, 2001 (as amended, restated, supplemented or
otherwise modified on or prior to the date hereof, the “TAA”), by and among the
SPV, Arrow, individually and as the initial Master Servicer, the Investors party
thereto from time to time, the Funding Agents party thereto from time to time,
Bank of America, National Association, a national banking association, as the
administrative agent for the Investors (the “Administrative Agent”) and Mizuho
Bank, Ltd., as structuring agent.  Capitalized terms used and not otherwise
defined herein have the meanings assigned to such terms in the TAA.

 

2.                                      Transfers.  The SPV has requested that
the Administrative Agent (on behalf of the Investors and Funding Agents)
transfer, and the Administrative Agent (on behalf of the Investors and Funding
Agents) hereby transfers all right, title and interest in those Receivables
transferred to the Administrative Agent pursuant to the TAA which were
originated by Arrow Canada and the Related Security related thereto (the “Arrow
Canada Assets”) to the SPV (the “Agent Transfer”).  Immediately and
automatically following the consummation of the Agent Transfer, the SPV hereby
transfers all right, title and interest it may have in the Arrow Canada Assets
to Arrow Canada (the “SPV Transfer”). The Agent Transfer, and the ensuing SPV
Transfer, shall include a re-assignment and re-conveyance to Arrow Canada of all
rights, title, interest and benefit (present and future, actual and contingent)
in, to and under, the outstanding Quebec Receivables and Quebec Related Security
assigned in connection with the TAA and, in particular, those assigned pursuant
to any Originator Sale Agreement between Arrow Canada, as seller, and Arrow
Electronics, Inc., as buyer.

 

3.                                      Releases.  Upon the consummation of the
Agent Transfer, the Administrative Agent (on behalf of the Investors and Funding
Agents) hereby agrees that all security interests, liens or other rights which
the Administrative Agent, the Funding Agents or any Investor may have on or in
the Arrow Canada Assets under the TAA will be deemed to be terminated, released
and discharged and of no further force and effect (including for purposes of
control with respect to the “Blocked Accounts” as defined in that certain
Blocked Accounts Agreement dated as of November 2, 2016 among The Bank of Nova
Scotia, the Administrative Agent and Arrow Electronics Canada, Ltd. (the “Arrow
Canada Accounts”)), and authorizes the filing of a financing change statement
pursuant to the Personal Property Security Act (Ontario) with respect to the
registrations listed hereto as Exhibit A, discharging the Administrative Agent’s
security interest in such Arrow Canada Assets and the Arrow Canada Accounts. 
Upon the consummation of the SPV Transfer, the SPV hereby releases and
discharges any and all interest it may have in the Arrow Canada Assets. The
Administrative Agent (on behalf of the Investors and Funding

 

--------------------------------------------------------------------------------


 

Agents) hereby authorizes Arrow Canada or its agent to make all filings and
registrations with the  Registrar of the Quebec Register of Personal and Movable
Real Rights necessary to release (i.e. re-assign) the Quebec Receivables and
Quebec Related Security in order to effect the transfer, re-assignment and
re-conveyance of all of the outstanding Quebec Receivables and Quebec Related
Security assigned in connection with the TAA and, in particular, those assigned
pursuant to any Originator Sale Agreement between Arrow Canada, as seller, and
Arrow Electronics, Inc., as buyer, which filings and registrations shall be in
respect of the registrations listed hereto as Exhibit B.

 

4.                                      Representations and Warranties of the
SPV.  To induce the Administrative Agent to enter into this Agreement, the SPV
makes the following representations and warranties (which representations and
warranties shall survive the execution and delivery of this Agreement) as of the
date hereof and after giving effect to the Agent Transfer and associated release
as of the date hereof:

 

A.                                    Representations and Warranties.  The
representations and warranties contained in the Transaction Documents are true
and correct on and as of the date hereof, as though made on and as of such date
after giving effect to the Agent Transfer, except for representations and
warranties made by the SPV expressly stated to relate to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date.

 

B.                                    No Termination Event.  After giving effect
to the Agent Transfer, no event has occurred and is continuing that constitutes
a Termination Event or a Potential Termination Event.

 

5.                                      Certification.  The SPV hereby certifies
that prior and immediately after giving effect to this Agreement, the sum of the
Net Investment plus the Required Reserves does not exceed the Net Pool Balance.

 

6.                                      General.  The TAA is confirmed as being
in full force and effect.  This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Agreement by
telefacsimile, electronic mail, portable document format (PDF) or similar means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

7.                                      GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[Remainder of page intentionally left blank.  Signature pages follow.]

 

2

--------------------------------------------------------------------------------


 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized signatory.

 

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to

Transfer and Release Agreement

 

--------------------------------------------------------------------------------


 

 

ARROW ELECTRONICS FUNDING CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Signature Page to

Transfer and Release Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Registrations pursuant to Personal Property Security Act (Ontario)

 

PROVINCE

 

SECURED PARTY

 

DEBTOR

 

REGISTRATION NO.

ONTARIO

 

ARROW ELECTRONICS, INC.

 

ARROW ELECTRONICS CANADA LTD.

 

ARROW ELECTRONIQUE CANADA LTEE

 

ARROW ELECTRONICS CANADA LTD. ARROW ELECTRONIQUE CANADA LTEE

 

ARROW ELECTRONIQUE CANADA LTEE ARROW ELECTRONICS CANADA LTD.

 

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Registrations with the Quebec Register of Personal and Movable Real Rights

 

PROVINCE

 

SECURED PARTY

 

DEBTOR

 

REGISTRATION NO.

QUEBEC

 

ARROW ELECTRONICS, INC.

 

ARROW ELECTRONICS CANADA LTD. /ARROW ELECTRONIQUE CANADA LTEE

 

 

QUEBEC

 

ARROW ELECTRONICS FUNDING CORP.

 

ARROW ELECTRONICS, INC.

 

 

QUEBEC

 

BANK OF AMERICA, NATIONAL ASSOCIATION

 

ARROW ELECTRONICS FUNDING CORP.

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Funding Agent

 

Upfront Fee

 

Bank of America, National Association

 

$

 

 

Mizuho Bank, Ltd.

 

$

 

 

PNC Bank, National Association

 

$

 

 

Wells Fargo Bank, National Association

 

$

 

 

Branch Banking and Trust Company

 

$

 

 

SMBC Nikko Securities America, Inc.

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Funding Agent

 

Alternate Investor

 

Conduit Investor

 

Termination Amount

 

The Bank of Nova Scotia

 

The Bank of Nova Scotia

 

Liberty Street Funding LLC

 

$

 

 

MUFG Bank, Ltd. f/k/a The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

Gotham Funding Corporation

 

$

 

 

BNP Paribas

 

BNP Paribas

 

Starbird Funding Corporation

 

$

 

 

None

 

None

 

Manhattan Asset Funding Company, LLC

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[Attached]

 

--------------------------------------------------------------------------------